Exhibit 10.1

 

 

LOAN AGREEMENT

 

Dated as of May 19, 2006

 

Between

 

MHG SCOTTSDALE HOLDINGS LLC
as Borrower

 

And

 

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
as Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

1.1

Specific Definitions

1

 

1.2

Index of Other Definitions

14

 

1.3

Principles of Construction

16

 

 

 

 

2.

GENERAL LOAN TERMS

16

 

2.1

The Loan

16

 

2.2

Interest; Monthly Payments

16

 

 

2.2.1

Generally

16

 

 

2.2.2

Default Rate

17

 

 

2.2.3

Taxes

17

 

 

2.2.4

Breakage Indemnity

17

 

 

2.2.5

New Payment Date

17

 

2.3

Loan Repayment

17

 

 

2.3.1

Repayment

17

 

 

2.3.2

Mandatory Prepayments

18

 

 

2.3.3

Optional Prepayments

18

 

2.4

Release of Property

18

 

2.5

Payments and Computations

19

 

 

2.5.1

Making of Payments

19

 

 

2.5.2

Computations

19

 

 

2.5.3

Late Payment Charge

19

 

2.6

Interest Rate Protection Agreements

19

 

 

2.6.1

Interest Rate Protection Agreement

19

 

 

2.6.2

Execution of Documents

20

 

 

2.6.3

No Obligation of Lender

20

 

 

2.6.4

Receipts from Interest Rate Protection Agreements

21

 

2.7

Fees; Spread Maintenance Premium

21

 

 

2.7.1

Origination Fee

21

 

 

2.7.2

Spread Maintenance Premium /Prepayment Premium

21

 

2.8

Extension Options

21

 

 

 

 

 

3.

CASH MANAGEMENT AND RESERVES

23

 

3.1

Cash Management Arrangements

23

 

3.2

Required Repairs

23

 

 

3.2.1

Completion of Required Repairs

23

 

 

3.2.2

Required Repairs Reserves

23

 

3.3

Taxes and Insurance

24

 

3.4

Capital Expense Reserves

24

 

3.5

[Intentionally Deleted]

25

 

3.6

Operating Expense Subaccount/Third Party Disbursements

25

 

3.7

Casualty/Condemnation Subaccount

26

 

3.8

Security Deposits

27

 

3.9

Cash Collateral Subaccount

27

 

i

--------------------------------------------------------------------------------


 

 

3.10

Grant of Security Interest; Application of Funds

28

 

3.11

Property Cash Flow Allocation

28

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

29

 

4.1

Organization; Special Purpose

29

 

4.2

Proceedings; Enforceability

30

 

4.3

No Conflicts

30

 

4.4

Litigation

30

 

4.5

Agreements

30

 

4.6

Title

30

 

4.7

No Bankruptcy Filing

31

 

4.8

Full and Accurate Disclosure

32

 

4.9

Tax Filings

32

 

4.10

ERISA; No Plan Assets

32

 

4.11

Compliance

32

 

4.12

Contracts

33

 

4.13

Federal Reserve Regulations; Investment Company Act

33

 

4.14

Easements; Utilities and Public Access

33

 

4.15

Physical Condition

34

 

4.16

Leases

34

 

4.17

Fraudulent Transfer

34

 

4.18

Ownership of Borrower

34

 

4.19

Purchase Options

34

 

4.20

Management Agreement

34

 

4.21

Hazardous Substances

35

 

4.22

Name; Principal Place of Business

35

 

4.23

Other Debt

35

 

 

 

 

 

5.

COVENANTS

36

 

5.1

Existence

36

 

5.2

Taxes and Other Charges

36

 

5.3

Access to the Property

36

 

5.4

Repairs; Maintenance and Compliance; Alterations

36

 

 

5.4.1

Repairs; Maintenance and Compliance

36

 

 

5.4.2

Alterations

37

 

5.5

Performance of Other Agreements

37

 

5.6

Cooperate in Legal Proceedings

37

 

5.7

Further Assurances

37

 

5.8

Environmental Matters

38

 

 

5.8.1

Hazardous Substances

38

 

 

5.8.2

Environmental Monitoring

38

 

 

5.8.3

O & M Program

40

 

5.9

Title to the Property

40

 

5.10

Leases

40

 

 

5.10.1

Generally

40

 

 

5.10.2

Additional Covenants with respect to Leases

40

 

5.11

Estoppel Statement

41

 

ii

--------------------------------------------------------------------------------


 

 

5.12

Property Management

41

 

 

5.12.1

Management Agreement

41

 

 

5.12.2

Termination of Manager

41

 

 

5.12.3

Cure by Lender

42

 

5.13

Special Purpose Bankruptcy Remote Entity

42

 

5.14

Assumption in Non-Consolidation Opinion

42

 

5.15

Change in Business or Operation of Property

42

 

5.16

Debt Cancellation

43

 

5.17

Affiliate Transactions

43

 

5.18

Zoning

43

 

5.19

No Joint Assessment

43

 

5.20

Principal Place of Business

43

 

5.21

Change of Name, Identity or Structure

43

 

5.22

Indebtedness

43

 

5.23

Licenses

44

 

5.24

Compliance with Restrictive Covenants, Etc.

44

 

5.25

ERISA

44

 

5.26

Prohibited Transfers

45

 

5.27

Liens

45

 

5.28

Dissolution

45

 

5.29

Expenses

45

 

5.30

Indemnity

45

 

5.31

Patriot Act Compliance

47

 

5.32

Hotel Operation

47

 

 

 

 

 

6.

NOTICES AND REPORTING

48

 

6.1

Notices

48

 

6.2

Borrower Notices and Deliveries

48

 

6.3

Financial Reporting

49

 

 

6.3.1

Bookkeeping

49

 

 

6.3.2

Annual Reports

49

 

 

6.3.3

Monthly/Quarterly Reports

49

 

 

6.3.4

Other Reports

50

 

 

6.3.5

Annual Budget

50

 

 

6.3.6

Breach

51

 

 

6.3.7

Hotel Accounting

51

 

 

6.3.8

Inspection

51

 

 

 

 

 

7.

INSURANCE; CASUALTY; AND CONDEMNATION

52

 

7.1

Insurance

52

 

 

7.1.1

Coverage

52

 

 

7.1.2

Policies

54

 

7.2

Casualty

56

 

 

7.2.1

Notice; Restoration

56

 

 

7.2.2

Settlement of Proceeds

56

 

7.3

Condemnation

56

 

 

7.3.1

Notice; Restoration

56

 

iii

--------------------------------------------------------------------------------


 

 

 

7.3.2

Collection of Award

57

 

7.4

Application of Proceeds or Award

57

 

 

7.4.1

Application to Restoration

57

 

 

7.4.2

Application to Debt

58

 

 

7.4.3

Procedure for Application to Restoration

58

 

 

 

 

 

8.

DEFAULTS

59

 

8.1

Events of Default

59

 

8.2

Remedies

60

 

 

8.2.1

Acceleration

60

 

 

8.2.2

Remedies Cumulative

61

 

 

8.2.3

Severance

61

 

 

8.2.4

Delay

61

 

 

8.2.5

Lender’s Right to Perform

62

 

 

 

 

 

9.

SPECIAL PROVISIONS

62

 

9.1

Sale of Note and Secondary Market Transaction

62

 

 

9.1.1

General; Borrower Cooperation

62

 

 

9.1.2

Use of Information

63

 

 

9.1.3

Borrower Obligations Regarding Disclosure Documents

63

 

 

9.1.4

Borrower Indemnity Regarding Filings

64

 

 

9.1.5

Indemnification Procedure

64

 

 

9.1.6

Contribution

64

 

 

9.1.7

Rating Surveillance

65

 

 

9.1.8

Severance of Loan

65

 

 

 

 

 

10.

MISCELLANEOUS

65

 

10.1

Exculpation

65

 

10.2

Brokers and Financial Advisors

67

 

10.3

Retention of Servicer

68

 

10.4

Survival

68

 

10.5

Lender’s Discretion

68

 

10.6

Governing Law

68

 

10.7

Modification, Waiver in Writing

69

 

10.8

Trial by Jury

70

 

10.9

Headings/Exhibits

70

 

10.10

Severability

70

 

10.11

Preferences

70

 

10.12

Waiver of Notice

70

 

10.13

Remedies of Borrower

71

 

10.14

Prior Agreements

71

 

10.15

Offsets, Counterclaims and Defenses

71

 

10.16

Publicity

71

 

10.17

No Usury

71

 

10.18

Conflict; Construction of Documents

72

 

10.19

No Third Party Beneficiaries

72

 

10.20

Spread Maintenance Premium /Prepayment Premium

72

 

iv

--------------------------------------------------------------------------------


 

 

10.21

Assignment

73

 

10.22

Certain Additional Rights of Lender

73

 

10.23

Set-Off

74

 

10.24

Counterparts

74

 

 

 

 

 

Schedule 1 - Required Repairs

 

Schedule 2 - Exceptions to Representations and Warranties

 

Schedule 3 - [Intentionally Reserved]

 

Schedule 4 - Organization of Borrower

 

Schedule 5 - Definition of Special Purpose Bankruptcy Remote Entity

 

Schedule 6   Approved Operating Budget

 

Schedule 7   Initial Renovation Work

 

 

v

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

LOAN AGREEMENT dated as of May 19, 2006 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) between MHG
SCOTTSDALE HOLDINGS LLC, a Delaware limited liability company (together with its
permitted successors and assigns, “Borrower”), and GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC., a Delaware corporation (together with its successors and
assigns, “Lender”).

 

1.             DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1.1          Specific Definitions. The following terms have the meanings set
forth below:

 

Affiliate:  as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.

 

Approved CapEx/FF&E Expenses:  the cost of FF&E Expenses and Capital Expenses
incurred by Borrower, which FF&E Expenses and Capital Expenses shall either be
(a) included in the Approved Capital/FF&E Budget for the current calendar year,
(b) approved by Lender, (c) are within 110% of the total amounts included in the
Approved Capital/FF&E Budget for the current calendar year or (d) of an
emergency nature, and with respect to which it would be impracticable, in
Borrower’s reasonable judgment, under the circumstances to obtain Lender’s prior
written consent, provided Borrower delivers notice to Lender as soon as
practicable after an emergency expenditure. The parties acknowledge that an
Approved Capital/FF&E Budget has not been delivered as of the date hereof.
Accordingly, only items covered under clauses (b) and (d) above shall constitute
Approved CapEx/FF&E Expenses until such an Approved Capital/FF&E Budget has been
prepared, delivered and approved by Lender in accordance with Section 6.3.5
hereof. Approved CapEx/FF&E Expenses shall not include Approved
Renovation/Re-Branding Expenses.

 

Approved Mezzanine Lender:  (i) GCM or (ii) a “Qualified Transferee” (as such
term is defined in the Intercreditor Agreement dated as of the date hereof
between Lender and GCM), (iii) a successor holder of the Mezzanine Loan that
(A) has been approved by Lender acting reasonably and (B) after the occurrence
of a Secondary Market Transaction, has obtained a Rating Comfort Letter with
respect to the transfer of the Mezzanine Loan to such holder or (iv) the lender
under any other Approved Mezzanine Loan that has been approved by Lender acting
reasonably and the applicable Rating Agencies.

 

Approved Mezzanine Loan:  (i) the Mezzanine Loan and (ii) a loan from an
Approved Mezzanine Lender to Mezzanine Loan Borrower, the proceeds of which are
used to refinance the Mezzanine Loan, provided that: (i) such loan shall be
secured by the same collateral as the Mezzanine Loan; (ii) the loan documents
evidencing and securing such loan shall have been approved by Lender in its
reasonable discretion; (iii) such loan shall be in an amount and have an
interest rate that does not exceed the original principal amount and the
interest rate of the Mezzanine Loan, and shall otherwise be on terms and
conditions that are not

 

--------------------------------------------------------------------------------


 

materially less favorable to the Mezzanine Loan Borrower than the terms and
conditions of the Mezzanine Loan; (iv) the term of such Approved Mezzanine Loan
shall expire on the Stated Maturity Date; (v) the Approved Mezzanine Lender
shall enter into an intercreditor agreement in form and content substantially
similar to the intercreditor agreement entered into between the holder of the
Loan and the holder of the Mezzanine Loan; and (vi) if such refinancing of the
Mezzanine Loan occurs after a Secondary Market Transaction, no such refinancing
shall be permitted which would result in a downgrade, qualification or
withdrawal of any of the ratings of any of the Securities issued in such
Secondary Market Transaction.

 

Approved Operating Expenses:  operating expenses incurred by Borrower which
(i) are included in the Approved Operating Budget for the current calendar month
(excluding such portion of the fees payable to Manager under the Management
Agreement which are in excess of four percent (4%) of Gross Revenues actually
received during the applicable period; provided, however, the foregoing shall
not be deemed to preclude Borrower from paying any such fees pursuant to the
terms of the Management Agreement from its own funds), (ii) are for real estate
taxes, insurance premiums, electric, gas, oil, water, sewer or other utility
service to the Property, or (iii) have been approved by Lender in its reasonable
discretion. Except for a management fee of up to four percent (4%) of Gross
Revenues as described above, no other management, franchise or other similar
fees payable to any Affiliate of Borrower, Guarantor or Manager shall be an
Approved Operating Expense hereunder (although nothing shall be deemed to
preclude Borrower from paying any such fees pursuant from its own funds). The
initial Approved Operating Budget is attached hereto as Schedule 6.

 

Approved Renovation/Re-Branding Expenses: Capital Expenses incurred by Borrower
in connection with the renovation and re-branding of the Property and the
Improvements, which Capital Expenses are to be advanced under the Mezzanine Loan
to the Mezzanine Loan Borrower (which amounts shall then be contributed to
Borrower by Mezzanine Loan Borrower).

 

Available Cash:  as of each Payment Date during the continuance of a Cash Trap
Period, the amount of Rents, if any, remaining in the Deposit Account after the
application of all of the payments required under clauses (i) through (vi) of
Section 3.11(a) hereof.

 

Business Day:  any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

 

Calculation Date:  the last day of each calendar quarter during the Term.

 

Capital Expenses:  expenses that are capital in nature or required under GAAP to
be capitalized.

 

Cash Trap Period:  shall commence, if, (i) an Event of Default has occurred and
is continuing, and shall end if such Default or Event of Default has been cured
and no other Event of Default has occurred and is continuing or (ii) as of any
Calculation Date, the Property fails to achieve the Minimum Debt Yield
Requirement, and shall end upon Lender’s determination that the Property has
achieved the Minimum Debt Yield Requirement for two (2)

 

2

--------------------------------------------------------------------------------


 

consecutive Calculation Dates (the Cash Trap Period described in this
clause (ii) is referred to as a “Coverage Cash Trap Period”).

 

Code:  the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations promulgated thereunder.

 

Control:  with respect to any Person, either (i) ownership directly or
indirectly of forty-nine percent (49%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.

 

Debt:  the unpaid Principal, all interest accrued and unpaid thereon, any Spread
Maintenance Premium, any Prepayment Premium and all other sums due to Lender in
respect of the Loan or under any Loan Document.

 

Debt Yield:  as of any date, the ratio (expressed as a percentage) of (i) Net
Operating Income for the twelve (12) month period ending with the most recently
completed calendar month to (ii) the sum of (A) the outstanding Principal as of
such date plus (B) the outstanding principal balance of any Approved Mezzanine
Loan as of such date.

 

Default:  the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.

 

Default Rate:  a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) five percent (5%) above the Interest Rate,
compounded monthly.

 

Deposit Bank:  Wachovia Bank, National Association, or such other bank or
depository selected by Lender in its discretion.

 

Eligible Account:  a separate and identifiable account from all other funds held
by the holding institution that is either (i) an account or accounts
(A) maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (B) as to
which Lender has received a Rating Comfort Letter from each of the applicable
Rating Agencies with respect to holding funds in such account, or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b); having in either case
of clause (i) or clause (ii) above, corporate trust powers, acting in its
fiduciary capacity, and a combined capital and surplus of at least $50,000,000
and subject to supervision or examination by federal and state authorities. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

Eligible Institution:  a depository institution insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch.
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in

 

3

--------------------------------------------------------------------------------


 

which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s.

 

ERISA:  the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

ERISA Affiliate:  all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.

 

FF&E:  all furniture, furnishings, fixtures and equipment reasonably necessary
for the operation of the hotel (including but not limited to the guest rooms,
restaurants, bars, mini-bars, meeting rooms, banquet rooms and recreational
facilities) located at the Property.

 

FF&E Expenses:  expenses that are for FF&E or are used in connection with the
use, occupancy, operation and maintenance of all or any part of the hotel
located on the Property, other than stocks of food and other supplies held for
consumption in normal operation but including, without limitation, appliances,
machinery, equipment, signs, artwork, office furnishings and equipment, guest
room furnishings, and specialized equipment for kitchens, laundries, bars,
restaurant, public rooms, health and recreational facilities, linens, dishware,
all partitions, screens, awnings, shades, blinds, floor coverings, hall and
lobby equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; reservation system computer and related
equipment; all equipment, manual, mechanical or motorized, for the construction,
maintenance, repair and cleaning of, parking areas, walks, underground ways,
truck ways, driveways, common areas, roadways, highways and streets; and the
Vehicles (as defined in the USALI).

 

GAAP:  generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

 

GCM:  Greenwich Capital Financial Products, Inc.

 

Governmental Authority:  any court, board, agency, commission, office or
authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

 

Gross Revenues:  shall mean, for the period of determination, all Rents for such
period; provided, however, that Gross Revenues shall not include (i) gratuities
or service charges or other similar receipts which are to be paid over the
Property employees or persons occupying similar positions for performing similar
duties or any other Third Party Disbursements; (ii) proceeds of other insurance
or other money or credits received in settlement for loss, theft, or damage to
property relating to or used in the Property (other than the proceeds of any
business interruption insurance received with respect to the Property);
(iii) excise taxes, sales taxes, use taxes, bed taxes, admission taxes, tourist
taxes, gross receipts taxes, value added taxes, entertainment taxes, or other
taxes or similar charges payable to governmental authorities;

 

4

--------------------------------------------------------------------------------


 

(iv) any amounts otherwise included in Gross Revenues to the extent such amounts
are refunded to guests and patrons; (v) such other exclusions requested by
Borrower and approved by Lender in its sole and absolute discretion; (vi) Lease
Termination Payments and (vii) any amounts recovered in any legal actions or
proceedings, or settlements thereof, arising out of the operation of the
Property except to the extent such amounts would otherwise have been included in
Gross Revenues.

 

Guarantor:  Morgans Group LLC, a Delaware limited liability company.

 

Hotel Transactions:  collectively, (i) occupancy arrangements for customary
hotel transactions in the ordinary course of Borrower’s business conducted at
the hotel located at the Property, including nightly rentals (or licensing) of
individual hotel rooms or suites, banquet room use and food and beverage
services and (ii) informational or guest services which are terminable on one
month’s notice or less without cause and without penalty or premium, including
co-marketing, promotional services and outsourced services.

 

Initial Renovation Work: the renovation work to be performed at the Property by
Borrower more particularly described on Schedule 7 attached hereto.

 

Interest Period:  (i) the period from the date hereof through the first day
thereafter that is the last day of a calendar month (the “Initial Interest
Period”) and (ii) each period thereafter from the first (1st) day of each
calendar month through the last day of each such calendar month; except that the
Interest Period, if any, that would otherwise commence before and end after the
Maturity Date shall end on the Maturity Date. Notwithstanding the foregoing, if
Lender exercises its right to change the Payment Date to a New Payment Date in
accordance with Section 2.2.5 hereof, then from and after such election, each
Interest Period shall be the period from the New Payment Date in each calendar
month through the day in the next succeeding calendar month immediately
preceding the New Payment Date in such calendar month.

 

Interest Rate:  for any Interest Period, the Spread (which includes a servicing
fee of five (5) basis points) plus LIBOR for such Interest Period (or, when
applicable pursuant to this Agreement or any other Loan Document, the Default
Rate).

 

Inventory: as defined in the UCC, and including items which would be entered on
a balance sheet under the line items for “Inventories” or “china, glassware,
silver, linen and uniforms” under USALI.

 

Leases:  all leases, subleases and other agreements or arrangements heretofore
or hereafter entered into affecting the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Property or the Improvements, including
any guarantees, extensions, renewals, modifications or amendments thereof and
all additional remainders, reversions and other rights and estates appurtenant
thereunder. As used herein, the term “Leases” shall include any consulting,
licensing or other similar agreements or arrangements with respect to the
Property, including without limitation with respect to any food and/or beverage
operations at the Property. As used herein, the term “Leases” shall not include
Hotel Transactions.

 

5

--------------------------------------------------------------------------------


 

Lease Termination Payments:  (i) all fees, penalties, commissions or other
payments made to Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of any Lease (including in
connection with any bankruptcy proceeding), (ii) any security deposits or
proceeds of letters of credit held by Borrower in lieu of cash security
deposits, which Borrower is permitted to retain pursuant to the applicable
provisions of any Lease and (iii) any payments made to Borrower relating to
unamortized tenant improvements and leasing commissions under any Lease.

 

Legal Requirements:  statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, any Loan Document or all or part of the Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.

 

LIBOR:  with respect to any Interest Period, a floating interest rate per annum
(rounded upwards to the next 1/100 of 1%) equal to the rate for U.S. dollar
deposits with one (1) month maturities which appears on Telerate Page 3750 as of
11:00 am, London time on the related Determination Date; provided, however, that
if such rate does not appear on Telerate Page 3750, “LIBOR” shall mean a rate
per annum equal to the rate at which U.S. dollar deposits in an amount
approximately equal to the Loan, and with one (1) month maturities, are offered
in immediately available funds in the London Interbank Market to the London
office of National Westminster Bank, Plc by leading banks in the Eurodollar
market at 11:00 a.m., London time. “Telerate Page 3750” means the display
designated as “Page 3750” on the Associated Press-Dow Jones Telerate Service (or
such other page as may replace Page 3750 on the Associated Press-Dow Jones
Telerate Service or such other service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Banker’s Association interest settlement rates for U.S. Dollar
deposits). Any LIBOR determined on the basis of the rate displayed on Telerate
Page 3750 in accordance with the provisions hereof shall be subject to
corrections, if any, made in such rate and displayed by the Associated Press-Dow
Jones Telerate Service within one (1) hour of the time when such rate is first
displayed by such Service. For purposes hereof, (i) ”Determination Date” shall
mean, (A) with respect to the Initial Interest Period, the date which is two (2)
Eurodollar Business Days prior to the date hereof and (B) with respect to any
other Interest Period, the date which is two (2) Eurodollar Business Days prior
to the fifth (5th) day of the calendar month occurring during such Interest
Period; and (ii) ”Eurodollar Business Day” shall mean any day other than a
Saturday, Sunday or other day on which banks in the City of London, England are
closed for interbank or foreign exchange transactions.

 

Lien:  any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any part of
the Property or any interest therein, or any direct or indirect interest in
Borrower or Sole Member, including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of

 

6

--------------------------------------------------------------------------------


 

the foregoing, the filing of any financing statement, lis pendens and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

Loan Documents:  this Agreement and all other documents, agreements and
instruments now or hereafter evidencing, securing, guarantying or providing
other credit support or delivered to Lender in connection with the Loan,
including the following, each of which is dated as of the date hereof:  (i) the
Promissory Note made by Borrower to Lender in the principal amount equal to the
Loan (the “Note”), (ii) the Deed of Trust, Assignment of Leases and Rents and
Security Agreement made by Borrower to a trustee in favor of Lender which covers
the Property (the “Mortgage”), (iii) Assignment of Leases and Rents from
Borrower to Lender, (iv) Assignment of Agreements, Licenses, Permits and
Contracts from Borrower to Lender, (v) the Clearing Account Agreement (the
“Clearing Account Agreement”) among Borrower, Lender, Manager and the Clearing
Bank, (vi) the Deposit Account Agreement (the “Deposit Account Agreement”) among
Borrower, Lender, Manager and the Deposit Bank and (vii) the Guaranty of
Recourse Obligations made by Guarantor (the “Recourse Guaranty”); as each of the
foregoing may be (and each of the foregoing defined terms shall refer to such
documents as they may be) amended, restated, replaced, severed, split,
supplemented or otherwise modified from time to time (including pursuant to
Section 9.1.8 hereof).

 

Lockout Date:  December 1, 2006.

 

Management Agreement:  the management agreement between Borrower and Manager,
pursuant to which Manager is to manage the Property, as same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with Section 5.12 hereof.

 

Manager:  Morgans Hotel Group Management LLC, a Delaware limited liability
company, or any successor, assignee or replacement manager appointed by Borrower
in accordance with Section 5.12 hereof.

 

Material Alteration:  any alteration affecting structural elements of the
Property the cost of which exceeds $1,000,000; provided, however, that in no
event shall (i) any Required Repairs, (ii) any tenant improvement work performed
pursuant to any Lease existing on the date hereof or entered into hereafter in
accordance with the provisions of this Agreement, (iii) alterations performed as
part of a Restoration or (iv) the Initial Renovation Work, constitute a Material
Alteration.

 

Maturity Date:  the date on which the final payment of principal of the Note
becomes due and payable as therein provided, whether at the Stated Maturity
Date, by declaration of acceleration, or otherwise.

 

Mezzanine Loan:  that certain mezzanine loan in the principal amount of
$18,000,000 made on the date hereof by GCM to Mezzanine Loan Borrower, and
evidenced and secured by the Mezzanine Loan Documents.

 

Mezzanine Loan Borrower:  Mondrian Scottsdale Mezz Holding Company LLC, a
Delaware limited liability company.

 

7

--------------------------------------------------------------------------------


 

Mezzanine Loan Documents:  (i) that certain Mezzanine Loan Agreement of even
date herewith between GCM and Mezzanine Loan Borrower, (ii) that certain
Promissory Note of even date herewith in the original principal amount of the
Mezzanine Loan made by Mezzanine Loan Borrower and payable to GCM (and any
successor holder of the Mezzanine Loan), (iii) that certain Pledge and Security
Agreement of even date herewith made by Mezzanine Loan Borrower in favor of GCM,
(iv) the UCC Financing Statement delivered by Mezzanine Loan Borrower in favor
of GCM in connection with the foregoing and (v) any other “Loan Document”, as
defined in the Mezzanine Loan Agreement referred to in clause (i) above, as each
of the foregoing may be modified, amended and restated from time to time in
accordance with the terms and provisions of the Intercreditor Agreement of even
date herewith between Lender and GCM. Without limiting the foregoing, the term
Mezzanine Loan Documents shall also include all documents, agreements or
instruments evidencing, securing or delivered to an Approved Mezzanine Lender in
connection with any Approved Mezzanine Loan.

 

Mezzanine Loan Liens:  (i) the Liens in favor of the holder of the Mezzanine
Loan created pursuant to the Mezzanine Loan Documents and (ii) Liens on the
membership interests held by Mezzanine Loan Borrower in Borrower pursuant to any
other Approved Mezzanine Loan.

 

MG:  Morgans Group LLC, a Delaware limited liability company.

 

MHGC:  Morgans Hotel Group Co., a Delaware corporation.

 

Minimum Debt Yield Requirement:  a Debt Yield equal to:  (i) eight percent (8%),
for the period from the date hereof through (but excluding) July 1, 2007,
(ii) nine percent (9%), for the period from and including July 1, 2007 through
(but excluding) July 1, 2008, (iii) ten percent (10%), for the period from and
including July 1, 2008 through (but excluding) July 1, 2009, (iv) eleven percent
(11%), for the period from and including July 1, 2009 through (but excluding)
July 1, 2010 and (v) twelve percent (12%), for the period from and including
July 1, 2010 throughout the remainder of the Term.

 

Monthly Mezzanine Debt Service Payment:  as to each Payment Date, an amount
equal to the scheduled payment of principal and interest payable by Mezzanine
Loan Borrower pursuant to the terms of the Mezzanine Loan Documents.

 

Net Operating Income:  for any period, shall mean Gross Revenues during the
applicable period minus Operating Expenses during such period; provided that,
with respect to any periods of determination that include periods prior to the
date hereof, Net Operating Income for such prior periods shall be based on
financial statements, in form reasonably satisfactory to Lender, provided by
Borrower to Lender.

 

Officer’s Certificate:  a certificate delivered to Lender by Borrower, or on
behalf of Borrower by an Affiliate which Controls Borrower which is signed by a
senior executive officer of Borrower or an Affiliate which Controls Borrower, as
the case may be.

 

Operating Expenses:  means, during any period of determination, without
duplication, (i) any and all actual cash operating expenses relating to the
operation of the Property during such period, (ii) the costs incurred for
ordinary maintenance and repairs of, and

 

8

--------------------------------------------------------------------------------


 

necessary capital improvements to, the Property during such period (other than
replacements of FF&E), but, in the case of necessary capital improvements, only
to the extent that such costs are treated as current expenses in accordance with
the GAAP, (iii) reserves paid during such period and (iv) the greater of
(A) amounts actually expended during such period for the replacement of FF&E or
(B) four percent (4%) of Gross Revenues for such period. Operating Expenses
shall not include any (w) expenses which are extraordinary in nature and which
would, under GAAP, be considered “non-recurring”, (x) pre-opening expenses and
expenses incurred in connection with the Initial Renovation Work, (y) amounts
distributed from the Deposit Account into the Debt Service Subaccount, the Tax
and Insurance Subaccount and the Security Deposit Subaccount and the pursuant to
the Deposit Account Agreement, or (z) payments made to any Person that is an
Affiliate of Borrower for materials or service to the Property to the extent
that such payment is greater than that which would be paid for such materials or
services pursuant to an arm’s length agreement with unaffiliated entities.

 

Other Charges:  all ground rents, maintenance charges, impositions other than
Taxes, and any other charges, including vault charges and license fees for the
use of vaults, chutes and similar areas adjoining the Property, now or hereafter
levied or assessed or imposed against the Property or any part thereof.

 

Payment Date:  the first (1st) day of each calendar month or, upon Lender’s
exercise of its right to change the Payment Date in accordance with Section
2.2.5 hereof, the New Payment Date (in either case, if such day is not a
Business Day, the Payment Date shall be the first Business Day thereafter). The
first Payment Date hereunder shall be July 1, 2006.

 

Permitted Encumbrances:  (i) the Liens created by the Loan Documents, (ii) all
Liens and other matters disclosed in the Title Insurance Policy, (iii) Liens, if
any, for Taxes or Other Charges not yet due and payable and not delinquent,
(iv) any workers’, mechanics’ or other similar Liens on the Property provided
that any such Lien is bonded or discharged within thirty (30) days after
Borrower first receives notice of such Lien, (v) such other title and survey
exceptions as Lender approves in writing in Lender’s discretion and (vi) the
Mezzanine Loan Liens.

 

Permitted Transfers:

 

(i)            a Lease entered into in accordance with the Loan Documents;

 

(ii)           a Permitted Encumbrance;

 

(iii)          Hotel Transactions;

 

(iv)          transfers of publicly traded shares of capital stock in MHGC;

 

(v)           provided that no Event of Default shall then exist, a Transfer of
a direct or indirect interest in Sole Member to any Person provided that:

 

(A)          such Transfer shall not (x) cause the transferee (other than MHGC
and MG or an Approved Mezzanine Lender), together with its Affiliates, to
acquire Control of Borrower or Sole Member or to increase its

 

9

--------------------------------------------------------------------------------


 

direct or indirect interest in Borrower or in Sole Member to an amount which
equals or exceeds forty-nine percent (49%) or (y) result in Borrower or Sole
Member no longer being Controlled by both of MHGC and MG (or an Approved
Mezzanine Lender);

 

(B)           after giving effect to such Transfer, MHGC and MG (or an Approved
Mezzanine Lender) shall each continue to own at least fifty-one percent (51%) of
all equity interests (direct or indirect) in Borrower;

 

(C)           if such Transfer would cause the transferee to increase its direct
or indirect interest in Borrower or in Sole Member to an amount which equals or
exceeds thirty percent (30%), Lender shall have approved in its reasonable
discretion such proposed transferee, which approval shall be based upon Lender’s
satisfactory determination as to the reputable character and creditworthiness of
such proposed transferee, as evidenced by credit and background checks performed
by Lender and such other financial statements and other information reasonably
requested by Lender;

 

(D)          Borrower shall give Lender notice of such Transfer together with
copies of all instruments effecting such Transfer not less than ten (10) days
prior to the date of such Transfer;

 

(E)           Such Transfer shall not cause a breach by Borrower of the single
purpose bankruptcy remote provisions set forth in Section 5.13 hereof or;

 

(vi)          provided that no Event of Default shall then exist, a Transfer of
a direct or indirect interest in Sole Member, which shall cause the transferee
to increase its direct or indirect interest in Borrower or in Sole Member to an
amount which equals or exceeds forty-nine percent (49%), provided that:

 

(A)          Such Transfer is first approved by Lender in its reasonable
discretion (Lender hereby acknowledges that Sole Member (or the sole member of
Sole Member) intends to Transfer an interest in Sole Member (or the sole member
of Sole Member) to third party investors which may equal or exceed a forty-nine
percent (49%) interest in Sole Member (or the sole member of Sole Member).
Accordingly, Lender will act reasonably and in good faith in granting or
withholding its consent to any such Transfer);

 

(B)           After giving effect to such Transfer, MHGC and MG shall each (or
an Approved Mezzanine Lender shall) continue to Control (in the sense of clause
(ii) of the defined term “Control”) Borrower and Sole Member;

 

(C)           Borrower, at its sole cost and expense, shall have (1) delivered
(or caused to be delivered) to Lender and, if such Transfer occurs after a
Secondary Market Transaction, the applicable Rating Agencies, a substantive
non-consolidation opinion with respect to Borrower in form and substance
satisfactory to

 

10

--------------------------------------------------------------------------------


 

Lender and the applicable Rating Agencies and (2) reimbursed Lender for all
reasonable expenses incurred by it in connection with such Transfer; and

 

(D)          if such Transfer occurs after a Secondary Market Transaction,
Borrower, at its sole cost and expense, shall have delivered (or caused to be
delivered) to Lender and the applicable Rating Agencies, a Rating Comfort
Letter.

 

Person:  any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

Plan:  (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is subject to Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

 

Prepayment Premium:  (i) with respect to any repayment or prepayment of
Principal (or acceleration of the Loan or application by Lender of any amounts
in any Cash Management Account to Principal during an Event of Default) on or
after the Lockout Date through and including June 30, 2007, an amount equal to
one percent (1%) of the portion of the Principal being repaid or prepaid (or the
amount of Principal so accelerated or amounts applied to Principal). No
Prepayment Premium shall be payable with respect to any repayment or prepayment
of Principal (or acceleration of the Loan or amounts applied to Principal)
occurring on or after July 1, 2007.

 

Property:  the parcel of real property and Improvements thereon owned by
Borrower and encumbered by the Mortgage; together with all rights pertaining to
such real property and Improvements, and all other collateral for the Loan as
more particularly described in the Granting Clauses of the Mortgage and referred
to therein as the Trust Property. The Property is located in Scottsdale,
Arizona.

 

Rating Agency:  each of Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”), and Fitch,
Inc., a division of Fitch Ratings Ltd. (“Fitch”) or any other
nationally-recognized statistical rating organization to the extent any of the
foregoing have been engaged by Lender or its designee in connection with or in
anticipation of any Secondary Market Transaction.

 

Rating Comfort Letter:  a letter issued by each of the applicable Rating
Agencies at Borrower’s sole cost and expense, which confirms that the taking of
the action referenced to therein will not result in any qualification,
withdrawal or downgrading of any existing ratings of Securities created in a
Secondary Market Transaction.

 

Rents:  without duplication, all rents, rent equivalents, moneys payable as
damages (including payments by reason of the rejection of a Lease in a
Bankruptcy Proceeding) or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
fees, receivables, receipts, revenues, deposits (including security, utility and
other deposits), accounts, cash, issues, profits, charges for services rendered,
all Lease

 

11

--------------------------------------------------------------------------------


 

Termination Payments, and other payment and consideration of whatever form or
nature received by or paid to or for the account of or benefit of Borrower or
any of their agents or employees, including without limitation, Manager, from
any and all sources arising from or attributable to the Property and the
Improvements, including all revenues and credit card receipts collected from or
with respect to guest rooms, restaurants that are owned and operated by Borrower
or on behalf of Borrower, bars that are owned and operated by Borrower or on
behalf of Borrower, mini-bars, meeting rooms, banquet rooms and recreational
facilities, parking charges, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of the Property or rendering of services by
Borrower or any of their agents or employees, including, without limitation,
Manager, of the hotel or the commercial space located in the Improvements or
acquired from others (including from the rental of any office space, retail
space, guest rooms or other space, halls, stores and offices, and deposits
securing reservations of such space to the extent Borrower is entitled to retain
such deposits), health club membership fees, food and beverage wholesale and
retail sales, service charges, vending machine sales, and proceeds, if any, from
business interruption or other loss of income insurance.

 

Sales and Occupancy Taxes:  sales, use or occupancy or other taxes on charges
for the use of guest rooms required to be paid to any Governmental Authority.

 

Servicer:  a servicer selected by Lender to service the Loan, including any
“master servicer” or “special servicer” appointed under the terms of any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction.

 

Sole Member:  Mezzanine Loan Borrower.

 

Spread:  2.30%.

 

Spread Maintenance Premium:  with respect to any payment or prepayment of
Principal (or acceleration of the Loan or application of any amounts in any Cash
Management Account to Principal during an Event of Default) prior to the Lockout
Date, an amount equal to the product of the following: (A) the amount of such
prepayment (or the amount of Principal so accelerated or amounts in any Cash
Management Account applied to Principal during an Event of Default), multiplied
by (B) the Spread, multiplied by (C) a fraction (expressed as a percentage)
having a numerator equal to the number of months difference between the First
Extended Maturity Date (whether or not the extension option is exercised
pursuant to Section 2.8 hereof) and the date such prepayment occurs (or the next
succeeding Payment Date through which interest has been paid by Borrower) and a
denominator equal to twelve (12).

 

State:  the state in which the Property is located.

 

Stated Maturity Date:  June 1, 2008, as the same may be extended pursuant to
Section 2.8 hereof, and as such date may be changed in accordance with Section
2.2.5 hereof.

 

Taxes:  all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.

 

12

--------------------------------------------------------------------------------


 

Term:  the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents.

 

Third Party Disbursements:  to the extent actually deposited in the Clearing
Account, (i) receivables, receipts, revenues, and/or deposits with respect to
gift shop, laundry and parking facilities and movie rentals or other facilities
at the Property operated through unaffiliated third party contracts, which
Borrower is contractually obligated to collect on behalf of third parties that
are not Affiliates of Borrower, Sole Member, Manager or Guarantor which are to
be, and actually have been, paid to such third parties, (ii) gratuities or
service charges or other similar receipts which are to be paid to any employees
of Manager or persons occupying similar positions for performing similar duties
and which are actually paid over to such persons and (iii) Sales and Occupancy
Taxes.

 

Title Insurance Policy:  the ALTA mortgagee title insurance policy in the form
acceptable to Lender issued with respect to the Property and insuring the Lien
of the Mortgage.

 

Transfer:  (i) any sale, conveyance, transfer, Lease or assignment, or the entry
into any agreement to sell, convey, transfer, lease or assign, whether by law or
otherwise, of, on, in or affecting (x) all or part of the Property (including
any legal or beneficial direct or indirect interest therein), (y) any direct or
indirect interest in Borrower (including any profit interest), or (z) any direct
or indirect interest in Sole Member or (ii) any change of Control of Borrower or
Sole Member. For purposes hereof, (i) a Transfer of an interest in Borrower or
Sole Member shall be deemed to include (A) if Borrower or Sole Member or
controlling shareholder of Borrower or Sole Member is a corporation, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock in one or a series of transactions by which an aggregate of more than ten
percent (10%) of such corporation’s stock shall be vested in a party or parties
who are not now stockholders or any change in the control of such corporation
and (B) if Borrower or Sole Member or controlling shareholder of Borrower or
Sole Member is a limited or general partnership, joint venture or limited
liability company, the change, removal, resignation or addition of a general
partner, managing partner, limited partner, joint venturer or member or the
transfer of the partnership interest of any general partner, managing partner or
limited partner or the transfer of the interest of any joint venturer or member
and (ii) a change of Control of Borrower or Sole Member shall be deemed to have
occurred if (A) there is any change in the identity of any individual or entity
or any group of individuals or entities who have the right, by virtue of any
partnership agreement, articles of incorporation, by-laws, articles of
organization, operating agreement or any other agreement, with or without taking
any formative action, to cause Borrower or Sole Member to take some action or to
prevent, restrict or impede Borrower or Sole Member from taking some action
which, in either case, Borrower or Sole Member could take or could refrain from
taking were it not for the rights of such individuals or (B) the individual or
entity or group of individuals or entities that Control Borrower or Sole Member
as described in clause (A) ever cease to own at least fifty-one percent (51%) of
all equity interests (direct or indirect) in Borrower and Sole Member.

 

13

--------------------------------------------------------------------------------


 

UCC:  the Uniform Commercial Code as in effect in the State or the state in
which any of the Cash Management Accounts are located, as the case may be.

 

USALI:  Uniform System of Accounts for the Lodging Industry, 9th edition (or
most current edition adopted by Borrower).

 

Welfare Plan:  an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

 

1.2          Index of Other Definitions. The following terms are defined in the
sections or Loan Documents indicated below:

 

“Acceptable Counterparty” - 2.6.1
“Annual Budget” - 6.3.5
“Applicable Taxes” - 2.2.3
“Approved Annual Budget” - 6.3.5
“Approved Capital/FF&E Budget” - 6.3.5
“Approved Operating Budget” - 6.3.5
“Assignment of Leases and Rents” - 1.1 (Definition of Loan Documents)
“Award” - 7.3.2
“Bankruptcy Proceeding” - 4.7
“Borrower’s Recourse Liabilities” - 10.1
“CapEx/FF&E Reserve Subaccount” - 3.4
“Cash Collateral Subaccount” - 3.9
“Cash Management Accounts” - 3.10
“Casualty” - 7.2.1
“Casualty/Condemnation Prepayment” - 2.3.2
“Casualty/Condemnation Subaccount” - 3.7
“Clearing Account” - 3.1
“Clearing Account Agreement” - 1.1 (Definition of Loan Documents)
“Clearing Bank” - 3.1
“Condemnation” - 7.3.1
“Consumer Price Index” - 7.1.1

“Coverage Cash Trap Period” - 1.1 (Definition of Cash Trap Period).
“Deposit Account” - 3.1
“Deposit Account Agreement” - 1.1 (Definition of Loan Documents)
“Determination Date” - 1.1 (Definition of LIBOR)
“Disclosure Document” - 9.1.2

“Easements” - 4.14
“Eligible Account” - Deposit Account Agreement
“Environmental Laws” - 4.21
“Equipment” - Mortgage
“Eurodollar Business Day” - 1.1 (Definition of LIBOR)
“Event of Default” - 8.1
“Exchange Act” - 9.1.2
“Fitch” - 1.1 (Definition of Rating Agency)
“First Extended Maturity Date” - 2.8

 

14

--------------------------------------------------------------------------------


 

“GCM Group” - 9.1.3
“Government Lists” - 5.31
“Hazardous Substances” - 4.21
“Improvements” - Mortgage
“Indemnified Liabilities” - 5.30
“Indemnified Party” - 5.30
“Independent Director” - Schedule 5
“Initial Interest Period” - 1.1 (Definition of Interest Period)
“Insurance Premiums” - 7.1.2
“Insured Casualty” - 7.2.2
“Interest Rate Protection Agreement” - 2.6.1
“Issuer” - 9.1.3
“Late Payment Charge” - 2.5.3
“Lender’s Consultant” - 5.8.1
“Liabilities” - 9.1.3
“Licenses” - 4.11
“Loan” - 2.1
“Moody’s” - 1.1 (Definition of Rating Agency)
“Mortgage” - 1.1 (Definition of Loan Documents)
“New Payment Date” - 2.2.5
“Note” - 1.1 (Definition of Loan Documents)
“Notice” - 6.1
“O & M Program” - 5.8.3
“OFAC” - 5.31
“Operating Expense Subaccount” - 3.6
“Patriot Act” - 5.31
“Patriot Act Offense” - 5.31
“Permitted Equipment Financing” - 5.22
“Permitted Indebtedness” - 5.22
“Permitted Investments” - Deposit Account Agreement
“Policies” - 7.1.2
“Principal” - 2.1
“Proceeds” - 7.2.2
“Provided Information” - 9.1.1
“Qualified Carrier” - 7.1.1
“Recourse Guaranty” - 1.1 (Definition of Loan Documents)
“Registration Statement” - 9.1.3
“Remedial Work” - 5.8.2
“Rent Roll” - 4.16
“Required Records” - 6.3.6
“Required Repairs” - 3.2.1
“Required Repairs Subaccount” - 3.2.2
“Restoration” - 7.4.1
“S&P” - 1.1 (Definition of Rating Agency)
“Secondary Market Transaction” - 9.1.1
“Second Extended Maturity Date” - 2.8

 

15

--------------------------------------------------------------------------------


 

“Securities” - 9.1.1
“Securities Act” - 9.1.2
“Security Deposit Account” - 3.8
“Security Deposit Subaccount” - 3.8
“Significant Casualty” - 7.2.2
“Special Purpose Bankruptcy Remote Entity” - 5.13
“Springing Recourse Event” - 10.1
“Subaccounts” - 3.1
“Tax and Insurance Subaccount” - 3.3
“Terrorism Premium Cap” - 7.1.1
“Third Extended Maturity Date” - 2.8
“Toxic Mold” - 4.21
“Underwriter Group” - 9.1.3
“Underwriters” - 9.1.3

 

1.3          Principles of Construction.  Unless otherwise specified, (i) all
references to sections and schedules are to those in this Agreement, (ii) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular provision, (iii) all
definitions are equally applicable to the singular and plural forms of the terms
defined, (iv) the word “including” means “including but not limited to,” and
(v) accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

2.             GENERAL LOAN TERMS

 

2.1          The Loan.  Lender is making a loan (the “Loan”) to Borrower on the
date hereof, in the original principal amount (the “Principal”) of $22,000,000,
which shall mature on the Stated Maturity Date.  Borrower acknowledges receipt
of the Loan, the proceeds of which are being and shall be used to (i)  return
capital to direct and indirect owners of Borrower used to acquire the Property,
(ii) fund certain of the Subaccounts, and (iii) pay transaction costs.  Any
excess proceeds may be used for any lawful purpose.  No amount repaid in respect
of the Loan may be reborrowed.

 

2.2          Interest; Monthly Payments.

 

2.2.1       Generally.  From and after the date hereof, interest on the unpaid
Principal shall accrue at the Interest Rate and be payable as hereinafter
provided.  On the date hereof, Borrower shall pay interest on the unpaid
Principal from the date hereof through and including May 31, 2006.  On July 1,
2006 and each Payment Date thereafter through and including the Maturity Date,
Borrower shall pay interest on the unpaid Principal which has accrued through
the last day of the Interest Period immediately preceding such Payment Date. 
The outstanding principal balance of the Loan and all accrued and unpaid
interest shall be due and payable on the Maturity Date.  If the Loan (or any
portion thereof) is repaid on any date other than on a Payment Date (whether
prior to or after the Stated Maturity Date), Borrower shall also pay interest
that would have accrued on such repaid Principal to but not including the next
Payment Date.

 

16

--------------------------------------------------------------------------------


 

2.2.2       Default Rate.  After the occurrence and during the continuance of an
Event of Default, the entire unpaid Debt shall bear interest at the Default
Rate, and shall be payable upon demand from time to time, to the extent
permitted by applicable law.

 

2.2.3       Taxes.  Any and all payments by Borrower hereunder and under the
other Loan Documents shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on Lender’s income, and franchise taxes imposed on Lender by the law or
regulation of any Governmental Authority (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to in this Section 2.2.3 as “Applicable Taxes”).  If Borrower shall be
required by law to deduct any Applicable Taxes from or in respect of any sum
payable hereunder to Lender, the following shall apply:  (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.2.3), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law. 
Payments pursuant to this Section 2.2.3 shall be made within twenty (20) days
after the date Lender makes written demand therefor.

 

2.2.4       Breakage Indemnity.  Borrower shall indemnify Lender against any
loss or expense which Lender may actually sustain or incur in liquidating or
redeploying deposits from third parties acquired to effect or maintain the Loan
or any part thereof as a consequence of (i) any payment or prepayment of the
Loan or any portion thereof made on a date other than a Payment Date and
(ii) any default in payment or prepayment of the Principal or any part thereof
or interest accrued thereon, as and when due and payable (at the date thereof or
otherwise, and whether by acceleration or otherwise).  Lender shall deliver to
Borrower a statement for any such sums which it is entitled to receive pursuant
to this Section 2.2.4, which statement shall be binding and conclusive absent
manifest error.  Borrower’s obligations under this Section 2.2.4 are in addition
to Borrower’s obligations to pay any Spread Maintenance Premium and Prepayment
Premium applicable to a payment or prepayment of Principal.

 

2.2.5       New Payment Date.  Lender shall have the right, to be exercised not
more than once during the term of the Loan, to change the Payment Date to a date
other than the first (1st) day of each month (a “New Payment Date”), on thirty
(30) days’ written notice to Borrower; provided, however, that any such change
in the Payment Date:  (i) shall not modify the amount of regularly scheduled
monthly interest payments, except that the first payment of interest payable on
the New Payment Date shall be accompanied by interest at the interest rate
herein provided for the period from the Payment Date in the month in which the
New Payment Date first occurs to the New Payment Date, and (ii) shall extend the
Stated Maturity Date to the New Payment Date occurring in the month set forth in
the definition of Stated Maturity Date.

 

2.3          Loan Repayment.

 

2.3.1       Repayment.  Borrower shall repay the entire outstanding principal
balance of the Note in full on the Maturity Date, together with interest thereon
to (but excluding) the date of repayment and any other amounts due and owing
under the Loan Documents.  Except

 

17

--------------------------------------------------------------------------------


 

during the continuance of an Event of Default, all proceeds of any repayment,
including any prepayments of the Loan, shall be applied by Lender as follows in
the following order of priority:  First, accrued and unpaid interest at the
Interest Rate; Second, to Principal; and Third, to the Prepayment Premium, if
any, and any other amounts then due and owing under the Loan Documents,
including the Spread Maintenance Premium (if such repayment or prepayment occurs
prior to the Lockout Date).  If prior to the Stated Maturity Date the Debt is
accelerated by reason of an Event of Default or any amounts in any Cash
Management Account are applied by Lender to Principal by reason of an Event of
Default, then Lender shall be entitled to receive, in addition to the unpaid
Principal and accrued interest and other sums due under the Loan Documents, an
amount equal to the Spread Maintenance Premium, or Prepayment Premium applicable
to such Principal so accelerated.  During the continuance of an Event of
Default, all proceeds of repayment, including any payment or recovery on the
Property (whether through foreclosure, deed-in-lieu of foreclosure, or
otherwise) shall, unless otherwise provided in the Loan Documents, be applied in
such order and in such manner as Lender shall elect in Lender’s discretion.

 

2.3.2       Mandatory Prepayments.  The Loan is subject to mandatory prepayment
in certain instances of Insured Casualty or Condemnation (each a
“Casualty/Condemnation Prepayment”), in the manner and to the extent set forth
in Section 7.4.2 hereof.  Each Casualty/Condemnation Prepayment, after deducting
Lender’s costs and expenses (including reasonable attorneys’ fees and expenses)
in connection with the settlement or collection of the Proceeds or Award, shall
be applied in the same manner as repayments under Section 2.3.1 above, and if
such Casualty/Condemnation Payment is made on any date other than a Payment
Date, then such Casualty/Condemnation Payment shall include interest that would
have accrued on the Principal prepaid to but not including the next Payment
Date.  Provided that no Event of Default is continuing, any such mandatory
prepayment under this Section 2.3.2 shall be without the payment of the Spread
Maintenance Premium and any Prepayment Premium.  Notwithstanding anything to the
contrary contained herein, each Casualty/Condemnation Prepayment shall be
applied in inverse order of maturity and shall not extend or postpone the due
dates of the monthly installments due under the Note or this Agreement, or
change the amounts of such installments.

 

2.3.3       Optional Prepayments.  Notwithstanding anything herein or in any
other Loan Documents to the contrary, except as the result of an acceleration of
the Stated Maturity Date or if expressly provided under Section 2.3.2 hereof,
Borrower may not voluntarily prepay the Loan, in whole or in part, prior to the
Lockout Date.  At any time on or subsequent to the Lockout Date, Borrower shall
have the right to prepay all or, provided no Event of Default has occurred and
is continuing, any portion of the Principal on any Payment Date provided that
Borrower gives Lender at least thirty (30) days prior written notice thereof and
such prepayment is accompanied by the Prepayment Premium applicable thereto.  If
any such prepayment is not made on a Payment Date, Borrower shall also pay
interest that would have accrued on such prepaid Principal to but not including
the next Payment Date.

 

2.4          Release of Property.  Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of the Debt in accordance
herewith, release or, if requested by Borrower, assign to Borrower’s designee
(without any representation or warranty by and without

 

18

--------------------------------------------------------------------------------


 

any recourse against Lender whatsoever) the Lien of the Loan Documents if not
theretofore released.

 

2.5          Payments and Computations.

 

2.5.1       Making of Payments.  Each payment by Borrower shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 2:00 p.m., New York City time, on the
date such payment is due, to Lender by deposit to such account as Lender may
designate by written notice to Borrower.  Whenever any such payment shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the first Business Day thereafter.  All such payments shall be made
irrespective of, and without any deduction, set-off or counterclaim whatsoever
and are payable without relief from valuation and appraisement laws and with all
costs and charges incurred in the collection or enforcement thereof, including
attorneys’ fees and court costs.

 

2.5.2       Computations.  Interest payable under the Loan Documents shall be
computed on the basis of the actual number of days elapsed over a 360-day year.

 

2.5.3       Late Payment Charge.  If any Principal, interest or other sum due
under any Loan Document is not paid by Borrower on the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law (the “Late Payment Charge”), in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment.  Such amount shall be
secured by the Loan Documents.

 

2.6          Interest Rate Protection Agreements.

 

2.6.1       Interest Rate Protection Agreement.  As of the date hereof, Borrower
has entered into, made all payments required under, and satisfied all conditions
precedent to the effectiveness of, an interest rate protection agreement that
satisfies all of the following conditions.  (such interest rate protection
agreement together with (i) any extension thereof or (ii) any other interest
rate protection agreement entered into pursuant to Section 2.8 hereof, being
referred to herein as the “Interest Rate Protection Agreement”):

 

(1)           THE INTEREST RATE PROTECTION AGREEMENT IS WITH A FINANCIAL
INSTITUTION HAVING A LONG TERM, UNSECURED AND UNSUBORDINATED DEBT RATING OF AT
LEAST “AA-” BY S&P AND “AA2” BY MOODY’S (AN “ACCEPTABLE COUNTERPARTY”); HAS A
TERM ENDING NO EARLIER THAN THE STATED MATURITY DATE; IS AN INTEREST RATE CAP IN
RESPECT OF A NOTIONAL AMOUNT NOT LESS THAN THE MAXIMUM PRINCIPAL AMOUNT OF THE
LOAN THAT SHALL HAVE THE EFFECT OF CAPPING LIBOR AT SIX PERCENT (6%) PER ANNUM;
AND PROVIDES THAT THE ONLY OBLIGATION OF BORROWER THEREUNDER IS THE MAKING OF A
SINGLE PAYMENT UPON THE EXECUTION AND DELIVERY THEREOF.

 

(2)           BORROWER’S INTEREST IN SUCH INTEREST RATE PROTECTION AGREEMENT HAS
BEEN ASSIGNED TO LENDER PURSUANT TO DOCUMENTATION SATISFACTORY TO LENDER IN FORM
AND SUBSTANCE, AND THE COUNTERPARTY TO SUCH INTEREST RATE PROTECTION AGREEMENT
HAS EXECUTED AND DELIVERED TO LENDER AN ACKNOWLEDGMENT OF SUCH ASSIGNMENT, WHICH
ACKNOWLEDGMENT INCLUDES SUCH COUNTERPARTY’S AGREEMENT TO PAY DIRECTLY INTO THE
CLEARING ACCOUNT ALL SUMS PAYABLE BY SUCH

 

19

--------------------------------------------------------------------------------


 

COUNTERPARTY PURSUANT TO THE INTEREST RATE PROTECTION AGREEMENT AND SHALL
OTHERWISE BE SATISFACTORY TO LENDER IN FORM AND SUBSTANCE.

 

(3)           IN CONNECTION WITH AN INTEREST RATE PROTECTION AGREEMENT, BORROWER
SHALL OBTAIN AND DELIVER TO LENDER AN OPINION OF COUNSEL FROM COUNSEL (IN-HOUSE
OR INDEPENDENT) FOR THE ISSUER OF THE INTEREST RATE PROTECTION AGREEMENT (UPON
WHICH LENDER AND ITS SUCCESSORS AND ASSIGNS MAY RELY) WHICH SHALL PROVIDE IN
RELEVANT PART, THAT:  (A) THE ISSUER IS DULY ORGANIZED, VALIDLY EXISTING, AND IN
GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND HAS THE
ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS
OBLIGATIONS UNDER, THE INTEREST RATE PROTECTION AGREEMENT; (B) THE EXECUTION AND
DELIVERY OF THE INTEREST RATE PROTECTION AGREEMENT BY THE ISSUER, AND ANY OTHER
AGREEMENT WHICH THE ISSUER HAS EXECUTED AND DELIVERED PURSUANT THERETO, AND THE
PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN AND REMAIN DULY AUTHORIZED
BY ALL NECESSARY ACTION AND DO NOT CONTRAVENE ANY PROVISION OF ITS CERTIFICATE
OF INCORPORATION OR BY-LAWS (OR EQUIVALENT ORGANIZATIONAL DOCUMENTS) OR ANY LAW,
REGULATION OR CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING IT OR ITS
PROPERTY; (C) ALL CONSENTS, AUTHORIZATIONS AND APPROVALS REQUIRED FOR THE
EXECUTION AND DELIVERY BY THE ISSUER OF THE INTEREST RATE PROTECTION AGREEMENT,
AND ANY OTHER AGREEMENT WHICH THE ISSUER HAS EXECUTED AND DELIVERED PURSUANT
THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN OBTAINED
AND REMAIN IN FULL FORCE AND EFFECT, ALL CONDITIONS THEREOF HAVE BEEN DULY
COMPLIED WITH, AND NO OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH ANY
GOVERNMENTAL AUTHORITY OR REGULATORY BODY IS REQUIRED FOR SUCH EXECUTION,
DELIVERY OR PERFORMANCE; AND (D) THE INTEREST RATE PROTECTION AGREEMENT, AND ANY
OTHER AGREEMENT WHICH THE ISSUER HAS EXECUTED AND DELIVERED PURSUANT THERETO,
HAS BEEN DULY EXECUTED AND DELIVERED BY THE ISSUER AND CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATION OF THE ISSUER, ENFORCEABLE AGAINST THE ISSUER IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, AND SUBJECT, AS TO
ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).

 

(4)           IN THE EVENT OF ANY DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE
RATING OF THE ISSUER OF THE INTEREST RATE PROTECTION AGREEMENT BELOW “A+” BY S&P
AND “AA3” BY MOODY’S, BORROWER SHALL REPLACE THE INTEREST RATE PROTECTION
AGREEMENT WITH A REPLACEMENT INTEREST RATE PROTECTION AGREEMENT FROM AN
ACCEPTABLE COUNTERPARTY (WITH TERMS IDENTICAL TO THE INTEREST RATE PROTECTION
AGREEMENT BEING REPLACED, OR OTHERWISE APPROVED BY LENDER IN ITS REASONABLE
DISCRETION AND THE RATING AGENCIES) NOT LATER THAN TWENTY (20) DAYS FOLLOWING
RECEIPT OF NOTICE FROM LENDER OR THE SERVICER OF SUCH DOWNGRADE, WITHDRAWAL OR
QUALIFICATION.

 

2.6.2       Execution of Documents.  Borrower shall promptly execute and deliver
to the counterparty of the Interest Rate Protection Agreement such confirmations
and agreements as may be requested by such counterparty in connection with such
Interest Rate Protection Agreement.

 

2.6.3       No Obligation of Lender.  Borrower agrees that Lender shall not have
any obligation, duty or responsibility to Borrower or any other Person by reason
of, or in connection with, any Interest Rate Protection Agreement (including any
duty to provide or arrange any Interest Rate Protection Agreement, to consent to
any mortgage or pledge of the Property or any portion thereof as security for
Borrower’s performance of its obligations under any Interest Rate Protection
Agreement, or to provide any credit or financial support for the

 

20

--------------------------------------------------------------------------------


 

obligations of Borrower or any other Person thereunder or with respect
thereto).  No Interest Rate Protection Agreement shall alter, impair, restrict,
limit or modify in any respect the obligation of Borrower to pay interest on the
Loan as and when the same becomes due and payable in accordance with the
provisions of the Loan Documents.

 

2.6.4       Receipts from Interest Rate Protection Agreements.  All payments
made by the counterparty to the Interest Rate Protection Agreement shall be
deposited into the Deposit Account and applied in the same manner as Rents are
applied under Section 3.11.

 

2.7          Fees; Spread Maintenance Premium.

 

2.7.1       Origination Fee.  On the date hereof, Borrower shall pay to Lender
an origination fee of $220,000.

 

2.7.2       Spread Maintenance Premium /Prepayment Premium.  Upon any repayment
or prepayment of Principal (including in connection with an acceleration of the
Loan or the application by Lender of any amounts in any Cash Management Account
to Principal by reason of an Event of Default) made prior to the Lockout Date,
Borrower shall pay to Lender on the date of such repayment or prepayment (or
acceleration of the Loan or application by Lender) the Spread Maintenance
Premium applicable thereto.  Upon any repayment or prepayment of Principal
(including in connection with an acceleration of the Loan or the application by
Lender of any amounts in any Cash Management Account to Principal by reason of
an Event of Default) made on or subsequent to Lockout Date, Borrower shall pay
to Lender on the date of such repayment or prepayment the Prepayment Premium
applicable thereto.  All Spread Maintenance Premium and Prepayment Premium
payments hereunder shall be deemed to be earned by Lender upon the funding of
the Loan.

 

2.8          Extension Options.  Borrower shall have the right, at its option,
to extend the Term until (i) June 1, 2009 (the “First Extended Maturity Date”),
(ii) June 1, 2010 (the “Second Extended Maturity Date”) and (iii) June 1, 2011
(the “Third Extended Maturity Date”) by giving notice of such extension to
Lender at least fifteen (15) days prior to (i) the originally scheduled Stated
Maturity Date, in the case of extending the Term until the First Extended
Maturity Date, (ii) the First Extended Maturity Date, in the case of extending
the Term until the Second Extended Maturity Date and (iii) the Second Extended
Maturity Date, in the case of extending the Term until the Third Extended
Maturity Date.  Upon receipt of such request to extend the Term until the First
Extended Maturity Date, the Second Extended Maturity Date or the Third Extended
Maturity Date, as the case may be, Lender will promptly confirm to Borrower in
writing whether or not the Stated Maturity Date will be so extended, which
extension will be granted upon the satisfaction of each of the following
conditions (as applicable):

 

(A)           NO EVENT OF DEFAULT EXISTS AT THE TIME SUCH REQUEST IS MADE AND ON
THE ORIGINALLY SCHEDULED STATED MATURITY DATE, THE FIRST EXTENDED MATURITY DATE
OR THE SECOND EXTENDED MATURITY DATE, AS APPLICABLE;

 

(B)           BORROWER DELIVERS TO LENDER AN OFFICER’S CERTIFICATE CONFIRMING
THE ACCURACY OF THE INFORMATION CONTAINED IN CLAUSE (A) ABOVE;

 

21

--------------------------------------------------------------------------------


 

(C)           ON OR PRIOR TO THE ORIGINALLY SCHEDULED STATED MATURITY DATE, THE
FIRST EXTENDED MATURITY DATE OR THE SECOND EXTENDED MATURITY DATE, AS THE CASE
MAY BE, BORROWER EITHER (I) EXTENDS THE TERM OF THE INTEREST RATE PROTECTION
AGREEMENT TO A DATE NOT EARLIER THAN THE FIRST EXTENDED MATURITY DATE, THE
SECOND EXTENDED MATURITY DATE OR THE THIRD EXTENDED MATURITY DATE, AS
APPLICABLE, OR (II) ENTERS INTO A NEW INTEREST RATE PROTECTION AGREEMENT WHICH
EXPIRES NO EARLIER THAN THE FIRST EXTENDED MATURITY DATE, THE SECOND EXTENDED
MATURITY DATE OR THE THIRD EXTENDED MATURITY DATE, AS APPLICABLE, AND WHICH
EXTENSION OR NEW AGREEMENT IS IN RESPECT OF A NOTIONAL AMOUNT OF THE THEN
OUTSTANDING PRINCIPAL AND IS OTHERWISE ON THE SAME TERMS SET FORTH IN
SECTION 2.6.1 HEREOF AND HAS THE EFFECT OF CAPPING LIBOR AT SIX PERCENT (6%) PER
ANNUM;

 

(D)           IN THE CASE OF EXTENDING THE TERM UNTIL THE SECOND EXTENDED
MATURITY DATE, THE DEBT YIELD FOR THE TWELVE (12)-MONTH PERIOD ENDING MAY 31,
2009 (OR THE MOST RECENTLY COMPLETED TWELVE (12)-MONTH PERIOD FOR WHICH
INFORMATION IS AVAILABLE) IS AT LEAST TWELVE PERCENT (12%);

 

(E)           IN THE CASE OF EXTENDING THE TERM UNTIL THE THIRD EXTENDED
MATURITY DATE, THE DEBT YIELD FOR THE TWELVE (12)-MONTH PERIOD ENDING MAY 31,
2010 (OR THE MOST RECENTLY COMPLETED TWELVE (12)-MONTH PERIOD FOR WHICH
INFORMATION IS AVAILABLE) IS AT LEAST THIRTEEN PERCENT (13%);

 

(F)            IF THE OPTION TO EXTEND THE TERM UNTIL THE SECOND EXTENDED
MATURITY DATE IS EXERCISED, BORROWER SHALL PAY TO LENDER ON THE FIRST EXTENDED
MATURITY DATE, AN EXTENSION FEE IN AN AMOUNT EQUAL TO ONE QUARTER OF ONE PERCENT
(0.25%) OF THE THEN-OUTSTANDING PRINCIPAL;

 

(G)           IF THE OPTION TO EXTEND THE TERM UNTIL THE THIRD EXTENDED MATURITY
DATE IS EXERCISED, BORROWER SHALL PAY TO LENDER ON THE SECOND EXTENDED MATURITY
DATE, AN EXTENSION FEE IN AN AMOUNT EQUAL TO ONE QUARTER OF ONE PERCENT (0.25%)
OF THE THEN-OUTSTANDING PRINCIPAL;

 

(H)           EITHER (X) ANY APPROVED MEZZANINE LOAN HAS BEEN PAID IN FULL OR
(Y) THE TERM OF SUCH APPROVED MEZZANINE LOAN HAS BEEN EXTENDED, SUCH THAT THE
TERM OF SUCH APPROVED MEZZANINE LOAN SHALL EXPIRE ON THE FIRST EXTENDED MATURITY
DATE, THE SECOND EXTENDED MATURITY DATE OR THE THIRD EXTENDED MATURITY DATE, AS
APPLICABLE;

 

(I)            BORROWER SHALL HAVE PAID TO LENDER ALL REASONABLE COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY LENDER IN CONNECTION
WITH ANY SUCH EXTENSION; AND

 

(J)            IF REQUESTED BY LENDER, BORROWER AND GUARANTOR SHALL EXECUTE AND
DELIVER SUCH DOCUMENTS AS LENDER MAY REASONABLY REQUEST TO CONFIRM THE CONTINUED
VALIDITY OF THE LOAN DOCUMENTS AND THE CONTINUED VALIDITY, PERFECTION AND
PRIORITY OF THE LIENS THEREOF AS SO EXTENDED.

 

If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Stated Maturity Date hereunder.

 

22

--------------------------------------------------------------------------------


 

3.             CASH MANAGEMENT AND RESERVES

 

3.1          Cash Management Arrangements.  Borrower shall cause all Rents to be
transmitted directly by non-residential tenants of the Property, and all Rents
in the nature of sums payable by issuers of credit cards accepted at the
Property to be transmitted directly by such issuers, in each case, into an
Eligible Account (the “Clearing Account”) maintained by Borrower at a bank
selected by Borrower, which shall at all times be an Eligible Institution (the
“Clearing Bank”) as more fully described in the Clearing Account Agreement. 
Without in any way limiting the foregoing, all Rents received by Borrower or
Manager shall be deposited into the Clearing Account within one (1) Business Day
of receipt.  Funds deposited into the Clearing Account shall be swept by the
Clearing Bank on a daily basis into an Eligible Account at the Deposit Bank
controlled by Lender (the “Deposit Account”) and applied and disbursed in
accordance with this Agreement.  Funds in the Deposit Account shall be invested
at Lender’s discretion only in Permitted Investments.  Lender will also
establish subaccounts of the Deposit Account which shall at all times be
Eligible Accounts (and may be ledger or book entry accounts and not actual
accounts) (such subaccounts are referred to herein as “Subaccounts”).  The
Deposit Account and any Subaccount will be under the sole control and dominion
of Lender, and neither Borrower nor Manager nor any person claiming by or
through Borrower or Manager shall have any right of withdrawal therefrom. 
Borrower shall pay for all expenses of opening and maintaining all of the above
accounts.

 

3.2          Required Repairs.

 

3.2.1       Completion of Required Repairs.  Borrower shall perform and complete
each item of the repairs and environmental remedial work at the Property
described on Schedule 1 hereto (the “Required Repairs”) within six (6) months of
the date hereof or such shorter period of time for such item set forth on
Schedule 1 hereto.

 

3.2.2       Required Repairs Reserves.  On the date hereof, Borrower shall
deposit with Lender the aggregate amount set forth on Schedule 1 hereto as being
required to complete the Required Repairs and Lender shall cause such amount to
be transferred to a Subaccount (the “Required Repairs Subaccount”).  Provided no
Event of Default shall have occurred and is continuing, Lender shall disburse
funds held in the Required Repairs Subaccount to Borrower, within ten (10) days
after the delivery by Borrower to Lender of a request therefor (but not more
often than once per month), in increments of at least $5,000, accompanied by the
following items (which items shall be in form and substance satisfactory to
Lender):  (i) an Officer’s Certificate (A) certifying that the Required Repairs
or any portion thereof which are the subject of the requested disbursement have
been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (B) identifying each Person that supplied
materials or labor in connection with such Required Repairs or any portion
thereof and (C) stating that each such Person has been or, upon receipt of the
requested disbursement, will be paid in full with respect to the portion of the
Required Repairs which is the subject of the requested disbursement; (ii) copies
of appropriate Lien waivers or other evidence of payment satisfactory to Lender;
(iii) at Lender’s option, a title search for the Property indicating that it is
free from all Liens not previously approved by Lender; (iv) a copy of each
License required to be obtained with respect to the portion of the Required
Repairs which is the subject of the requested disbursement; and (v) such other
evidence as Lender shall reasonably request that the Required

 

23

--------------------------------------------------------------------------------


 

Repairs which are the subject of the requested disbursement have been completed
and paid for.  Provided no Event of Default shall have occurred and is
continuing, upon Borrower’s completion of all Required Repairs in accordance
with this Section 3.2, any funds remaining in the Required Repairs Subaccount,
if any, shall be deposited by Lender into the Deposit Account (i.e. at the “top
of the waterfall”) and applied by Lender in accordance with Section 3.11(a)
hereof.

 

3.3          Taxes and Insurance.  Borrower shall pay to Lender on each Payment
Date (i) one-twelfth (1/12th) of the Taxes that Lender estimates will be payable
during the next twelve (12) months in order to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates and (ii) one-twelfth (1/12th) of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies.  Such amounts will be transferred by
Lender to a Subaccount (the “Tax and Insurance Subaccount”).  Lender will
(a) apply funds in the Tax and Insurance Subaccount to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Section 5.2
hereof and Section 7.1 hereof, provided that Borrower has promptly supplied
Lender with notices of all Taxes and Insurance Premiums due, or (b) reimburse
Borrower for such amounts upon presentation of evidence of payment; subject,
however, to Borrower’s right to contest Taxes in accordance with Section 5.2
hereof.  In making any payment relating to Taxes and Insurance Premiums, Lender
may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.  If Lender determines in its
reasonable judgment that the funds in the Tax and Insurance Subaccount will be
insufficient to pay (or in excess of) the Taxes or Insurance Premiums next
coming due, Lender may increase (or decrease) the monthly contribution required
to be made by Borrower to the Tax and Insurance Subaccount.  Amounts applied by
Lender from Rents that have been deposited into the Deposit Account during the
immediately preceding Interest Period, if any, into the Tax and Insurance
Subaccount in accordance with Section 3.11 below, shall be credited towards
Borrower’s obligation, to make payments into the Tax and Insurance Subaccount.

 

3.4          Capital Expense Reserves.  (a) On each Payment Date through and
including December 1, 2006, Borrower shall pay to Lender on each such Payment
Date an amount equal to $54,827.  Thereafter on each Payment Date, Borrower
shall pay to Lender an amount initially equal to one-twelfth (1/12th) of four
percent (4%) of the annual gross operating income of the Property (based on the
prior year).  Lender will transfer such amounts into a Subaccount (the
“CapEx/FF&E Reserve Subaccount”).  Provided that no Event of Default has
occurred and is continuing, Lender shall disburse funds held in the CapEx/FF&E
Reserve Subaccount to Borrower, within ten (10) days after the delivery by
Borrower to Lender of a request therefor (but not more often than once per
month), in increments of at least $5,000 provided that (i) such disbursement is
for an Approved CapEx/FF&E Expense; (ii) Lender shall (if it desires in
connection with a requested disbursement in excess of $50,000) have (if it
desires) verified (by an inspection conducted at Borrower’s expense) performance
of the work associated with such Approved CapEx/FF&E Expense; and (iii) the
request for disbursement is accompanied by (A) an Officer’s Certificate
certifying (1) that such funds will be used to pay or reimburse Borrower for
Approved CapEx/FF&E Expenses (or any portion thereof) and a description

 

24

--------------------------------------------------------------------------------


 

thereof, (2) that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid or will be paid in full, (3) that the same has not been the
subject of a previous disbursement, and (4) that all previous disbursements have
been used to pay the previously identified Approved CapEx/FF&E Expenses, and
(B) lien waivers or other evidence of payment reasonably satisfactory to Lender,
(C) at Lender’s option reasonably exercised, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender and (D) such other evidence as
Lender shall reasonably request that the Approved CapEx/FF&E Expenses (or any
portion thereof) at the Property to be funded by the requested disbursement have
been completed and are paid for or will be paid upon such disbursement to
Borrower.  Any such disbursement of more than $50,000 to pay (rather than
reimburse) Approved CapEx/FF&E Expenses may, at Lender’s option, be made by
joint check payable to Borrower and the payee on such Approved CapEx/FF&E
Expenses.  Amounts applied by Lender from Rents that have been deposited into
the Deposit Account during the immediately preceding Interest Period, if any,
into the CapEx/FF&E Reserve Subaccount in accordance with Section 3.11 below,
shall be credited towards Borrower’s obligation, to make payments into the
CapEx/FF&E Reserve Subaccount.

 

(B)           BORROWER SHALL PERMIT LENDER AND LENDER’S AGENTS AND
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER, ARCHITECT, OR
INSPECTOR) OR THIRD PARTIES UPON REASONABLE ADVANCE NOTICE TO ENTER ONTO THE
PROPERTY DURING NORMAL BUSINESS HOURS (SUBJECT TO THE RIGHTS OF TENANTS UNDER
THEIR LEASES AND HOTEL GUESTS) TO INSPECT THE PROGRESS OF ANY PERFORMANCE OF THE
WORK ASSOCIATED WITH SUCH APPROVED CAPEX/FF&E EXPENSE AND ALL MATERIALS BEING
USED IN CONNECTION THEREWITH.  BORROWER SHALL PAY THE EXPENSE OF SUCH
INSPECTIONS, WHETHER SUCH INSPECTIONS ARE CONDUCTED BY LENDER OR BY AN
INDEPENDENT QUALIFIED PROFESSIONAL ARCHITECT.

 

3.5          [Intentionally Deleted].

 

3.6          Operating Expense Subaccount/Third Party Disbursements.

 

(A)           OPERATING EXPENSE SUBACCOUNT; GENERALLY.  ON EACH PAYMENT DATE, A
PORTION OF THE RENTS THAT HAVE BEEN DEPOSITED INTO THE DEPOSIT ACCOUNT DURING
THE IMMEDIATELY PRECEDING INTEREST PERIOD IN AN AMOUNT EQUAL TO (I) THE MONTHLY
AMOUNT SET FORTH IN THE APPROVED OPERATING BUDGET FOR THE FOLLOWING MONTH AS
BEING NECESSARY FOR PAYMENT OF APPROVED OPERATING EXPENSES AT THE PROPERTY FOR
SUCH MONTH WHICH HAVE BEEN SUBSTANTIATED IN A MANNER REASONABLY ACCEPTABLE TO
LENDER PLUS (II) THIRD PARTY DISBURSEMENTS WHICH HAVE BEEN SUBSTANTIATED IN A
MANNER REASONABLY ACCEPTABLE TO LENDER, SHALL BE TRANSFERRED INTO A SUBACCOUNT
FOR THE PAYMENT OF SUCH APPROVED OPERATING EXPENSES (THE “OPERATING EXPENSE
SUBACCOUNT”).

 

(B)           DISBURSEMENT OF APPROVED OPERATING EXPENSES AND THIRD PARTY
DISBURSEMENTS; GENERALLY.  PROVIDED NO CASH TRAP PERIOD HAS OCCURRED AND IS
CONTINUING, EITHER (1) LENDER SHALL DISBURSE TO BORROWER FROM THE OPERATING
EXPENSE SUBACCOUNT ON EACH PAYMENT DATE AN AMOUNT EQUAL TO (I) THE APPROVED
OPERATING EXPENSES FOR SUCH MONTH PROVIDED FOR IN THE APPROVED ANNUAL BUDGET
WHICH HAVE BEEN SUBSTANTIATED IN A MANNER REASONABLY ACCEPTABLE TO LENDER PLUS
(II) THE THIRD PARTY DISBURSEMENTS WHICH HAVE BEEN SUBSTANTIATED IN A MANNER
REASONABLY ACCEPTABLE TO LENDER OR (2) IF SUFFICIENT FUNDS HAVE BEEN COLLECTED
IN THE DEPOSIT ACCOUNT TO MAKE THE PAYMENTS REQUIRED UNDER CLAUSES (I) THROUGH
(III) OF SECTION 3.11(A)

 

25

--------------------------------------------------------------------------------


 

HEREOF ON THE NEXT SUCCEEDING PAYMENT DATE, THEN BORROWER SHALL BE ENTITLED TO
REQUEST DISBURSEMENTS FROM THE OPERATING EXPENSE SUBACCOUNT ON A WEEKLY BASIS,
FOR PAYMENT OF (I) APPROVED OPERATING EXPENSES INCURRED OR TO BE INCURRED DURING
THE THEN-CURRENT INTEREST PERIOD OR DURING ANY PRIOR INTEREST PERIOD OR FROM THE
DATE HEREOF THROUGH AND INCLUDING THE FIRST (1ST) PAYMENT DATE WHICH HAVE BEEN
SUBSTANTIATED IN A MANNER REASONABLY ACCEPTABLE TO LENDER AND (II) THOSE THIRD
PARTY DISBURSEMENTS WHICH HAVE BEEN SUBSTANTIATED IN A MANNER REASONABLY
ACCEPTABLE TO LENDER.

 

(C)           DISBURSEMENT OF THIRD PARTY DISBURSEMENTS DURING ANY CASH TRAP
PERIOD.  NOTWITHSTANDING ANYTHING CONTAINED IN SECTION 3.6(B) ABOVE TO THE
CONTRARY, DURING THE CONTINUANCE OF ANY CASH TRAP PERIOD, LENDER SHALL DISBURSE
FUNDS HELD IN THE OPERATING EXPENSE SUBACCOUNT TO BORROWER, WITHIN TEN (10) DAYS
AFTER DELIVERY BY BORROWER TO LENDER OF A REQUEST THEREFOR, IN INCREMENTS OF AT
LEAST $1,000, PROVIDED (I) SUCH DISBURSEMENT IS FOR A THIRD PARTY DISBURSEMENT;
AND (II) SUCH DISBURSEMENT IS ACCOMPANIED BY (A) AN OFFICER’S CERTIFICATE
CERTIFYING (1) THAT SUCH FUNDS WILL BE USED TO PAY THIRD PARTY DISBURSEMENTS AND
A DESCRIPTION THEREOF, (2) THAT THE SAME HAS NOT BEEN THE SUBJECT OF A PREVIOUS
DISBURSEMENT, AND (3) THAT ALL PREVIOUS DISBURSEMENTS HAVE BEEN OR WILL BE USED
TO PAY THE PREVIOUSLY IDENTIFIED THIRD PARTY DISBURSEMENTS, AND (B) REASONABLY
DETAILED DOCUMENTATION REASONABLY SATISFACTORY TO LENDER AS TO THE AMOUNT,
NECESSITY AND PURPOSE THEREFOR.

 

(D)           DISBURSEMENT OF APPROVED OPERATING EXPENSES DURING A COVERAGE CASH
TRAP PERIOD.  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
DURING THE CONTINUANCE OF A COVERAGE CASH TRAP PERIOD, LENDER SHALL DISBURSE
FUNDS HELD IN THE OPERATING EXPENSE SUBACCOUNT TO BORROWER, WITHIN TEN (10) DAYS
AFTER DELIVERY BY BORROWER TO LENDER OF A REQUEST THEREFOR, IN INCREMENTS OF AT
LEAST $1,000, PROVIDED (I) SUCH DISBURSEMENT IS FOR AN APPROVED OPERATING
EXPENSE; AND (II) SUCH DISBURSEMENT IS ACCOMPANIED BY (A) AN OFFICER’S
CERTIFICATE CERTIFYING (1) THAT SUCH FUNDS WILL BE USED TO PAY APPROVED
OPERATING EXPENSES AND A DESCRIPTION THEREOF, (2) THAT ALL OUTSTANDING TRADE
PAYABLES (OTHER THAN THOSE TO BE PAID FROM THE REQUESTED DISBURSEMENT OR THOSE
CONSTITUTING PERMITTED INDEBTEDNESS) HAVE BEEN PAID IN FULL, (3) THAT THE SAME
HAS NOT BEEN THE SUBJECT OF A PREVIOUS DISBURSEMENT, AND (4) THAT ALL PREVIOUS
DISBURSEMENTS HAVE BEEN OR WILL BE USED TO PAY THE PREVIOUSLY IDENTIFIED
APPROVED OPERATING EXPENSES, AND (B) REASONABLY DETAILED DOCUMENTATION
SATISFACTORY TO LENDER AS TO THE AMOUNT, NECESSITY AND PURPOSE THEREFOR. 
NOTWITHSTANDING THE FOREGOING, DURING ANY SUCH COVERAGE CASH TRAP PERIOD (AND
PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), IF SUFFICIENT
FUNDS HAVE BEEN COLLECTED IN THE DEPOSIT ACCOUNT TO MAKE THE PAYMENTS REQUIRED
UNDER CLAUSES (I) THROUGH (III) OF SECTION 3.11(A) HEREOF ON THE NEXT SUCCEEDING
PAYMENT DATE, THEN BORROWER SHALL BE ENTITLED TO REQUEST DISBURSEMENTS FROM THE
OPERATING EXPENSE SUBACCOUNT ON A WEEKLY BASIS, FOR PAYMENT OF APPROVED
OPERATING EXPENSES INCURRED OR TO BE INCURRED DURING THE THEN-CURRENT INTEREST
PERIOD OR DURING ANY PRIOR INTEREST PERIOD.

 

3.7          Casualty/Condemnation Subaccount.  Borrower shall pay, or cause to
be paid, to Lender all Proceeds or Awards due to any Casualty or Condemnation to
be transferred to a Subaccount (the “Casualty/Condemnation Subaccount”) in
accordance with the provisions of Article 7 hereof.  All amounts in the
Casualty/Condemnation Subaccount shall disbursed in accordance with the
provisions of Article 7 hereof.

 

26

--------------------------------------------------------------------------------


 

3.8          Security Deposits.  Borrower shall keep and hold all security and
hold deposits under Leases in accordance with applicable Legal Requirements and
at a separately designated account under Borrower’s control at the Clearing Bank
(and in the case of a letter of credit, assigned with full power of attorney and
executed sight drafts to Lender) so that the security deposits shall not be
commingled with any other funds of Borrower (such account, the “Security Deposit
Account”).  Following the occurrence and during the continuance of an Event of
Default, Borrower shall, upon Lender’s request, if permitted by applicable Legal
Requirements, turn over to Lender the security deposits (and any interest
theretofore earned thereon) under Leases, to be held by Lender in a Subaccount
(the “Security Deposit Subaccount”) subject to the terms of the Leases. 
Security deposits held in the Security Deposit Subaccount will be released by
Lender upon notice from Borrower together with such evidence as Lender may
reasonably request that such security deposit is required to be returned to a
tenant pursuant to the terms of a Lease or may be applied as Rent pursuant to
the rights of Borrower under the applicable Lease.  Any letter of credit or
other instrument that Borrower receives in lieu of a cash security deposit under
any Lease shall (i) be maintained in full force and effect in the full amount
unless replaced by a cash deposit as hereinabove described and (ii) if permitted
pursuant to any Legal Requirements, name Lender as payee or mortgagee thereunder
(or at Lender’s option, be fully assignable to Lender).

 

3.9          Cash Collateral Subaccount.

 

(A)           CASH COLLATERAL SUBACCOUNT; GENERALLY.  IF A CASH TRAP PERIOD
SHALL HAVE COMMENCED, THEN ON THE IMMEDIATELY SUCCEEDING PAYMENT DATE AND ON
EACH PAYMENT DATE THEREAFTER DURING THE CONTINUANCE OF SUCH CASH TRAP PERIOD,
ALL AVAILABLE CASH SHALL BE PAID TO LENDER, WHICH AMOUNTS SHALL BE TRANSFERRED
BY LENDER INTO A SUBACCOUNT (THE “CASH COLLATERAL SUBACCOUNT”) AS CASH
COLLATERAL FOR THE DEBT.  UPON THE TERMINATION OF SUCH CASH TRAP ANY FUNDS IN
THE CASH COLLATERAL SUBACCOUNT AND NOT PREVIOUSLY DISBURSED OR APPLIED SHALL BE
DEPOSITED BY LENDER INTO THE DEPOSIT ACCOUNT (I.E. AT THE “TOP OF THE
WATERFALL”) AND APPLIED BY LENDER IN ACCORDANCE WITH SECTION 3.11(A) HEREOF.

 

(B)           APPLICATION DURING AN EVENT OF DEFAULT.  LENDER SHALL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, AT ANY TIME DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, IN ITS SOLE AND ABSOLUTE DISCRETION TO APPLY ALL SUMS THEN ON DEPOSIT
IN THE CASH COLLATERAL SUBACCOUNT TO THE DEBT, IN SUCH ORDER AND IN SUCH MANNER
AS LENDER SHALL ELECT IN ITS SOLE AND ABSOLUTE DISCRETION, INCLUDING TO MAKE A
PREPAYMENT OF PRINCIPAL (TOGETHER WITH (A) THE SPREAD MAINTENANCE PREMIUM
APPLICABLE THERETO (IF SUCH PREPAYMENT OCCURS PRIOR TO THE LOCKOUT DATE) AND
(B) THE PREPAYMENT PREMIUM APPLICABLE THERETO (IF SUCH PREPAYMENT OCCURS ON OR
AFTER THE LOCKOUT DATE BUT PRIOR TO JULY 1, 2007)).

 

(C)           APPLICATION DURING A COVERAGE CASH TRAP PERIOD.  LENDER SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, AT ANY TIME SUBSEQUENT TO THE SECOND (2ND)
CALCULATION DATE FOLLOWING THE COMMENCEMENT OF A COVERAGE CASH TRAP PERIOD, IN
ITS SOLE AND ABSOLUTE DISCRETION TO APPLY ALL SUMS THEN ON DEPOSIT IN THE CASH
COLLATERAL SUBACCOUNT TO THE DEBT, IN SUCH ORDER AND IN SUCH MANNER AS LENDER
SHALL ELECT IN ITS SOLE AND ABSOLUTE DISCRETION, INCLUDING TO MAKE A PREPAYMENT
OF PRINCIPAL.  PROVIDED NO EVENT OF DEFAULT IS THEN CONTINUING, ANY SUCH
APPLICATION BY LENDER OF SUMS THEN ON DEPOSIT IN THE CASH COLLATERAL SUBACCOUNT
DURING A COVERAGE CASH

 

27

--------------------------------------------------------------------------------


 

TRAP PERIOD PURSUANT TO THIS SECTION 3.9(C) SHALL BE WITHOUT THE PAYMENT OF THE
SPREAD MAINTENANCE PREMIUM OR ANY PREPAYMENT PREMIUM.

 

3.10        Grant of Security Interest; Application of Funds.  As security for
payment of the Debt and the performance by Borrower of all other terms,
conditions and provisions of the Loan Documents, Borrower hereby pledges and
assigns to Lender, and grants to Lender a security interest in, all Borrower’s
right, title and interest in and to all Rents, in and to all payments to or
monies held in or credited to the Clearing Account, the Deposit Account, and all
Subaccounts created pursuant to this Agreement (collectively, the “Cash
Management Accounts”) and in and to all payments or monies held in the Cash
Management Accounts.  Borrower hereby grants to Lender a continuing security
interest in, and agrees to hold in trust for the benefit of Lender, all Rents in
its possession prior to the (i) payment of such Rents to Lender or (ii) deposit
of such Rents into the Deposit Account.  Borrower shall not, without obtaining
the prior written consent of Lender, further pledge, assign or grant any
security interest in any Cash Management Account, or permit any Lien to attach
thereto, or any levy to be made thereon, or any UCC Financing Statements, except
those naming Lender as the secured party, to be filed with respect thereto. 
This Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC.  Notwithstanding the foregoing, Lender
acknowledges that the security interest granted to Lender hereunder and pursuant
to the other Loan Documents with respect to Third Party Disbursements is granted
subject to the right, title and interest of any third party that is not an
Affiliate of Borrower, Sole Member or Guarantor in and to such Third Party
Disbursements.  Upon the occurrence and during the continuance of an Event of
Default, Lender may apply any sums in any Cash Management Account in any order
and in any manner as Lender shall elect in Lender’s discretion without seeking
the appointment of a receiver and without adversely affecting the rights of
Lender to foreclose the Lien of the Mortgage or exercise its other rights under
the Loan Documents.  Cash Management Accounts shall not constitute trust funds
and may be commingled with other monies held by Lender.  All interest which
accrues on the funds in any Cash Management Account shall accrue for the benefit
of Borrower and shall be taxable to Borrower and shall be added to and disbursed
in the same manner and under the same conditions as the principal sum on which
said interest accrued.  Upon repayment in full of the Debt, all remaining funds
in the Subaccounts, if any, shall, (A) if the Mezzanine Loan (or any portion
thereof) is outstanding, be deposited into the subordinate deposit account
established under the Mezzanine Loan; and (B) if the Mezzanine Loan has been
paid in full, be promptly disbursed to Borrower.

 

3.11        Property Cash Flow Allocation.

 

(A)           ALL RENTS DEPOSITED INTO THE DEPOSIT ACCOUNT DURING THE
IMMEDIATELY PRECEDING INTEREST PERIOD SHALL BE APPLIED ON EACH PAYMENT DATE AS
FOLLOWS IN THE FOLLOWING ORDER OF PRIORITY:

 

(i)            First, to make payments into the Tax and Insurance Subaccount as
required under Section 3.3 hereof;

 

(ii)           Second, to pay the monthly portion of the fees charged by the
Deposit Bank in accordance with the Deposit Account Agreement;

 

28

--------------------------------------------------------------------------------


 

(iii)          Third, to Lender to pay the interest due on such Payment Date
(plus, if applicable, interest at the Default Rate and all other amounts, other
than those described under other clauses of this Section 3.11(a), then due to
Lender under the Loan Documents);

 

(iv)          Fourth, to make payments for Approved Operating Expenses and Third
Party Disbursements as required under Section 3.6 hereof

 

(v)           Fifth, to make payments into the CapEx/FF&E Reserve Subaccount as
required under Section 3.4 hereof;

 

(vi)          Sixth, provided no Event of Default is then continuing and if the
Mezzanine Loan (or any portion thereof) is outstanding, to make payments in the
amount of the Monthly Mezzanine Debt Service Payment into the subordinate
deposit account established under the Mezzanine Loan;

 

(vii)         Seventh, during the continuance of a Cash Trap Period, to make
payments in an amount equal to all remaining Available Cash on such Payment Date
into the Cash Collateral Subaccount in accordance with Section 3.9 hereof; and

 

(viii)        Lastly, (A) if the Mezzanine Loan (or any portion thereof) is
outstanding, all remaining amounts shall be deposited into the subordinate
deposit account established under the Mezzanine Loan and (B) if the Mezzanine
Loan has been paid in full, payments to Borrower of any remaining amounts.

 

(B)           THE FAILURE OF BORROWER TO MAKE ALL OF THE PAYMENTS REQUIRED UNDER
CLAUSES (I) THROUGH (V) AND (VII) OF SECTION 3.11(A) ABOVE IN FULL ON EACH
PAYMENT DATE SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT.  NOTHING
HEREIN, HOWEVER, SHALL BE CONSTRUED TO RESTRICT BORROWER FROM DEPOSITING ITS OWN
FUNDS (OTHER THAN RENTS) INTO THE DEPOSIT ACCOUNT IN ORDER TO FUND ANY OF THE
AMOUNTS REQUIRED UNDER SECTION 3.11(A) (TO THE EXTENT THAT THE RENTS PREVIOUSLY
DEPOSITED INTO THE DEPOSIT ACCOUNT ARE INSUFFICIENT FOR THE SAME).

 

(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 3.11, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY APPLY ALL
RENTS DEPOSITED INTO THE DEPOSIT ACCOUNT AND OTHER PROCEEDS OF REPAYMENT IN SUCH
ORDER AND IN SUCH MANNER AS LENDER SHALL ELECT.

 

4.             REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 2 hereto with reference to a specific
Section of this Article 4:

 

4.1          Organization; Special Purpose.  Each of Borrower and Sole Member
has been duly formed or organized and is validly existing and in good standing
under the laws of the state of its formation or organization, with requisite
power and authority, and all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to own its properties and to transact the
business in which it is now engaged.  Each of Borrower and Sole Member is duly

 

29

--------------------------------------------------------------------------------


 

qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, business and
operations.  Borrower is a Special Purpose Bankruptcy Remote Entity.

 

4.2          Proceedings; Enforceability.  Borrower has taken all necessary
action to authorize the execution, delivery and performance of the Loan
Documents.  The Loan Documents have been duly executed and delivered by Borrower
and constitute legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their respective terms, subject to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and general principles of equity.  The Loan Documents are not subject
to, and Borrower has not asserted, any right of rescission, set-off,
counterclaim or defense, including the defense of usury.

 

4.3          No Conflicts.  The execution, delivery and performance of the Loan
Documents by Borrower and the transactions contemplated hereby (x) do not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any of the property of Borrower
pursuant to the terms of, any agreement or instrument to which Borrower is a
party or by which its property is subject, and (y) do not result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Borrower or any of its
properties.  Neither Borrower’s nor Sole Member’s rights under the Licenses and
the Management Agreement will be adversely affected by the execution and
delivery of the Loan Documents, Borrower’s performance thereunder, the
recordation of the Mortgage, or the exercise of any remedies by Lender.  Any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower of the Loan Documents has been obtained and is in full
force and effect.

 

4.4          Litigation.  There are no actions, suits or other proceedings at
law or in equity by or before any Governmental Authority now pending or, to
Borrower’s best knowledge, threatened against or affecting Borrower, Sole Member
or the Property, which, if adversely determined, could reasonably be expected to
materially adversely affect the condition (financial or otherwise) or business
of Borrower (including the ability of Borrower to carry out its obligations
under the Loan Documents), Sole Member or the use, value, condition or ownership
of the Property.

 

4.5          Agreements.  Borrower is not a party to any agreement or instrument
or subject to any restriction which could reasonably be expected to adversely
affect Borrower or the Property, or Borrower’s business, properties, operations
or condition, financial or otherwise.  Borrower is not in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Encumbrance or
any other agreement or instrument to which it is a party or by which it or the
Property is bound.

 

4.6          Title.  Borrower has good, marketable and indefeasible title in fee
to the real property and good title to the balance of the Property, free and
clear of all Liens except the Permitted Encumbrances.  All transfer taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid by any Person under applicable Legal

 

30

--------------------------------------------------------------------------------


 

Requirements in connection with the transfer of the Property to Borrower have
been paid.  The Mortgage when properly recorded in the appropriate records,
together with any UCC Financing Statements required to be filed in connection
therewith, will create (i) valid, perfected first priority liens on the
Borrower’s interest in the Property and (ii) valid and perfected first priority
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances.  All mortgage,
recording, stamp, intangible or other similar taxes required to be paid by any
Person under applicable Legal Requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents have been paid.  The Permitted Encumbrances do not materially
adversely affect the value, operation or use of the Property or Borrower’s
ability to repay the Loan.  No Condemnation or other proceeding has been
commenced or, to Borrower’s best knowledge, is contemplated with respect to all
or part of the Property or for the relocation of roadways providing access to
the Property.  To Borrower’s best knowledge, there are no claims for payment for
work, labor or materials affecting the Property which are or may become a Lien
prior to, or of equal priority with, the Liens created by the Loan Documents. 
There are no outstanding options to purchase or rights of first refusal
affecting all or any portion of the Property.  The survey for the Property
delivered to Lender does not fail to reflect any material matter affecting the
Property or the title thereto.  All of the Improvements included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvement on an adjoining
property encroaches upon the Property, and no easement or other encumbrance upon
the Property encroaches upon any of the Improvements, except those insured
against by the Title Insurance Policy.  Each parcel comprising the Property is a
separate tax lot and is not a portion of any other tax lot that is not a part of
the Property.  There are no pending or proposed special or other assessments for
public improvements or otherwise affecting the Property, or any contemplated
improvements to the Property that may result in such special or other
assessments.  With respect to the Title Insurance Policy, to Borrower’s
knowledge, (i) the Title Insurance Policy is in full force and effect, (ii) the
Title Insurance Policy is freely assignable by Lender to and will inure to the
benefit of the transferee (subject to recordation of an assignment of mortgage)
without the consent or any notification to the insurer, (iii) the premium with
respect thereto has been paid in full (or will be paid in full with a portion of
the proceeds of the Loan), (iv) the Title Insurance Policy is issued by a title
insurance company licensed to issue policies in the State, (v) no claims have
been made under the Title Insurance Policy and no other action has been taken
that would materially impair the Title Insurance Policy and (vi) the Title
Insurance Policy contains no exclusions for any of the following circumstances,
or it affirmatively insures Lender against losses relating to any of the
following circumstances (unless the Property is located in a jurisdiction where
such affirmative insurance is not available):  (a) that the Property has access
to a public road and (b) that the area shown on the survey delivered to Lender
in connection with the Loan is the same as the property legally described in the
Mortgage.

 

4.7          No Bankruptcy Filing.  Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
law or the liquidation of all or a major portion of its property (a “Bankruptcy
Proceeding”), and Borrower has no knowledge of any Person contemplating the
filing of any such petition against Borrower.  In addition, neither Borrower nor
Sole Member nor any principal nor Affiliate of Borrower or Sole Member has been
a party to, or the subject of a Bankruptcy Proceeding for the past ten (10)
years.

 

31

--------------------------------------------------------------------------------


 

4.8          Full and Accurate Disclosure.  No statement of fact made by
Borrower in any Loan Documents contains any untrue statement of a material fact
or omits to state any material fact necessary to make statements contained
therein not misleading.  There is no material fact presently known to Borrower
that has not been disclosed to Lender which adversely affects, or, could
reasonably be expected to adversely affect, the Property or the business,
operations or condition (financial or otherwise) of Borrower.  All financial
data, including the statements of cash flow and income and operating expense,
that have been delivered to Lender in respect of Borrower and the Property
(i) are true, complete and correct in all material respects, (ii) accurately
represent the financial condition of Borrower and the Property as of the date of
such reports, and (iii) to the extent audited, reported on, reviewed or prepared
by an independent certified public accounting firm, have been prepared in
accordance with GAAP consistently applied throughout the periods covered, except
as disclosed therein.  Borrower has no known and material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments,
unrealized or anticipated losses from any unfavorable commitments or any
liabilities or obligations not expressly permitted by this Agreement.  Since the
date of such financial statements, there has been no materially adverse change
in the financial condition, operations or business of Borrower or the Property
from that set forth in said financial statements.  All representations under
this Section 4.8 which are solely based on financial data prepared by the seller
of the Property which cover a period of time prior to Borrower’s acquisition of
the Property on May 3, 2006 shall be limited to the best knowledge of Borrower.

 

4.9          Tax Filings.  To the extent required, Borrower has filed (or has
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower.  Borrower believes that its tax returns (if any) properly reflect
the income and taxes of Borrower for the periods covered thereby, subject only
to reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.

 

4.10        ERISA; No Plan Assets.  As of the date hereof and throughout the
Term (i) Borrower is not and will not be an “employee benefit plan,” as defined
in Section 3(3) of ERISA, (ii) none of the assets of Borrower constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101, (iii) Borrower is not and will not be a “governmental
plan” within the meaning of Section 3(32) of ERISA, and (iv) transactions by or
with Borrower are not and will not be subject to state statutes regulating
investment of, and fiduciary obligations with respect to, governmental plans. 
As of the date hereof, neither Borrower, nor any member of a “controlled group
of corporations” (within the meaning of Section 414 of the Code) maintains,
sponsors or contributes to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).

 

4.11        Compliance.  Except as otherwise set forth in the PZR Report
delivered to Lender in connection with Loan, Borrower and the Property and the
use thereof comply in all material respects with all applicable Legal
Requirements (including with respect to parking and applicable zoning and land
use laws, regulations and ordinances).  Borrower is not in default or violation
of any order, writ, injunction, decree or demand of any Governmental Authority,
the violation of which could reasonably be expected to materially adversely
affect the condition

 

32

--------------------------------------------------------------------------------


 

(financial or otherwise) or business of Borrower.  The Property is used
exclusively for hotel use and other appurtenant and related uses (including
appurtenant health club, spa, restaurant, bar, recreational, entertainment and
parking uses).  In the event that all or any part of the Improvements are
destroyed or damaged, said Improvements can be legally reconstructed to their
condition prior to such damage or destruction, and to Borrower’s best knowledge,
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto as of the date hereof and without the necessity of
obtaining any variances or special permits.  No legal proceedings are pending
or, to the knowledge of Borrower, threatened with respect to the zoning of the
Property.  Neither the zoning nor any other right to construct, use or operate
the Property is in any way dependent upon or related to any property other than
the Property. All certifications, permits, licenses and approvals, including
certificates of completion and occupancy permits required for the legal use,
occupancy and operation of the Property (collectively, the “Licenses”), have
been obtained and are in full force and effect.  The use being made of the
Property is in conformity with the certificate of occupancy issued for the
Property and all other restrictions, covenants and conditions affecting the
Property.

 

4.12        Contracts.  Except as set forth on Schedule 2 attached hereto, there
are no service, maintenance or repair contracts affecting the Property that are
not terminable on one (1) month’s notice or less without cause and without
penalty or premium.  All service, maintenance or repair contracts affecting the
Property have been entered into at arms-length in the ordinary course of
Borrower’s business and provide for the payment of fees in amounts and upon
terms comparable to existing market rates.

 

4.13        Federal Reserve Regulations; Investment Company Act.  No part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or for any other purpose that would be inconsistent
with such Regulation U or any other regulation of such Board of Governors, or
for any purpose prohibited by Legal Requirements or any Loan Document.  Borrower
is not (i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(iii) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

4.14        Easements; Utilities and Public Access.  All easements, cross
easements, licenses, air rights and rights-of-way or other similar property
interests (collectively, “Easements”), if any, necessary for the full
utilization of the Improvements for their intended purposes have been obtained,
are described in the Title Insurance Policy and are in full force and effect
without default thereunder.  The Property has rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service it for its intended uses.  All public utilities necessary or
convenient to the full use and enjoyment of the Property are located in the
public right-of-way abutting the Property, and all such utilities are connected
so as to serve the Property without passing over other property absent a valid
easement.  All roads necessary for the use of the Property for its current
purpose have been completed and dedicated to public use and accepted by all
Governmental Authorities.

 

33

--------------------------------------------------------------------------------


 

4.15        Physical Condition.  The Property, including all Improvements,
parking facilities, systems, Equipment and landscaping, are in good condition,
order and repair in all material respects; there exists no structural or other
material defect or damages to the Property.  Borrower has not received notice
from any insurance company or bonding company of any defect or inadequacy in the
Property, or any part thereof, which would adversely affect its insurability or
cause the imposition of extraordinary premiums or charges thereon or any
termination of any policy of insurance or bond.  No portion of the Property is
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards.  The Improvements have suffered no
material casualty or damage which has not been fully repaired and the cost
thereof fully paid.

 

4.16        Leases.  The Property is not subject to any Leases.

 

4.17        Fraudulent Transfer.  Borrower has not entered into the Loan or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor,
and Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents.  Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower’s assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total probable liabilities, including subordinated,
unliquidated, disputed or contingent liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured.  Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted.  Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

 

4.18        Ownership of Borrower.

 

(A)           THE SOLE MEMBER OF BORROWER IS SOLE MEMBER.  ALL OF THE MEMBERSHIP
INTERESTS IN BORROWER AND SOLE MEMBER ARE OWNED FREE AND CLEAR OF ALL LIENS,
WARRANTS, OPTIONS AND RIGHTS TO PURCHASE, OTHER THAN THE PERMITTED
ENCUMBRANCES.  BORROWER HAS NO OBLIGATION TO ANY PERSON TO PURCHASE, REPURCHASE
OR ISSUE ANY OWNERSHIP INTEREST IN IT.  THE ORGANIZATIONAL CHART ATTACHED HERETO
AS SCHEDULE 4 IS COMPLETE AND ACCURATE AND ILLUSTRATES ALL PERSONS WHO HAVE A
DIRECT OR INDIRECT OWNERSHIP INTEREST IN BORROWER AND SOLE MEMBER, EXCEPT FOR
ANY ADDITIONAL ECONOMIC BENEFITS, PROMOTES OR OTHER INCIDENTS OF OWNERSHIP WHICH
MAY NOT BE REFLECTED ON SUCH CHART BUT ARE SET FORTH IN THE RELEVANT
ORGANIZATIONAL DOCUMENTS.

 

4.19        Purchase Options.  Neither the Property nor any part thereof is
subject to any purchase options or other similar rights in favor of third
parties.

 

4.20        Management Agreement.  The Management Agreement is in full force and
effect.  With respect to the Management Agreement, there is no default, breach
or violation existing thereunder, and no event has occurred (other than payments
due but not yet delinquent) that, with the passage of time or the giving of
notice, or both, would constitute a default, breach or violation thereunder, by
either party thereto.

 

34

--------------------------------------------------------------------------------


 

4.21        Hazardous Substances.  (i)  The Property is not in violation of any
Legal Requirement pertaining to or imposing liability or standards of conduct
concerning environmental regulation, contamination or clean-up, including the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Emergency Planning and Community
Right-to-Know Act of 1986, the Hazardous Substances Transportation Act, the
Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substance Control Act, the Safe Drinking Water Act, the Occupational Safety and
Health Act, any state super-lien and environmental clean-up statutes (including
with respect to Toxic Mold), any local law requiring related permits and
licenses and all amendments to and regulations in respect of the foregoing laws
(collectively, “Environmental Laws”); (ii) the Property is not subject to any
private or governmental Lien or judicial or administrative notice or action or
inquiry, investigation or claim relating to hazardous, toxic and/or dangerous
substances, toxic mold or fungus of a type that may pose a risk to human health
or the environment or would negatively impact the value of the Property (“Toxic
Mold”) or any other substances or materials which are included under or
regulated by Environmental Laws (collectively, “Hazardous Substances”);
(iii) except as set forth in the Phase I report delivered to Lender in
connection with the Loan and to the best of Borrower’s knowledge, after due
inquiry, no Hazardous Substances are or have been discharged, generated,
treated, disposed of or stored on, incorporated in, or removed or transported
from the Property other than in compliance with all Environmental Laws;
(iv) except as set forth in the Phase I report delivered to Lender in connection
with the Loan and to the best of Borrower’s knowledge, after due inquiry, no
Hazardous Substances are present in, on or under any nearby real property which
could migrate to or otherwise affect the Property; (v) to the best of Borrower’s
knowledge, after due inquiry, no Toxic Mold is on or about the Property which
requires remediation; (vi) to the best of Borrower’s knowledge, after due
inquiry, no underground storage tanks exist on the Property and the Property has
never been used as a landfill; and (vii) there have been no environmental
investigations, studies, audits, reviews or other analyses conducted by or on
behalf of Borrower which have not been provided to Lender.

 

4.22        Name; Principal Place of Business.  Except as set forth on Schedule
2 attached hereto, Borrower does not use and will not use any trade name and has
not done and will not do business under any name other than its actual name set
forth herein.  The principal place of business of Borrower is the Property and
Borrower has no other place of business.

 

4.23        Other Debt.  There is no indebtedness with respect to the Property
or any excess cash flow or any residual interest therein, whether secured or
unsecured, other than Permitted Encumbrances and Permitted Indebtedness.

 

All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.21 above shall survive in perpetuity.

 

35

--------------------------------------------------------------------------------


 

5.             COVENANTS

 

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

 

5.1          Existence.  Borrower shall (i) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its existence,
rights, and franchises, (ii) continue to engage in the business presently
conducted by it, (iii) obtain and maintain all Licenses, and (iv) qualify to do
business and remain in good standing under the laws of each jurisdiction, in
each case as and to the extent required for the ownership, maintenance,
management and operation of the Property.

 

5.2          Taxes and Other Charges.  Borrower shall pay all Taxes and Other
Charges as the same become due and payable, and deliver to Lender receipts for
payment or other evidence satisfactory to Lender that the Taxes and Other
Charges have been so paid no later than thirty (30) days before they would be
delinquent if not paid (provided, however, that Borrower need not pay such Taxes
nor furnish such receipts for payment of Taxes paid by Lender pursuant to
Section 3.3 hereof).  Borrower shall not suffer and shall promptly cause to be
paid and discharged any Lien against the Property, and shall promptly pay for
all utility services provided to the Property.  After prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application of any Taxes or Other Charges, provided that
(i) no Event of Default has occurred and is continuing, (ii) such proceeding
shall suspend the collection of the Taxes or such Other Charges, (iii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder, (iv) no part of or interest in the Property
will be in danger of being sold, forfeited, terminated, canceled or lost,
(v) Borrower shall have furnished such security as may be required in the
proceeding, or as may be requested by Lender, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon, which
shall not be less than 100% of the Taxes and Other Charges being contested and
(vi) Borrower shall promptly upon final determination thereof pay the amount of
such Taxes or Other Charges, together with all costs, interest and penalties. 
Lender may pay over any such security or part thereof held by Lender to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the failure to so pay may adversely affect the rights of Lender under
any Loan Document and/or the failure to so pay may result in the Property (or
any portion thereof) being sold, lost or forfeited.

 

5.3          Access to the Property.  Borrower shall permit agents,
representatives, consultants and employees of Lender to inspect the Property or
any part thereof at reasonable hours upon reasonable advance notice.

 

5.4          Repairs; Maintenance and Compliance; Alterations.

 

5.4.1       Repairs; Maintenance and Compliance.  Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause the Property to be maintained in a good and safe condition and
repair and shall not remove, demolish or alter the Improvements or Equipment or
FF&E (except for alterations performed in accordance with Section 5.4.2 below
and, subject to ordinary wear and tear, normal replacement

 

36

--------------------------------------------------------------------------------


 

of Equipment and FF&E with Equipment and FF&E of equivalent value and
functionality).  Borrower shall promptly comply with all Legal Requirements and
immediately cure properly any violation of a Legal Requirement.  Borrower shall
notify Lender in writing within one (1) Business Day after Borrower first
receives notice of any such non-compliance.  Borrower shall repair, replace or
rebuild any part of the Property that becomes damaged, worn or dilapidated and
shall complete and pay for any Improvements in the process of construction or
repair as and when payment becomes due.

 

5.4.2       Alterations.  Borrower may, without Lender’s consent, perform
alterations to the Improvements, Equipment and FF&E which (i) do not constitute
a Material Alteration, (ii) do not adversely affect Borrower’s financial
condition or the value or Net Operating Income of the Property and (iii) are in
the ordinary course of Borrower’s business.  Borrower shall not perform any
Material Alteration without Lender’s prior written consent, which consent shall
not be unreasonably withheld or delayed; provided, however, that Lender may, in
its sole and absolute discretion, withhold consent to any Material Alteration
the cost of which is reasonably estimated to exceed $1,500,000 or which is
likely to result in a decrease of Net Operating Income by two and one-half
percent (2.5%) or more for a period of sixty (60) days or longer.  Lender may,
as a condition to giving its consent to a Material Alteration, require that
Borrower deliver to Lender security for payment of the cost of such Material
Alteration in an amount equal to 125% of the cost of the Material Alteration as
reasonably estimated by Lender.  Upon substantial completion of the Material
Alteration, Borrower shall provide evidence satisfactory to Lender that (i) the
Material Alteration was constructed in accordance with applicable Legal
Requirements and substantially in accordance with plans and specifications
approved by Lender (which approval shall not be unreasonably withheld or
delayed), (ii) all contractors, subcontractors, materialmen and professionals
who provided work, materials or services in connection with the Material
Alteration have been paid in full and have delivered unconditional releases of
lien and (iii) all material Licenses necessary for the use, operation and
occupancy of the Material Alteration (other than those which depend on the
performance of tenant improvement work) have been issued.  Borrower shall
reimburse Lender upon demand for all out-of-pocket costs and expenses (including
the reasonable fees of any architect, engineer or other professional engaged by
Lender) incurred by Lender in reviewing plans and specifications or in making
any determinations necessary to implement the provisions of this Section 5.4.2.

 

5.5          Performance of Other Agreements.  Borrower shall observe and
perform each and every term to be observed or performed by Borrower pursuant to
the terms of any agreement or instrument affecting or pertaining to the
Property, including without limitation, the Loan Documents and the Management
Agreement.

 

5.6          Cooperate in Legal Proceedings.  Borrower shall cooperate fully
with Lender with respect to, and permit Lender, at its option, to participate
in, any proceedings before any Governmental Authority which may adversely affect
the rights of Lender under any Loan Document.

 

5.7          Further Assurances.  Borrower shall, at Borrower’s sole cost and
expense, (i) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Debt, as Lender may reasonably

 

37

--------------------------------------------------------------------------------


 

require from time to time; and (ii) upon Lender’s request therefor given from
time to time after the occurrence of any Event of Default pay for (a) reports of
UCC, federal tax lien, state tax lien, judgment and pending litigation searches
with respect to Borrower and Sole Member and (b) searches of title to the
Property, each such search to be conducted by search firms reasonably designated
by Lender in each of the locations reasonably designated by Lender.

 

5.8          Environmental Matters.

 

5.8.1       Hazardous Substances.  So long as Borrower owns or is in possession
of the Property, Borrower shall (i) keep the Property owned, leased or possessed
by it free from Hazardous Substances and in compliance with all Environmental
Laws, (ii) promptly notify Lender if Borrower shall become aware that (A) any
Hazardous Substance is on or near the Property, (B) the Property is in violation
of any Environmental Laws or (C) any condition on or near the Property shall
pose a threat to the health, safety or welfare of humans and (iii) remove such
Hazardous Substances and/or cure such violations and/or remove such threats, as
applicable, as required by law (or as shall be required by Lender in the case of
removal which is not required by law, but in response to the opinion of a
licensed hydrogeologist, licensed environmental engineer or other qualified
environmental consulting firm engaged by Lender (“Lender’s Consultant”)),
promptly after Borrower becomes aware of same, at Borrower’s sole expense. 
Nothing herein shall prevent Borrower from recovering such expenses from any
other party that may be liable for such removal or cure.

 

5.8.2       Environmental Monitoring.

 

(A)           BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER OF (I) ANY
PROCEEDING OR INQUIRY BY ANY PARTY (INCLUDING ANY GOVERNMENTAL AUTHORITY) WITH
RESPECT TO THE PRESENCE OF ANY HAZARDOUS SUBSTANCE ON, UNDER, FROM OR ABOUT THE
PROPERTY, (II) ALL CLAIMS MADE OR, TO BORROWER’S BEST KNOWLEDGE, THREATENED BY
ANY THIRD PARTY (INCLUDING ANY GOVERNMENTAL AUTHORITY) AGAINST BORROWER OR THE
PROPERTY OR ANY PARTY OCCUPYING THE PROPERTY RELATING TO ANY LOSS OR INJURY
RESULTING FROM ANY HAZARDOUS SUBSTANCE, AND (III) BORROWER’S DISCOVERY OF ANY
OCCURRENCE OR CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF THE
PROPERTY THAT COULD CAUSE THE PROPERTY TO BE SUBJECT TO ANY INVESTIGATION OR
CLEANUP PURSUANT TO ANY ENVIRONMENTAL LAW.  UPON BECOMING AWARE OF THE PRESENCE
OF MOLD OR FUNGUS AT THE PROPERTY, BORROWER SHALL (I) UNDERTAKE AN INVESTIGATION
TO IDENTIFY THE SOURCE(S) OF SUCH MOLD OR FUNGUS AND SHALL DEVELOP AND IMPLEMENT
AN APPROPRIATE REMEDIATION PLAN TO ELIMINATE THE PRESENCE OF ANY TOXIC MOLD,
(II) PERFORM OR CAUSE TO BE PERFORMED ALL ACTS REASONABLY NECESSARY FOR THE
REMEDIATION OF ANY TOXIC MOLD (INCLUDING TAKING ANY ACTION NECESSARY TO CLEAN
AND DISINFECT ANY PORTIONS OF THE PROPERTY AFFECTED BY TOXIC MOLD, INCLUDING
PROVIDING ANY NECESSARY MOISTURE CONTROL SYSTEMS AT THE PROPERTY), AND (III)
PROVIDE EVIDENCE REASONABLY SATISFACTORY TO LENDER OF THE FOREGOING.  BORROWER
SHALL PERMIT LENDER TO JOIN AND PARTICIPATE IN, AS A PARTY IF IT SO ELECTS, ANY
LEGAL OR ADMINISTRATIVE PROCEEDINGS OR OTHER ACTIONS INITIATED WITH RESPECT TO
THE PROPERTY IN CONNECTION WITH ANY ENVIRONMENTAL LAW OR HAZARDOUS SUBSTANCE TO
THE EXTENT SUCH ACTION COULD REASONABLY BE EXPECTED TO AFFECT THE RIGHTS OF
LENDER UNDER ANY LOAN DOCUMENT, AND BORROWER SHALL PAY ALL REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS INCURRED BY LENDER IN CONNECTION THEREWITH.

 

38

--------------------------------------------------------------------------------


 

(B)           UPON LENDER’S REASONABLE REQUEST, AT ANY TIME AND FROM TIME TO
TIME (BUT NOT MORE THAN ONCE IN ANY TWELVE (12) MONTH PERIOD, UNLESS LENDER HAS
A GOOD FAITH BELIEF THAT THERE IS A VIOLATION OF ENVIRONMENTAL LAWS OR A RELEASE
OF HAZARDOUS SUBSTANCES AT OR NEAR THE PROPERTY), BORROWER SHALL PROVIDE AN
INSPECTION OR AUDIT OF THE PROPERTY PREPARED BY A LICENSED HYDROGEOLOGIST,
LICENSED ENVIRONMENTAL ENGINEER OR QUALIFIED ENVIRONMENTAL CONSULTING FIRM
APPROVED BY LENDER ASSESSING THE PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES ON,
IN OR NEAR THE PROPERTY, AND IF LENDER IN ITS GOOD FAITH JUDGMENT DETERMINES
THAT REASONABLE CAUSE EXISTS FOR THE PERFORMANCE OF SUCH ENVIRONMENTAL
INSPECTION OR AUDIT, THEN THE COST AND EXPENSE OF SUCH AUDIT OR INSPECTION SHALL
BE PAID BY BORROWER.  SUCH INSPECTIONS AND AUDIT MAY INCLUDE SOIL BORINGS AND
GROUND WATER MONITORING.  IF BORROWER FAILS TO PROVIDE ANY SUCH INSPECTION OR
AUDIT WITHIN THIRTY (30) DAYS AFTER SUCH REQUEST, LENDER MAY ORDER SAME, AND
BORROWER HEREBY GRANTS TO LENDER AND ITS EMPLOYEES AND AGENTS ACCESS TO THE
PROPERTY AND A LICENSE TO UNDERTAKE SUCH INSPECTION OR AUDIT.

 

(C)           IF ANY ENVIRONMENTAL SITE ASSESSMENT REPORT PREPARED IN CONNECTION
WITH SUCH INSPECTION OR AUDIT RECOMMENDS THAT AN OPERATIONS AND MAINTENANCE PLAN
BE IMPLEMENTED FOR ANY HAZARDOUS SUBSTANCE, WHETHER SUCH HAZARDOUS SUBSTANCE
EXISTED PRIOR TO THE OWNERSHIP OF THE PROPERTY BY BORROWER, OR PRESENTLY EXISTS
OR IS REASONABLY SUSPECTED OF EXISTING, BORROWER SHALL CAUSE SUCH OPERATIONS AND
MAINTENANCE PLAN TO BE PREPARED AND IMPLEMENTED AT ITS EXPENSE UPON REQUEST OF
LENDER, AND WITH RESPECT TO ANY TOXIC MOLD, BORROWER SHALL TAKE ALL ACTION
NECESSARY TO CLEAN AND DISINFECT ANY PORTIONS OF THE IMPROVEMENTS AFFECTED BY
TOXIC MOLD IN OR ABOUT THE IMPROVEMENTS, INCLUDING PROVIDING ANY NECESSARY
MOISTURE CONTROL SYSTEMS AT THE PROPERTY.  IF ANY INVESTIGATION, SITE
MONITORING, CONTAINMENT, CLEANUP, REMOVAL, RESTORATION OR OTHER WORK OF ANY KIND
IS REASONABLY NECESSARY UNDER AN APPLICABLE ENVIRONMENTAL LAW (“REMEDIAL WORK”),
BORROWER SHALL COMMENCE ALL SUCH REMEDIAL WORK WITHIN THIRTY (30) DAYS AFTER
WRITTEN DEMAND BY LENDER AND THEREAFTER DILIGENTLY PROSECUTE TO COMPLETION ALL
SUCH REMEDIAL WORK WITHIN SUCH PERIOD OF TIME AS MAY BE REQUIRED UNDER
APPLICABLE LAW.  ALL REMEDIAL WORK SHALL BE PERFORMED BY LICENSED CONTRACTORS
REASONABLY APPROVED IN ADVANCE BY LENDER AND UNDER THE SUPERVISION OF A
CONSULTING ENGINEER APPROVED BY LENDER.  ALL COSTS OF SUCH REMEDIAL WORK SHALL
BE PAID BY BORROWER, INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS INCURRED IN CONNECTION WITH THE MONITORING OR REVIEW OF SUCH
REMEDIAL WORK.  IF BORROWER DOES NOT TIMELY COMMENCE AND DILIGENTLY PROSECUTE TO
COMPLETION THE REMEDIAL WORK, LENDER MAY (BUT SHALL NOT BE OBLIGATED TO) CAUSE
SUCH REMEDIAL WORK TO BE PERFORMED AT BORROWER’S EXPENSE.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL NOT BE REQUIRED TO COMMENCE SUCH REMEDIAL WORK WITHIN
THE ABOVE SPECIFIED TIME PERIOD:  (X) IF PREVENTED FROM DOING SO BY ANY
GOVERNMENTAL AUTHORITY, (Y) IF COMMENCING SUCH REMEDIAL WORK WITHIN SUCH TIME
PERIOD WOULD RESULT IN BORROWER OR SUCH REMEDIAL WORK VIOLATING ANY
ENVIRONMENTAL LAW, OR (Z) IF BORROWER, AT ITS EXPENSE AND AFTER PRIOR WRITTEN
NOTICE TO LENDER, IS CONTESTING BY APPROPRIATE LEGAL, ADMINISTRATIVE OR OTHER
PROCEEDINGS, CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE NEED TO PERFORM
REMEDIAL WORK.  BORROWER SHALL HAVE THE RIGHT TO CONTEST THE NEED TO PERFORM
SUCH REMEDIAL WORK, PROVIDED THAT, (1) BORROWER IS PERMITTED BY THE APPLICABLE
ENVIRONMENTAL LAWS TO DELAY PERFORMANCE OF THE REMEDIAL WORK PENDING SUCH
PROCEEDINGS, (2) NEITHER THE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN
WILL BE SOLD, FORFEITED OR LOST IF BORROWER FAILS TO PROMPTLY PERFORM THE
REMEDIAL WORK BEING CONTESTED, AND IF BORROWER FAILS TO PREVAIL IN CONTEST,
BORROWER WOULD THEREAFTER HAVE THE OPPORTUNITY TO PERFORM SUCH REMEDIAL WORK,
(3) LENDER WOULD NOT, BY VIRTUE OF SUCH PERMITTED CONTEST, BE EXPOSED TO ANY
RISK OF ANY CIVIL LIABILITY FOR WHICH BORROWER HAS NOT FURNISHED ADDITIONAL
SECURITY AS PROVIDED IN CLAUSE

 

39

--------------------------------------------------------------------------------


 

(4) BELOW, OR TO ANY RISK OF CRIMINAL LIABILITY, AND NEITHER THE PROPERTY NOR
ANY INTEREST THEREIN WOULD BE SUBJECT TO THE IMPOSITION OF ANY LIEN FOR WHICH
BORROWER HAS NOT FURNISHED ADDITIONAL SECURITY AS PROVIDED IN CLAUSE (4) BELOW,
AS A RESULT OF THE FAILURE TO PERFORM SUCH REMEDIAL WORK AND (4) BORROWER SHALL
HAVE FURNISHED TO LENDER ADDITIONAL SECURITY IN RESPECT OF THE REMEDIAL WORK
BEING CONTESTED AND THE LOSS OR DAMAGE THAT MAY RESULT FROM BORROWER’S FAILURE
TO PREVAIL IN SUCH CONTEST IN SUCH AMOUNT AS MAY BE REASONABLY REQUESTED BY
LENDER BUT IN NO EVENT LESS THAN 125% OF THE COST OF SUCH REMEDIAL WORK AS
ESTIMATED BY LENDER OR LENDER’S CONSULTANT AND ANY LOSS OR DAMAGE THAT MAY
RESULT FROM BORROWER’S FAILURE TO PREVAIL IN SUCH CONTEST.

 

(D)           BORROWER SHALL NOT INSTALL OR PERMIT TO BE INSTALLED ON THE
PROPERTY ANY UNDERGROUND STORAGE TANK.

 

5.8.3       O & M Program. The environmental report delivered to Lender in
connection with the Loan recommends the development of or continued compliance
with an operation and maintenance program for the Property (including, without
limitation, with respect to the presence of asbestos and/or lead-based paint)
(“O & M Program”), Borrower shall develop (or continue to comply with, as the
case may be) such O & M Program and shall, during the term of the Loan,
including any extension or renewal thereof, comply in all material respects with
the terms and conditions of the O & M Program.

 

5.9          Title to the Property.  Borrower will warrant and defend its fee
title to the Property, and the validity and priority of all Liens granted or
otherwise given to Lender under the Loan Documents, subject only to Permitted
Encumbrances, against the claims of all Persons.

 

5.10        Leases.

 

5.10.1     Generally.  Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect.  Borrower shall not enter into any Lease or
a proposed renewal, extension or modification of an existing Lease without the
prior written consent of Lender, such consent not to be unreasonably withheld,
conditioned or delayed.

 

5.10.2     Additional Covenants with respect to Leases.  Borrower (i) shall
observe and perform the material obligations imposed upon the lessor under the
Leases and shall not do or permit anything to impair the value of the Leases as
security for the Debt; (ii) shall promptly send copies to Lender of all notices
of default that Borrower shall send or receive under any Lease; (iii) shall
enforce, in accordance with commercially reasonable practices for properties
similar to the Property, the terms, covenants and conditions in the Leases to be
observed or performed by the lessees, short of termination thereof; (iv) shall
not collect any of the Rents more than one (1) month in advance (other than
security deposits); (v) shall not execute any other assignment of lessor’s
interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (vi) shall not modify any Lease in a manner inconsistent with the
Loan Documents; (vii) shall not convey or transfer or suffer or permit a
conveyance or transfer of the Property so as to effect a merger of the estates
and rights of, or a termination or diminution of the obligations of, lessees
under Leases; (viii) shall not consent to any assignment of or subletting under
any Lease unless required in accordance with its terms without the prior consent
of Lender, which, so long as no Event of Default is continuing, be unreasonably

 

40

--------------------------------------------------------------------------------


 

withheld or delayed; and (ix) shall not cancel or terminate any Lease or accept
a surrender thereof without the prior consent of Lender, which consent shall
not, so long as no Event of Default is continuing, be unreasonably withheld or
delayed.

 

5.11        Estoppel Statement.  After request by Lender, Borrower shall within
twenty (20) days furnish Lender with a statement addressed to Lender, its
successors and assigns, duly acknowledged and certified, setting forth (i) the
unpaid Principal, (ii) the Interest Rate, (iii) the date installments of
interest and/or Principal were last paid, (iv) any offsets or defenses to the
payment of the Debt, and (v) that the Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

5.12        Property Management.

 

5.12.1     Management Agreement.  Borrower shall (i) cause the Property to be
managed pursuant to the Management Agreement; (ii) promptly perform and observe
all of the covenants required to be performed and observed by it under the
Management Agreement and do all things necessary to preserve and to keep
unimpaired its rights thereunder; (iii) promptly notify Lender of any material
default under the Management Agreement of which it is aware; (iv) promptly
deliver to Lender a copy of each financial statement, business plan, capital
expenditure plan, and property improvement plan and any other notice, report and
estimate received by Borrower under the Management Agreement; and (v) promptly
enforce the performance and observance of all of the covenants required to be
performed and observed by Manager under the Management Agreement.  Without
Lender’s prior written consent, Borrower shall not (a) surrender, terminate,
cancel, extend or renew the Management Agreement or otherwise replace the
Manager or enter into any other management agreement (except pursuant to
Section 5.12.2 below); (b) reduce or consent to the reduction of the term of the
Management Agreement; (c) increase or consent to the increase of the amount of
any charges under the Management Agreement; (d) otherwise materially modify,
change, supplement, alter or amend in any material respect, or waive or release
any of its material rights and material remedies under, the Management
Agreement; (e) suffer or permit the occurrence and continuance of a material
default beyond any applicable cure period under the Management Agreement (or any
successor management agreement) if such material default permits the Manager to
terminate the Management Agreement (or such successor management agreement); or
(f) suffer or permit the ownership, management or control of the Manager to be
transferred to a Person other than an Affiliate of Borrower.  Lender hereby
acknowledges that Sole Member (or the sole member of Sole Member) intends to
Transfer an interest in Sole Member (or the sole member of Sole Member) to third
party investors which may equal or exceed a forty-nine percent (49%) interest in
Sole Member (or the sole member of Sole Member).  Accordingly, if, in connection
with such a Transfer, modifications to the Management Agreement are required,
Lender will act reasonably and in good faith in granting or withholding its
consent to any such modifications to the Management Agreement.

 

5.12.2     Termination of Manager.  If (i) an Event of Default shall be
continuing, or (ii) Manager is in default under the Management Agreement, or
(iii) upon the gross negligence, malfeasance or willful misconduct of the
Manager, Borrower shall, at the request of Lender, terminate the Management
Agreement and replace Manager with a replacement manager acceptable to Lender in
Lender’s reasonable discretion and the applicable Rating Agencies on

 

41

--------------------------------------------------------------------------------


 

terms and conditions satisfactory to Lender and the applicable Rating Agencies. 
Borrower’s failure to appoint an acceptable manager within sixty (60) days after
Lender’s request of Borrower to terminate the Management Agreement shall
constitute an immediate Event of Default.  Borrower may from time to time
appoint a successor manager to manage the Property, provided that such successor
manager and Management Agreement shall be approved in writing by Lender in
Lender’s discretion and the applicable Rating Agencies (and Lender’s approval
may be conditioned upon Borrower delivering a Rating Comfort Letter as to such
successor manager and Management Agreement).  If at any time Lender consents to
the appointment of a new manager, such new manager and Borrower shall, as a
condition of Lender’s consent, execute a consent and subordination of management
agreement substantially in the form of the Consent and Subordination of Manager
of even date herewith executed and delivered by Manager to Lender.

 

5.12.3     Cure by Lender.  If Borrower shall default in the performance or
observance of any term, covenant or condition of the Management Agreement on its
part to be performed or observed beyond any applicable grace or cure period,
then, without limiting Lender’s other rights or remedies under this Agreement or
the other Loan Documents, and without waiving or releasing Borrower from any of
its obligations hereunder and without releasing Borrower under the Management
Agreement, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act as may be appropriate to cause all the terms,
covenants and conditions of the Management Agreement on the part of Borrower to
be performed or observed, but such performance by Lender shall not be deemed a
cure of any Default or Event of Default arising by reason of Borrower’s breach
of the Management Agreement.

 

5.13        Special Purpose Bankruptcy Remote Entity.  Borrower shall at all
times be a Special Purpose Bankruptcy Remote Entity.  Borrower shall not
directly or indirectly make any change, amendment or modification to its
organizational documents, or otherwise take any action which could result in
Borrower not being a Special Purpose Bankruptcy Remote Entity.  A “Special
Purpose Bankruptcy Remote Entity” shall have the meaning set forth on Schedule 5
hereto.

 

5.14        Assumption in Non-Consolidation Opinion.  Borrower and Sole Member
shall each conduct its business so that the assumptions (with respect to each
Person) made in that certain substantive non-consolidation opinion letter dated
the date hereof delivered by Borrower’s counsel in connection with the Loan,
shall be true and correct in all respects.

 

5.15        Change in Business or Operation of Property.  Borrower shall not
purchase or own any real property other than the Property and shall not enter
into any line of business other than the ownership and operation of the
Property, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business or otherwise cease to operate
the Property as a hotel property or terminate such business for any reason
whatsoever (other than temporary cessation in connection with renovations to the
Property).

 

42

--------------------------------------------------------------------------------


 

5.16        Debt Cancellation.  Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

5.17        Affiliate Transactions.  Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower or any of the members of
Borrower except in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party.

 

5.18        Zoning.  Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

 

5.19        No Joint Assessment.  Borrower shall not suffer, permit or initiate
the joint assessment of the Property (i) with any other real property
constituting a tax lot separate from the Property, and (ii) with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

5.20        Principal Place of Business.  Borrower shall not change its
principal place of business or chief executive office without first giving
Lender thirty (30) days’ prior notice.

 

5.21        Change of Name, Identity or Structure.  Borrower shall not change
its name, identity (including its trade name or names) or, if not an individual,
Borrower’s corporate, partnership or other structure without notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in Borrower’s structure, without first
obtaining the prior written consent of Lender.  Borrower shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein or any other Loan Document.  At the request of
Lender, Borrower shall execute a certificate in form satisfactory to Lender
listing the trade names under which Borrower intends to operate the Property,
and representing and warranting that Borrower does business under no other trade
name with respect to the Property.

 

5.22        Indebtedness.  Borrower shall not directly or indirectly create,
incur or assume any indebtedness other than (a) the Debt, (b) unsecured trade
payables incurred in the ordinary course of business relating to the ownership
and operation of the Property and (c) Permitted Equipment Financing (hereinafter
defined) which in the case of such unsecured trade payables and, the aggregate
amount of payment installments then due, in the case of Permitted Equipment
Financing, do not exceed, at any time, a maximum aggregate amount of the greater
of (x) four percent (4%) of the original amount of the Principal and (y)
$880,000 and, which in the case of unsecured trade payables, are paid within
sixty (60) days of the date incurred and which in the case of Permitted
Equipment Financing, each payment installment in connection therewith is

 

43

--------------------------------------------------------------------------------


 

paid within sixty (60) days of the date of the applicable invoice for such
installment (collectively, “Permitted Indebtedness”).  Notwithstanding the
foregoing, with respect to the sixty (60)-day period set forth above, Borrower
may, at its own expense, contest the amount or validity of any such Permitted
Indebtedness (during which time such sixty (60)-day period shall be tolled),
provided that if Borrower desires to withhold payment of such Permitted
Indebtedness during the pendency of the contest, (i) no part of or interest in
the Property will be in danger of being sold, forfeited, terminated, canceled or
lost, (ii) Borrower shall have furnished such security as may be requested by
Lender, to insure the payment of any such Permitted Indebtedness, together with
all interest and penalties thereon, which shall not be greater than 125% of the
Permitted Indebtedness being contested, and (iii) Borrower shall promptly upon
final determination thereof pay the amount of such Permitted Indebtedness,
together with all costs, interest and penalties and Borrower shall be permitted
to use such security to make such payment.  As used herein, “Permitted Equipment
Financing” means equipment financing that (A) exists as of the date hereof and
has been disclosed to Lender or (B) is (i) entered into in the ordinary course
of Borrower’s business, (ii) for equipment related to the ownership and
operation of the Property whose removal would not materially damage or impair
the value of the Property, and (iii) secured only by the financed equipment.

 

5.23        Licenses.  Borrower shall not Transfer any License required for the
operation of the Property.

 

5.24        Compliance with Restrictive Covenants, Etc.  Borrower will not enter
into, modify, waive in any material respect or release any Easements,
restrictive covenants or other Permitted Encumbrances, or suffer, consent to or
permit the foregoing, without Lender’s prior written consent, which consent may
be granted or denied in Lender’s sole discretion.

 

5.25        ERISA.

 

(1)           BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS)
TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS EXEMPTION)
PROHIBITED TRANSACTION UNDER ERISA.

 

(2)           BORROWER SHALL NOT MAINTAIN, SPONSOR, CONTRIBUTE TO OR BECOME
OBLIGATED TO CONTRIBUTE TO, OR SUFFER OR PERMIT ANY ERISA AFFILIATE OF BORROWER
TO, MAINTAIN, SPONSOR, CONTRIBUTE TO OR BECOME OBLIGATED TO CONTRIBUTE TO, ANY
PLAN OR ANY WELFARE PLAN OR PERMIT THE ASSETS OF BORROWER TO BECOME “PLAN
ASSETS,” WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS PROMULGATED UNDER
ERISA.

 

(3)           BORROWER SHALL DELIVER TO LENDER SUCH CERTIFICATIONS OR OTHER
EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM, AS REQUESTED BY LENDER IN ITS
SOLE DISCRETION, THAT (A) BORROWER IS NOT AND DOES NOT MAINTAIN AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I
OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA;
(B) BORROWER IS NOT SUBJECT TO STATE STATUTES REGULATING INVESTMENTS AND
FIDUCIARY OBLIGATIONS WITH RESPECT TO GOVERNMENTAL PLANS; AND (C) THE ASSETS OF
BORROWER DO NOT CONSTITUTE “PLAN ASSETS” WITHIN THE MEANING OF 29 C.F.R.
SECTION 2510.3-101.

 

44

--------------------------------------------------------------------------------


 

5.26        Prohibited Transfers.  Borrower shall not directly or indirectly
make, suffer or permit the occurrence of any Transfer other than a Permitted
Transfer.

 

5.27        Liens.  Without Lender’s prior written consent, Borrower shall not
create, incur, assume, permit or suffer to exist any Lien on all or any portion
of the Property or any direct or indirect legal or beneficial ownership interest
in Borrower or Sole Member, except Liens in favor of Lender, Permitted
Encumbrances and Permitted Equipment Financing, unless such Lien is bonded or
discharged within thirty (30) days after Borrower first receives notice of such
Lien.

 

5.28        Dissolution.  Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Property or (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents.

 

5.29        Expenses.  Borrower shall reimburse Lender upon receipt of notice
for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with the
Loan, including (i) prior to closing, the preparation, negotiation, execution
and delivery of the Loan Documents and the consummation of the transactions
contemplated thereby and all the costs of furnishing all opinions by counsel for
Borrower; (ii) Borrower’s and Lender’s ongoing performance under and compliance
with the Loan Documents, including confirming compliance with environmental and
insurance requirements; (iii) the negotiation, preparation, execution, delivery
and administration of any consents, amendments, waivers or other modifications
of or under any Loan Document and any other documents or matters requested by
Lender; (iv) filing and recording of any Loan Documents; (v) title insurance,
surveys, inspections and appraisals; (vi) the creation, perfection or protection
of Lender’s Liens in the Property and the Cash Management Accounts (including
fees and expenses for title and lien searches, intangibles taxes, personal
property taxes, mortgage recording taxes, due diligence expenses, travel
expenses, accounting firm fees, costs of appraisals, environmental reports and
Lender’s Consultant, surveys and engineering reports); (vii) enforcing or
preserving any rights in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, the Loan Documents, the Property or any other
security given for the Loan; (viii) fees charged by the Rating Agencies and/or
additional fees charged by the Servicer in connection with any modification of
the Loan requested by Borrower and (ix) enforcing any obligations of or
collecting any payments due from Borrower under any Loan Document or with
respect to the Property or in connection with any refinancing or restructuring
of the Loan in the nature of a “work-out”, or any insolvency or bankruptcy
proceedings.  Any costs and expenses due and payable by Borrower hereunder which
are not paid by Borrower within ten (10) days after demand may be paid from any
amounts in the Deposit Account, with notice thereof to Borrower.  The
obligations and liabilities of Borrower under this Section 5.29 shall survive
the Term and the exercise by Lender of any of its rights or remedies under the
Loan Documents, including the acquisition of the Property by foreclosure or a
conveyance in lieu of foreclosure.

 

5.30        Indemnity.  Borrower shall defend, indemnify and hold harmless
Lender and each of its Affiliates and their respective successors and assigns,
including the directors, officers, partners, members, shareholders,
participants, employees, professionals and agents of any of the

 

45

--------------------------------------------------------------------------------


 

foregoing (including any Servicer) and each other Person, if any, who Controls
Lender, its Affiliates or any of the foregoing (each, an “Indemnified Party”),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for an Indemnified Party in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not Lender shall be designated a party thereto, court costs and costs
of appeal at all appellate levels, investigation and laboratory fees, consultant
fees and litigation expenses), that may be imposed on, incurred by, or asserted
against any Indemnified Party (collectively, the “Indemnified Liabilities”) in
any manner, relating to or arising out of or by reason of the Loan, (other than
in connection with a Secondary Market Transaction, which is covered under
Section 9.1.5 hereof), including: (i) any breach by Borrower of its obligations
under, or any intentional misrepresentation by Borrower contained in, any Loan
Document; (ii) the use or intended use of the proceeds of the Loan; (iii) any
information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower; (iv) ownership of the Mortgage, the Property
or any interest therein or receipt of any Rents; (v) any accident, injury to or
death of persons or loss of or damage the Property occurring in, on or about the
Property or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (vi) any use, nonuse or condition in, on or
about the Property or on adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (vii) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property; (viii) the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release, or threatened release of any Hazardous Substance
on, from or affecting the Property; (ix) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to such
Hazardous Substance; (x) any lawsuit brought or threatened, settlement reached,
or government order relating to such Hazardous Substance; (xi) any violation of
the Environmental Laws which is based upon or in any way related to such
Hazardous Substance, including the costs and expenses of any Remedial Work;
(xii) any failure of the Property to comply with any Legal Requirement;
(xiii) any claim by brokers, finders or similar persons claiming to be entitled
to a commission in connection with any Lease or other transaction involving the
Property or any part thereof, or any liability asserted against Lender with
respect thereto; and (xiv) the claims of any lessee of any portion of the
Property or any Person acting through or under any lessee or otherwise arising
under or as a consequence of any Lease; provided, however, that Borrower shall
not have any obligation to any Indemnified Party hereunder to the extent that it
is finally judicially determined that such Indemnified Liabilities arise from
the gross negligence, illegal acts, fraud or willful misconduct of such
Indemnified Party.  Notwithstanding anything to the contrary contained in this
Section 5.30, it is expressly understood and agreed that the indemnification
procedures set forth in Section 9.1.5 and all of Borrower’s rights set forth
therein shall apply to this Section 5.30 and the provisions of such
Section 9.1.5 in their entirety are incorporated herein by reference.  Any
amounts payable to any Indemnified Party by reason of the application of this
paragraph shall be payable on demand and shall bear interest at the Default Rate
from the date loss or damage is sustained by any Indemnified Party until paid. 
The obligations and liabilities of Borrower under this Section 5.30 shall
survive the Term and the exercise by Lender of any of its rights or remedies
under the Loan Documents, including the acquisition of the Property by
foreclosure or a conveyance in lieu of foreclosure.

 

46

--------------------------------------------------------------------------------


 

5.31        Patriot Act Compliance.

 

(A)           BORROWER WILL USE ITS GOOD FAITH AND COMMERCIALLY REASONABLE
EFFORTS TO COMPLY WITH THE PATRIOT ACT (AS DEFINED BELOW) AND ALL APPLICABLE
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER BORROWER AND
THE PROPERTY, INCLUDING THOSE RELATING TO MONEY LAUNDERING AND TERRORISM. 
LENDER SHALL HAVE THE RIGHT TO AUDIT BORROWER’S COMPLIANCE WITH THE PATRIOT ACT
AND ALL APPLICABLE REQUIREMENTS OF GOVERNMENTAL AUTHORITIES HAVING JURISDICTION
OVER BORROWER AND THE PROPERTY, INCLUDING THOSE RELATING TO MONEY LAUNDERING AND
TERRORISM.  IN THE EVENT THAT BORROWER FAILS TO COMPLY WITH THE PATRIOT ACT OR
ANY SUCH REQUIREMENTS OF GOVERNMENTAL AUTHORITIES, THEN LENDER MAY, AT ITS
OPTION, CAUSE BORROWER TO COMPLY THEREWITH AND ANY AND ALL REASONABLE COSTS AND
EXPENSES INCURRED BY LENDER IN CONNECTION THEREWITH SHALL BE SECURED BY THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS AND SHALL BE IMMEDIATELY DUE AND PAYABLE. 
FOR PURPOSES HEREOF, THE TERM “PATRIOT ACT” MEANS THE UNITING AND STRENGTHENING
AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT
TERRORISM (USA PATRIOT ACT) ACT OF 2001, AS THE SAME MAY BE AMENDED FROM TIME TO
TIME, AND CORRESPONDING PROVISIONS OF FUTURE LAWS.

 

(B)           NEITHER BORROWER NOR ANY PARTNER OR MEMBER IN BORROWER OR MEMBER
OF SUCH PARTNER NOR ANY OWNER OF A DIRECT OR INDIRECT INTEREST IN BORROWER
(EXCLUDING ANY SHAREHOLDERS HAVING LESS THAN A 25% ECONOMIC INTEREST IN MHGC)
(A) IS LISTED ON ANY GOVERNMENT LISTS (AS DEFINED BELOW), (B) IS A PERSON WHO
HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS
CONTAINED IN PRESIDENTIAL EXECUTIVE ORDER NO. 13224 (SEPT. 23, 2001) OR ANY
OTHER SIMILAR PROHIBITIONS CONTAINED IN THE RULES AND REGULATIONS OF OFAC (AS
DEFINED BELOW) OR IN ANY ENABLING LEGISLATION OR OTHER PRESIDENTIAL EXECUTIVE
ORDERS IN RESPECT THEREOF, (C) HAS BEEN PREVIOUSLY INDICTED FOR OR CONVICTED OF
ANY FELONY INVOLVING A CRIME OR CRIMES OF MORAL TURPITUDE OR FOR ANY PATRIOT ACT
OFFENSE (AS DEFINED BELOW), OR (D) IS CURRENTLY UNDER INVESTIGATION BY ANY
GOVERNMENTAL AUTHORITY FOR ALLEGED CRIMINAL ACTIVITY.  FOR PURPOSES HEREOF, THE
TERM “PATRIOT ACT OFFENSE” MEANS ANY VIOLATION OF THE CRIMINAL LAWS OF THE
UNITED STATES OF AMERICA OR OF ANY OF THE SEVERAL STATES, OR THAT WOULD BE A
CRIMINAL VIOLATION IF COMMITTED WITHIN THE JURISDICTION OF THE UNITED STATES OF
AMERICA OR ANY OF THE SEVERAL STATES, RELATING TO TERRORISM OR THE LAUNDERING OF
MONETARY INSTRUMENTS, INCLUDING ANY OFFENSE UNDER (A) THE CRIMINAL LAWS AGAINST
TERRORISM; (B) THE CRIMINAL LAWS AGAINST MONEY LAUNDERING, (C) THE BANK SECRECY
ACT, AS AMENDED, (D) THE MONEY LAUNDERING CONTROL ACT OF 1986, AS AMENDED, OR
THE (E) PATRIOT ACT.  “PATRIOT ACT OFFENSE” ALSO INCLUDES THE CRIMES OF
CONSPIRACY TO COMMIT, OR AIDING AND ABETTING ANOTHER TO COMMIT, A PATRIOT ACT
OFFENSE.  FOR PURPOSES HEREOF, THE TERM “GOVERNMENT LISTS” MEANS (I) THE
SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LISTS MAINTAINED BY OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”), (II) ANY OTHER LIST OF TERRORISTS, TERRORIST
ORGANIZATIONS OR NARCOTICS TRAFFICKERS MAINTAINED PURSUANT TO ANY OF THE RULES
AND REGULATIONS OF OFAC THAT LENDER NOTIFIED BORROWER IN WRITING IS NOW INCLUDED
IN “GOVERNMENTAL LISTS”, OR (III) ANY SIMILAR LISTS MAINTAINED BY THE UNITED
STATES DEPARTMENT OF STATE, THE UNITED STATES DEPARTMENT OF COMMERCE OR ANY
OTHER GOVERNMENT AUTHORITY OR PURSUANT TO ANY EXECUTIVE ORDER OF THE PRESIDENT
OF THE UNITED STATES OF AMERICA THAT LENDER NOTIFIED BORROWER IN WRITING IS NOW
INCLUDED IN “GOVERNMENTAL LISTS”.

 

5.32        Hotel Operation.  Without in any way limiting the covenants set
forth in Section 5.8 or elsewhere in the Loan Documents, Borrower shall:  (i)
cause the hotel located on the Property to be operated, repaired and maintained
as a well-maintained “first-class hotel” which

 

47

--------------------------------------------------------------------------------


 

shall mean a hotel providing amenities, services and facilities substantially
equivalent or superior to hotels of similar average room rate and targeted
market segment from time to time operating in the same or comparable geographic
area of the Property, taking into consideration the age and location of the
hotel located on the Property and (ii) maintain Inventory in amounts sufficient
to meet the hotel industry standard for hotels comparable to the hotel located
on the Property and at levels sufficient for the operation of the hotel located
on the Property at full occupancy levels.

 

6.             NOTICES AND REPORTING

 

6.1          Notices.  All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (a “Notice”) shall be given
in writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or by facsimile and confirmed by
facsimile answer back, in each case addressed as follows (or to such other
address or Person as a party shall designate from time to time by notice to the
other party):  If to Lender: Greenwich Capital Financial Products, Inc., 600
Steamboat Road, Greenwich, Connecticut 06830, Attention: Mortgage Loan
Department, Telecopier: (203) 618-2052, with a copy to: Kaye Scholer LLP, 425
Park Avenue, New York, New York 10022, Attention: Stephen Gliatta, Esq.,
Telecopier: (212) 836-8689; if to Borrower: c/o Morgans Hotel Group Co., 475
Tenth Avenue, 11th Floor, New York, New York 10018, Attention: Marc S. Gordon,
Telecopier: (212) 277-4270, with a copy to: Morgans Hotel Group Co., 475 Tenth
Avenue, 11th Floor, New York, New York 10018, Attention: Jennifer Nellany, Esq.,
Telecopier: (212) 277-4290, and with a copy to: McDermott Will & Emery LLP, 340
Madison Avenue, New York, New York 10017, Attention: Keith M. Pattiz, Esq.,
Telecopier: (212) 547-5444.  A notice shall be deemed to have been given:  in
the case of hand delivery, at the time of delivery; in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day; or in the case of overnight delivery, upon the first attempted delivery on
a Business Day; or in the case of facsimile, upon the confirmation of such
facsimile transmission.

 

6.2          Borrower Notices and Deliveries.  Borrower shall (a) give prompt
written notice to Lender of:  (i) any litigation, governmental proceedings or
claims or investigations pending or threatened against Borrower or Sole Member
which might materially adversely affect Borrower’s or Sole Member’s condition
(financial or otherwise) or business or the Property; (ii) any material adverse
change in Borrower’s or Sole Member’s condition financial or otherwise, or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge; and (b) furnish and provide to Lender: (i) any Securities and
Exchange Commission or other public filings, if any, of Borrower, Sole Member,
Manager, or any Affiliate of any of the foregoing within two (2) Business Days
of such filing and (ii) all existing instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, reasonably
requested, from time to time, by Lender.  In addition, after request by Lender
(but no more frequently than once in any twelve (12) month period), Borrower
shall furnish to Lender (x) within ten (10) days, a certificate addressed to
Lender, its successors and assigns reaffirming all representations and
warranties of Borrower set forth in the Loan Documents as of the date requested
by Lender or, to the extent of any changes to any such representations and
warranties, so stating such changes, and (y) Borrower shall use commercially
reasonable efforts to obtain and deliver within thirty

 

48

--------------------------------------------------------------------------------


 

(30) days after request by Lender (but no more than twice in any twelve (12)
month period with respect to any one tenant (unless an Event of Default has
occurred and is continuing)), tenant estoppel certificates addressed to Lender,
its successors and assigns from each tenant at the Property in form and
substance reasonably satisfactory to Lender.

 

6.3          Financial Reporting.

 

6.3.1       Bookkeeping.  Borrower shall keep on a calendar year basis, in
accordance with GAAP, proper and accurate books, records and accounts reflecting
all of the financial affairs of Borrower and all items of income and expense and
any services, Equipment or furnishings provided in connection with the operation
of the Property whether such income or expense is realized by Borrower, Manager
or any Affiliate of Borrower.  Lender shall have the right from time to time
during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or other Person maintaining them,
and to make such copies or extracts thereof as Lender shall desire.  After an
Event of Default, Borrower shall pay any third party costs incurred by Lender to
examine such books, records and accounts, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.

 

6.3.2       Annual Reports.  Borrower shall furnish to Lender annually, within
120 days after each calendar year, a complete copy of Borrower’s annual
financial statements (which may be consolidated financial statements) audited by
a “big four” accounting firm or another independent certified public accountant
reasonably acceptable to Lender (accompanied by an unqualified opinion from such
accounting firm or other independent certified public accountant), each in
accordance with GAAP and containing balance sheets and statements of profit and
loss for Borrower and the Property in such detail as Lender may reasonably
request.  Each such statement (x) shall be in form and substance reasonably
satisfactory to Lender, and if reasonably requested by Lender, shall be prepared
in accordance with Regulation S-X of the Securities Act, (y) shall set forth the
financial condition and the income and expenses for the Property, for the
immediately preceding calendar year, including statements of annual Net
Operating Income and (z) shall be accompanied by an Officer’s Certificate
certifying (1) that such statement is true, complete and presents fairly the
financial condition of the Property and has been prepared in accordance with
GAAP and (2) whether there exists a Default or Event of Default, and if so, the
nature thereof, the period of time it has existed and the action then being
taken to remedy it.

 

6.3.3       Monthly/Quarterly Reports.  Borrower shall furnish to Lender within
thirty (30) days after the end of each calendar month or calendar quarter (as
indicated below) the following items:  (i) monthly and year-to-date operating
statements, noting Net Operating Income and other information necessary and
sufficient under GAAP to fairly represent the financial position and results of
operation of the Property during such calendar month, all in form reasonably
satisfactory to Lender; (ii) a balance sheet for such calendar month; (iii) a
comparison of the budgeted income and expenses and the actual income and
expenses for each month and year-to-date for the Property together with a
detailed explanation of any variances of ten percent (10%) or more between
budgeted and actual amounts for such period and year-to-date on a departmental
basis; (iv) on a quarterly basis only, a statement of the actual Capital
Expenses made by Borrower during each calendar quarter as of the last day of
such calendar quarter; (v) a statement that Borrower has not incurred any
indebtedness other than Permitted Indebtedness;

 

49

--------------------------------------------------------------------------------


 

(vi) an aged receivables report, (vii) occupancy rates (including the average
daily rate), (viii) on a quarterly basis only, rent rolls identifying the leased
premises, names of all tenants, units leased, monthly rental and all other
charges payable under each Lease, date to which paid, term of Lease, date of
occupancy, date of expiration, material special provisions, concessions or
inducements granted to tenants, and a year-by-year schedule showing by
percentage the rentable area of the Improvements and the total base rent
attributable to Leases expiring each year) and a delinquency report for the
Property and (ix) on a quarterly basis only, a reconciliation of operating
expenses identifying those funds which were disbursed to Borrower from the
Operating Expense Subaccount during the prior month which have not been used to
pay Approved Operating Expenses or Third Party Disbursements.  Each such
statement shall be accompanied by an Officer’s Certificate certifying (1) that
such items are true and complete and fairly present the financial condition and
results of the operations of Borrower and the Property in accordance with GAAP
(subject to normal year-end adjustments) and (2) whether there exists a Default
or Event of Default, and if so, the nature thereof, the period of time it has
existed and the action then being taken to remedy it.

 

6.3.4       Other Reports.  Borrower shall furnish to Lender, within thirty (30)
days after request, such further detailed information with respect to the
operation of the Property and the financial affairs of Borrower, Manager or Sole
Member as may be reasonably requested by Lender or any applicable Rating Agency.

 

6.3.5       Annual Budget.  Borrower shall prepare and submit (or shall cause
Manager to prepare and submit) to Lender by December 15th of each year during
the Term, for approval by Lender, which approval shall not be unreasonably
withheld or delayed, a proposed pro forma budget for the Property for the
succeeding calendar year (the “Annual Budget”, and each Annual Budget approved
(or deemed approved pursuant to the terms of this Section 6.3.5) by Lender is
referred to herein as the “Approved Annual Budget”)), and, promptly after
preparation thereof, any revisions to such Annual Budget.  Lender’s failure to
approve or disapprove any Annual Budget or revision within thirty (30) days
after Lender’s receipt thereof shall be deemed to constitute Lender’s approval
thereof.  The Annual Budget shall consist of (i) an operating expense budget
showing, on a month-by-month basis, in reasonable detail, each line item of
Borrower’s anticipated operating income and operating expenses (on an accrual
basis), including amounts required to establish, maintain and/or increase any
monthly payments required hereunder (and once such Annual Budget has been
approved (or deemed approved pursuant to the terms of this Section 6.3.5) by
Lender, such operating expense budget shall be referred to herein as the
“Approved Operating Budget”), and (ii) a Capital Expense/FF&E Expense budget
showing, on a month-by-month basis, in reasonable detail, each line item of
anticipated Capital Expenses and FF&E Expenses (and once such Annual Budget has
been approved (or deemed approved pursuant to the terms of this Section 6.3.5)
by Lender, such Capital Expense/FF&E Expense budget shall be referred to herein
as the “Approved Capital/FF&E Budget”).  Until such time that any Annual Budget
has been approved (or deemed to have been approved) by Lender, the prior
Approved Annual Budget shall apply for all purposes hereunder (with such
adjustments as reasonably determined by Lender (including increases for any
Taxes, Insurance Premiums or utilities)).  Borrower shall be permitted to submit
revisions to any Approved Operating Budget or any Approved Capital/FF&E Budget
for approval by Lender, which approval shall not be unreasonably withheld or
delayed.  On the date

 

50

--------------------------------------------------------------------------------


 

hereof Borrower has delivered to Lender, an Approved Operating Budget, which
Approved Operating Budget is attached hereto as Schedule 6.

 

6.3.6       Breach.  If Borrower fails to provide to Lender or its designee any
of the financial statements, certificates, reports or information (the “Required
Records”) required by this Article 6 within thirty (30) days after the date upon
which such Required Record is due, Lender shall have the option, upon fifteen
(15) days notice to Borrower to gain access to Borrower’s books and records and
prepare or have prepared at Borrower’s expense, any Required Records not
delivered by Borrower.

 

6.3.7       Hotel Accounting.  All monthly and other operating statements to be
delivered by Borrower hereunder shall be (and all accompanying Officer’s
Certificates shall state that they have been) prepared based upon the USALI.

 

6.3.8       Inspection.  Borrower shall permit any authorized representatives
designated by Lender to visit, examine, audit, and inspect, upon reasonable
notice and during normal business hours, the Property including Borrower’s,
financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and business with its
and their officers and independent public accountants (with Borrower’s
representative(s) present in all instances), at such reasonable times during
normal business hours and as often as may be reasonably requested.  Borrower
shall cause its Affiliates to make all books of account and records so available
at the office where the same are regularly maintained.  Lender shall have the
right to copy, duplicate and make abstracts from such books and records as
Lender may require.  During the continuance of an Event of Default, Borrower
shall pay any costs incurred by Lender to examine such books, records and
accounts.  Borrower acknowledges and agrees that (i) all of such audits,
inspections and reports shall be made for the sole benefit of Lender, and not
for the benefit of Borrower or any third party, and neither Lender nor Lender’s
auditors or inspectors or any of Lender’s representatives, agents or contractors
assumes any responsibility or liability (except to Lender) by reason of such
audits, inspections or reports, (ii) Borrower will not rely upon any of such
audits, inspections or reports for any purpose whatsoever, and (iii) the
performance of such audits, inspections and reports will not constitute a waiver
of any of the provisions of this Agreement or any other Loan Document or any of
the obligations of Borrower hereunder or thereunder.  Borrower further
acknowledges and agrees that neither Lender nor Lender’s inspector,
representatives, agents or contractors shall be deemed to be in any way
responsible for any matters related to design or construction of the
Improvements or any construction work.  At any time during the term of the Loan
(but not more than once in any twelve (12) month period), Borrower shall
cooperate with Lender and use reasonable efforts to assist Lender in obtaining
an appraisal of the Property.  Such cooperation and assistance from Borrower
shall include but not be limited to the obligation to provide Lender or Lender’s
appraiser with the following: (i) reasonable access to the Property, (ii) a
current certified rent roll for the Property in form and substance satisfactory
to Lender, including current asking rents and a history of change in asking
rents and historical vacancy for the past three years, (iii) current and
budgeted income and expense statements for the prior three years, (iv) the then
existing site plan and survey of the Property, (v) the building plans and
specifications, including typical elevation and floor plans, to the extent in
Borrower’s possession or reasonably available to Borrower; (vi) the current and
prior year real estate tax bills, (vii) a detailed list of past and scheduled
capital improvements and the costs thereof, (viii) all environmental reports

 

51

--------------------------------------------------------------------------------


 

and other applicable information relating to the Property, and (ix) copies of
all recent appraisals/property description information or brochures, including
descriptions of amenities and services relating to the Property to the extent in
Borrower’s possession or reasonably available to Borrower.  The appraiser
performing any such appraisal shall be engaged by Lender and Borrower shall be
responsible for any fees payable to said appraiser in connection with an
appraisal of the Property.

 

7.             INSURANCE; CASUALTY; AND CONDEMNATION

 

7.1          Insurance.

 

7.1.1       Coverage.  Borrower, at its sole cost, for the mutual benefit of
Borrower and Lender, shall obtain and maintain during the Term the following
policies of insurance:

 

(A)           PROPERTY INSURANCE INSURING AGAINST LOSS OR DAMAGE CUSTOMARILY
INCLUDED UNDER SO CALLED “ALL RISK” OR “SPECIAL FORM” POLICIES INCLUDING FIRE,
LIGHTNING, VANDALISM, AND MALICIOUS MISCHIEF, BOILER AND MACHINERY AND, IF
REQUIRED BY LENDER, FLOOD AND/OR EARTHQUAKE COVERAGE AND SUBJECT TO SUBSECTION
(J) BELOW, COVERAGE FOR DAMAGE OR DESTRUCTION CAUSED BY THE ACTS OF “TERRORISTS”
(OR SUCH POLICIES SHALL HAVE NO EXCLUSION FROM COVERAGE WITH RESPECT THERETO)
AND SUCH OTHER INSURABLE HAZARDS AS, UNDER GOOD INSURANCE PRACTICES, FROM TIME
TO TIME ARE INSURED AGAINST FOR OTHER PROPERTY AND BUILDINGS SIMILAR TO THE
PREMISES IN NATURE, USE, LOCATION, HEIGHT, AND TYPE OF CONSTRUCTION.  SUCH
INSURANCE POLICY SHALL ALSO INSURE FOR ORDINANCE OF LAW COVERAGE, COSTS OF
DEMOLITION AND INCREASED COST OF CONSTRUCTION IN AMOUNTS SATISFACTORY TO
LENDER.  EACH SUCH INSURANCE POLICY SHALL (I) BE IN AN AMOUNT EQUAL TO 100% OF
THE THEN REPLACEMENT COST OF THE IMPROVEMENTS WITHOUT DEDUCTION FOR PHYSICAL
DEPRECIATION AND (II) HAVE DEDUCTIBLES NO GREATER THAN $250,000 PER OCCURRENCE
AND (III) BE ON A REPLACEMENT COST BASIS AND CONTAIN EITHER NO COINSURANCE OR,
IF COINSURANCE, AN AGREED AMOUNT ENDORSEMENT, AND SHALL COVER, WITHOUT
LIMITATION, ALL TENANT IMPROVEMENTS AND BETTERMENTS THAT BORROWER IS REQUIRED TO
INSURE ON A REPLACEMENT COST BASIS.  LENDER SHALL BE NAMED MORTGAGEE AND LOSS
PAYEE ON A STANDARD MORTGAGEE ENDORSEMENT.

 

(B)           FLOOD INSURANCE IF ANY PART OF THE PROPERTY IS LOCATED IN AN AREA
NOW OR HEREAFTER DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS A ZONE
“A” & “V” SPECIAL HAZARD AREA, OR SUCH OTHER SPECIAL HAZARD AREA IF LENDER SO
REQUIRES IN ITS SOLE DISCRETION.  SUCH POLICY SHALL (I) BE IN AN AMOUNT EQUAL TO
(A) 100% OF THE FULL REPLACEMENT COST OF THE IMPROVEMENTS ON THE PROPERTY
(WITHOUT ANY DEDUCTION FOR DEPRECIATION) OR (B) SUCH OTHER AMOUNT AS AGREED TO
BY LENDER AND (II) HAVE A MAXIMUM PERMISSIBLE DEDUCTIBLE OF $3,000.

 

(C)           PUBLIC LIABILITY INSURANCE, INCLUDING (I) ”COMMERCIAL GENERAL
LIABILITY INSURANCE”, (II) ”OWNED”, “HIRED” AND “NON OWNED AUTO LIABILITY”;
(III) SO CALLED “DRAM SHOP” INSURANCE OR OTHER LIQUOR LIABILITY INSURANCE
REQUIRED IN CONNECTION WITH THE SALE OF ALCOHOLIC BEVERAGES; AND (IV) UMBRELLA
LIABILITY COVERAGE FOR PERSONAL INJURY, BODILY INJURY, DEATH, ACCIDENT AND
PROPERTY DAMAGE, SUCH INSURANCE PROVIDING IN COMBINATION NO LESS THAN CONTAINING
MINIMUM LIMITS PER OCCURRENCE OF $1,000,000 AND $2,000,000 IN THE AGGREGATE FOR
ANY POLICY YEAR WITH NO DEDUCTIBLE OR SELF INSURED RETENTION; TOGETHER WITH AT
LEAST $25,000,000 EXCESS AND/OR UMBRELLA LIABILITY INSURANCE FOR ANY AND ALL
CLAIMS.  THE POLICIES DESCRIBED IN THIS SUBSECTION SHALL ALSO INCLUDE COVERAGE
FOR ELEVATORS, ESCALATORS, INDEPENDENT CONTRACTORS, “CONTRACTUAL LIABILITY”

 

52

--------------------------------------------------------------------------------


 

(COVERING, TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER’S OBLIGATION TO
INDEMNIFY LENDER AS REQUIRED UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS),
“PRODUCTS” AND “COMPLETED OPERATIONS LIABILITY” COVERAGE.

 

(D)           RENTAL LOSS AND/OR BUSINESS INTERRUPTION INSURANCE (I) WITH LENDER
BEING NAMED AS “LENDER LOSS PAYEE”, (II) IN AN AMOUNT EQUAL TO 100% OF THE
PROJECTED RENTS FROM THE PROPERTY FOR A PERIOD OF NOT LESS THAN TWENTY-FOUR (24)
MONTHS; AND (III) CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH
PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE PROPERTY HAS BEEN REPAIRED, THE
CONTINUED LOSS OF INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE
SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE EXPIRATION OF TWELVE (12) MONTHS
FROM THE DATE THAT THE PROPERTY IS REPAIRED OR REPLACED AND OPERATIONS ARE
RESUMED, WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE
PRIOR TO THE END OF SUCH PERIOD.  THE AMOUNT OF SUCH INSURANCE SHALL BE
INCREASED FROM TIME TO TIME DURING THE TERM AS AND WHEN THE ESTIMATED OR ACTUAL
RENTS INCREASE.

 

(E)           COMPREHENSIVE BOILER AND MACHINERY INSURANCE COVERING ALL
MECHANICAL AND ELECTRICAL EQUIPMENT AGAINST PHYSICAL DAMAGE, RENT LOSS AND
IMPROVEMENTS LOSS AND COVERING, WITHOUT LIMITATION, ALL TENANT IMPROVEMENTS AND
BETTERMENTS THAT BORROWER IS REQUIRED TO INSURE PURSUANT TO THE LEASE ON A
REPLACEMENT COST BASIS AND IN AN AMOUNT EQUAL TO THE LESSER OF (I) $2,000,000
AND (II) 100% OF THE FULL REPLACEMENT COST OF THE IMPROVEMENTS ON THE PROPERTY
(WITHOUT ANY DEDUCTION FOR DEPRECIATION).

 

(F)            WORKER’S COMPENSATION AND DISABILITY INSURANCE WITH RESPECT TO
ANY EMPLOYEES OF BORROWER, AS REQUIRED BY ANY LEGAL REQUIREMENT.

 

(G)           DURING ANY PERIOD OF REPAIR OR RESTORATION, BUILDER’S “ALL-RISK”
INSURANCE ON THE SO CALLED COMPLETED VALUE BASIS IN AN AMOUNT EQUAL TO NOT LESS
THAN THE FULL INSURABLE VALUE OF THE PROPERTY, AGAINST SUCH RISKS (INCLUDING
FIRE AND EXTENDED COVERAGE AND COLLAPSE OF THE IMPROVEMENTS TO AGREED LIMITS) AS
LENDER MAY REQUEST, IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER.

 

(H)           COVERAGE TO COMPENSATE FOR ORDINANCE OF LAW, THE COST OF
DEMOLITION AND THE INCREASED COST OF CONSTRUCTION IN AN AMOUNT SATISFACTORY TO
LENDER, PROVIDED THAT IF THE PROPERTY IS A LEGAL CONFORMING USE AND BORROWER IS
PERMITTED AS OF RIGHT TO REBUILD THE PROPERTY TO BE OF AT LEAST EQUAL VALUE AND
OF SUBSTANTIALLY THE SAME CHARACTER, HEIGHT, AND DENSITY, ORDINANCE OF LAW
COVERAGE SHALL NOT BE REQUIRED HEREUNDER.

 

(I)            SUCH OTHER INSURANCE (INCLUDING ENVIRONMENTAL LIABILITY
INSURANCE, EARTHQUAKE INSURANCE, MINE SUBSIDENCE INSURANCE AND WINDSTORM
INSURANCE) AS MAY FROM TIME TO TIME BE REASONABLY REQUIRED BY LENDER IN ORDER TO
PROTECT ITS INTERESTS.

 

(J)            NOTWITHSTANDING ANYTHING IN SUBSECTION (A) ABOVE TO THE CONTRARY,
BORROWER SHALL BE REQUIRED TO OBTAIN AND MAINTAIN COVERAGE IN ITS PROPERTY
INSURANCE POLICY (OR BY A SEPARATE POLICY) AGAINST LOSS OR DAMAGE BY TERRORIST
ACTS IN AN AMOUNT EQUAL TO 100% OF THE “FULL REPLACEMENT COST” OF THE PROPERTY;
PROVIDED THAT SUCH COVERAGE IS AVAILABLE.  IN THE EVENT THAT SUCH COVERAGE WITH
RESPECT TO TERRORIST ACTS IS NOT INCLUDED AS PART OF THE “ALL RISK” PROPERTY
POLICY REQUIRED BY SUBSECTION (A) ABOVE, BORROWER SHALL, NEVERTHELESS BE
REQUIRED TO OBTAIN

 

53

--------------------------------------------------------------------------------


 

COVERAGE FOR TERRORISM (AS STAND ALONE COVERAGE) IN AN AMOUNT EQUAL TO 100% OF
THE “FULL REPLACEMENT COST” OF THE PROPERTY; PROVIDED THAT SUCH COVERAGE IS
AVAILABLE.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY SUCH STAND-ALONE
POLICY COVERING TERRORIST ACTS, BORROWER SHALL NOT BE REQUIRED TO PAY ANY
INSURANCE PREMIUMS SOLELY WITH RESPECT TO SUCH TERRORISM COVERAGE IN EXCESS OF
THE TERRORISM PREMIUM CAP (HEREINAFTER DEFINED); PROVIDED THAT IF THE INSURANCE
PREMIUMS PAYABLE WITH RESPECT TO SUCH TERRORISM COVERAGE EXCEEDS THE TERRORISM
PREMIUM CAP, LENDER MAY, AT ITS OPTION (1) PURCHASE SUCH STAND-ALONE TERRORISM
POLICY, WITH BORROWER PAYING SUCH PORTION OF THE INSURANCE PREMIUMS WITH RESPECT
THERETO EQUAL TO THE TERRORISM PREMIUM CAP AND THE LENDER PAYING SUCH PORTION OF
THE INSURANCE PREMIUMS IN EXCESS OF THE TERRORISM PREMIUM CAP OR (2) MODIFY THE
DEDUCTIBLE AMOUNTS, POLICY LIMITS AND OTHER REQUIRED POLICY TERMS TO REDUCE THE
INSURANCE PREMIUMS PAYABLE WITH RESPECT TO SUCH STAND-ALONE TERRORISM POLICY TO
THE TERRORISM PREMIUM CAP.  AS USED HEREIN, (I) ”TERRORISM PREMIUM CAP” MEANS AN
AMOUNT EQUAL TO 150% OF THE AGGREGATE INSURANCE PREMIUMS PAYABLE WITH RESPECT TO
ALL THE INSURANCE COVERAGE UNDER SECTION 7.1.1(A) ABOVE FOR THE LAST POLICY YEAR
IN WHICH COVERAGE FOR TERRORISM WAS INCLUDED AS PART OF THE “ALL RISK” PROPERTY
POLICY REQUIRED BY SUBSECTION (A) ABOVE, ADJUSTED ANNUALLY BY A PERCENTAGE EQUAL
TO THE INCREASE IN THE CONSUMER PRICE INDEX (HEREINAFTER DEFINED) AND
(II) ”CONSUMER PRICE INDEX” MEANS THE CONSUMER PRICE INDEX FOR ALL URBAN
CONSUMERS PUBLISHED BY THE BUREAU OF LABOR STATISTICS OF THE UNITED STATES
DEPARTMENT OF LABOR, NEW YORK METROPOLITAN STATISTICAL AREA, ALL ITEMS (1982-84
= 100), OR ANY SUCCESSOR INDEX THERETO, APPROXIMATELY ADJUSTED, AND IN THE EVENT
THAT THE CONSUMER PRICE INDEX IS CONVERTED TO A DIFFERENT STANDARD REFERENCE
BASE OR OTHERWISE REVISED, THE DETERMINATION OF ADJUSTMENTS PROVIDED FOR HEREIN
SHALL BE MADE WITH THE USE OF SUCH CONVERSION FACTOR, FORMULA OR TABLE FOR
CONVERTING THE CONSUMER PRICE INDEX AS MAY BE PUBLISHED BY THE BUREAU OF LABOR
STATISTICS OR, IF SAID BUREAU SHALL NOT PUBLISH THE SAME, THEN WITH THE USE OF
SUCH CONVERSION FACTOR, FORMULA OR TABLE AS MAY BE PUBLISHED BY PRENTICE-HALL,
INC., OR ANY OTHER NATIONALLY RECOGNIZED PUBLISHER OF SIMILAR STATISTICAL
INFORMATION; AND IF THE CONSUMER PRICE INDEX CEASES TO BE PUBLISHED, AND THERE
IS NO SUCCESSOR THERETO (I) SUCH OTHER INDEX AS LENDER AND BORROWER SHALL AGREE
UPON IN WRITING OR (II) IF LENDER AND BORROWER CANNOT AGREE ON A SUBSTITUTE
INDEX, SUCH OTHER INDEX, AS REASONABLY SELECTED BY LENDER.(1)  BORROWER SHALL
OBTAIN THE COVERAGE REQUIRED UNDER THIS SUBSECTION (J) FROM A CARRIER WHICH
OTHERWISE SATISFIES THE RATING CRITERIA SPECIFIED IN SECTION 7.1.2 BELOW (A
“QUALIFIED CARRIER”) OR IN THE EVENT THAT SUCH COVERAGE IS NOT AVAILABLE FROM A
QUALIFIED CARRIER, BORROWER SHALL OBTAIN SUCH COVERAGE FROM THE HIGHEST RATED
INSURANCE COMPANY PROVIDING SUCH COVERAGE.

 

7.1.2       Policies.  All policies of insurance (the “Policies”) required
pursuant to Section 7.1.1 above shall (i) be issued by companies approved by
Lender and licensed to do business in the State, with a claims paying ability
rating of “A” or better by S&P (and the equivalent by any other Rating Agency)
(provided, however for multi-layered policies, (A) if four (4) or less insurance
companies issue the Policies, then at least 75% of the insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying ability rating of “A” or better by S&P (and the equivalent by any
other Rating Agency), with no carrier below “BBB” (and the equivalent by any
other Rating Agency) or (B) if five (5) or more insurance companies issue the
Policies, then at least sixty percent (60%) of the insurance

 

--------------------------------------------------------------------------------

(1)           Terrorism Premium Cap provision is not to be used unless discussed
with GCM.

 

54

--------------------------------------------------------------------------------


 

coverage represented by the Policies must be provided by insurance companies
with a claims paying ability rating of “A” or better by S&P (and the equivalent
by any other Rating Agency), with no carrier below “BBB” (and the equivalent by
any other Rating Agency), and a rating of A:X or better in the current Best’s
Insurance Reports; (ii) name Lender and its successors and/or assigns as their
interest may appear as the mortgagee (in the case of property insurance), loss
payee (in the case of business interruption/loss of rents coverage) and an
additional insured (in the case of liability insurance); (iii) contain (in the
case of property insurance) a Non-Contributory Standard Mortgagee Clause and a
Lender’s Loss Payable Endorsement, or their equivalents, naming Lender as the
person to which all payments made by such insurance company shall be paid;
(iv) contain a waiver of subrogation against Lender; (v) be assigned and
certified copies thereof delivered to Lender; (vi) contain such provisions as
Lender deems reasonably necessary or desirable to protect its interest,
including (A) endorsements providing that neither Borrower, Lender nor any other
party shall be a co-insurer under the Policies, (B) that Lender shall receive at
least thirty (30) days’ prior written notice of any modification, reduction or
cancellation of any of the Policies, (C) any foreclosure or other action or
proceeding taken by Lender pursuant to any provision of the Loan Documents; and
(viii) be reasonably satisfactory in form and substance to Lender and approved
by Lender as to amounts, form, risk coverage, deductibles, loss payees and
insureds.  Borrower shall pay the premiums for such Policies (the “Insurance
Premiums”) as the same become due and payable (which payments, provided no Event
of Default has occurred and is continuing, may be made from funds available, if
any, in the Tax and Insurance Subaccount) and furnish to Lender evidence of the
renewal of each of the Policies together with (unless such Insurance Premiums
have been paid by Lender pursuant to Section 3.3) receipts for or other evidence
of the payment of the Insurance Premiums reasonably satisfactory to Lender.  If
Borrower does not furnish such evidence and receipts at least ten (10) days
prior to the expiration of any expiring Policy, then Lender may, but shall not
be obligated to, procure such insurance and pay the Insurance Premiums therefor,
and Borrower shall reimburse Lender for the cost of such Insurance Premiums
promptly on demand, with interest accruing at the Default Rate.  Borrower shall
deliver to Lender a certified copy of each Policy within thirty (30) days after
its effective date or, if certified copies are not then available, certified
certificates evidencing such Policies (and Borrower shall thereafter deliver to
Lender a certified copy of each Policy as soon as available).  Within thirty
(30) days after request by Lender, Borrower shall obtain such increases in the
amounts of coverage required hereunder as may be reasonably requested by Lender,
taking into consideration changes in the value of money over time, changes in
liability laws, changes in prudent customs and practices, and the like.  The
insurance coverages required under Section 7.1.1 above may be effected under a
blanket policy or policies covering the Property and other property and assets
not constituting a part of the security for the Loan; provided that Borrower
shall provide evidence reasonably satisfactory to Lender that the insurance
premiums for the Property are separately allocated to the Property and that
unless otherwise agreed to by Lender, the limit of such policy shall be a “true
blanket limit” and not limited by a schedule of values for the properties
covered thereby.  Notwithstanding anything in Section 7.1.1 above or this
Section 7.1.2 to the contrary, it is specifically understood and agreed that no
other property may be added to any such blanket policies other than the Property
and those other properties covered by such blanket policies as of the date
hereof, unless the aggregate coverage afforded under the Policies is increased
such that after giving effect to such addition of any other properties, the
Policies continue to meet the requirements, and otherwise comply with the terms
and provisions, of Section 7.1.1 above and this Section 7.1.2.

 

55

--------------------------------------------------------------------------------


 

7.2          Casualty.

 

7.2.1       Notice; Restoration.  If the Property is damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall give
prompt notice thereof to Lender.  Following the occurrence of a Casualty,
Borrower, regardless of whether insurance proceeds are available (unless Lender
has breached its obligation (if any) to make such insurance proceeds available
pursuant to Section 7.4.1 hereof), shall promptly proceed to restore, repair,
replace or rebuild the Property in accordance with Legal Requirements to be of
at least equal value and of substantially the same character as prior to such
damage or destruction.

 

7.2.2       Settlement of Proceeds.  If a Casualty covered by any of the
Policies (an “Insured Casualty”) occurs where the loss does not exceed
$1,000,000, provided no Event of Default has occurred and is continuing,
Borrower may settle and adjust any claim without the prior consent of Lender;
provided such adjustment is carried out in a competent and timely manner, and
Borrower is hereby authorized to collect and receive the insurance proceeds (the
“Proceeds”).  In the event of an Insured Casualty where the loss equals or
exceeds $1,000,000 (a “Significant Casualty”),  Borrower may settle and adjust
any claim with the prior consent of Lender (which consent shall not be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing, in which case Lender may, in its sole discretion, settle and adjust
any claim without the consent of Borrower and agree with the insurer(s) on the
amount to be paid on the loss, and the Proceeds shall be due and payable solely
to Lender and held by Lender in the Casualty/Condemnation Subaccount and
disbursed in accordance herewith.  If Borrower or any party other than Lender is
a payee on any check representing Proceeds with respect to a Significant
Casualty, Borrower shall immediately endorse, and cause all such third parties
to endorse, such check payable to the order of Lender.  During the continuance
of an Event of Default, Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to endorse such check payable to the
order of Lender.  The expenses incurred by Lender in the settlement, adjustment
and collection of the Proceeds shall become part of the Debt and shall be
reimbursed by Borrower to Lender within ten (10) days of demand. 
Notwithstanding anything to the contrary contained herein, if in connection with
a Casualty any insurance carrier makes a payment under a property insurance
Policy that Borrower proposes be treated as business or rental interruption
insurance, then, notwithstanding any designation (or lack of designation) by the
insurance carrier as to the purpose of such payment, as between Lender and
Borrower, such payment shall not be treated as business or rental interruption
insurance proceeds unless Borrower has demonstrated to Lender’s satisfaction
that the remaining net Proceeds that will be received from the property
insurance carriers are sufficient to pay 100% of the cost of fully restoring the
Improvements or, if such net Proceeds are to be applied to repay the Debt in
accordance with the terms hereof, that such remaining Net Proceeds will be
sufficient to pay the Debt in full.

 

7.3          Condemnation.

 

7.3.1       Notice; Restoration.  Borrower shall promptly give Lender notice of
the actual or threatened commencement of any condemnation or eminent domain
proceeding affecting the Property (a “Condemnation”) and shall deliver to Lender
copies of any and all papers served in connection with such Condemnation. 
Following the occurrence of a Condemnation, Borrower, regardless of whether an
Award is available (unless Lender has

 

56

--------------------------------------------------------------------------------


 

breached its obligation (if any) to make such Award available pursuant to
Section 7.4.1 hereof), shall promptly proceed to restore, repair, replace or
rebuild the Property in accordance with Legal Requirements to the extent
practicable to be of at least equal value and of substantially the same
character (and to have the same utility) as prior to such Condemnation.

 

7.3.2       Collection of Award.  If a Condemnation occurs where the award or
payment in respect thereof (an “Award”) does not exceed $1,000,000, provided no
Event of Default has occurred and is continuing, Borrower may make any
compromise, adjustment or settlement in connection with such Condemnation with
the prior consent of Lender, not to be unreasonably withheld, provided such
adjustment is carried out in a competent and timely manner, and Borrower is
hereby authorized to collect and receive such Award.  In the event of a
Condemnation where the Award is in excess of $1,000,000, Lender may collect,
receive and retain such Award and make any compromise, adjustment or settlement
in connection with such Condemnation with the prior consent of Borrower (unless
an Event of Default is continuing, in which case, Borrower’s prior consent shall
not be required, and Lender is hereby irrevocably appointed as Borrower’s
attorney-in-fact, coupled with an interest, with exclusive power to take such
actions during the continuance of an Event of Default), not to be unreasonably
withheld (which shall be deemed consented to if Borrower fails to respond to any
request for consent therefor within ten (10) days of request).  Notwithstanding
any Condemnation (or any transfer made in lieu of or in anticipation of such
Condemnation), Borrower shall continue to pay the Debt at the time and in the
manner provided for in the Loan Documents, and the Debt shall not be reduced
unless and until any Award shall have been actually received and applied by
Lender to expenses of collecting the Award and to discharge of the Debt.  Lender
shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided in the Note.  If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of such Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall be recoverable or
shall have been sought, recovered or denied, to receive all or a portion of the
Award sufficient to pay the Debt.  Borrower shall cause any Award that is
payable to Borrower to be paid directly to Lender.  Lender shall hold such Award
in the Casualty/Condemnation Subaccount and disburse such Award in accordance
with the terms hereof.

 

7.4          Application of Proceeds or Award.

 

7.4.1       Application to Restoration.  If an Insured Casualty or Condemnation
occurs where (i) the loss is in an aggregate amount less than twenty-five
percent (25%) of the unpaid Principal, (ii) in the reasonable judgment of
Lender, the Property can be restored within nine (9) months, and prior to six
(6) months before the Stated Maturity Date and prior to the expiration of the
rental or business interruption insurance with respect thereto, to the
Property’s pre-existing condition and utility as existed immediately prior to
such Insured Casualty or Condemnation and to an economic unit not less valuable
and not less useful than the same was immediately prior to the Insured Casualty
or Condemnation, and after such restoration will adequately secure the Debt,
(iii) less than (x) thirty percent (30%) in the case of an Insured Casualty or
(y) fifteen percent (15%), in the case of a Condemnation, of the rentable area
of the Improvements has been damaged, destroyed or rendered unusable as a result
of such Insured Casualty or Condemnation and (iv) no Event of Default shall have
occurred and be then continuing, then the Proceeds or the Award, as the case may
be (after reimbursement of any

 

57

--------------------------------------------------------------------------------


 

reasonable expenses incurred by Lender), shall be applied to reimburse Borrower
for the cost of restoring, repairing, replacing or rebuilding the Property (the
“Restoration”), in the manner set forth herein.  Borrower shall commence and
diligently prosecute such Restoration.  Notwithstanding the foregoing, in no
event shall Lender be obligated to apply the Proceeds or Award to reimburse
Borrower for the cost of Restoration unless, in addition to satisfaction of the
foregoing conditions, both (x) Borrower shall pay (and if required by Lender,
Borrower shall deposit with Lender in advance) all costs of such Restoration in
excess of the net amount of the Proceeds or the Award made available pursuant to
the terms hereof; and (y) Lender shall have received evidence reasonably
satisfactory to it that during the period of the Restoration, the Rents (as
supplemented by capital contributions by its direct or indirect members) for
Property will be at least equal to the sum of the estimated operating expenses
and the portion of scheduled Principal and interest payments due under the Note
in such period allocated the Property, as reasonably determined by Lender.

 

7.4.2       Application to Debt.  Except as provided in Section 7.4.1 above, any
Proceeds and/or Award may, at the option of Lender in its discretion, be applied
to the payment of (i) accrued but unpaid interest on the Note, (ii) the unpaid
Principal and (iii) other charges due under the Note and/or any of the other
Loan Documents, or applied to reimburse Borrower for the cost of any
Restoration, in the manner set forth in Section 7.4.3 below.  Any such
prepayment of the Loan shall be without any Spread Maintenance Premium or
Prepayment Premium, unless an Event of Default has occurred and is continuing at
the time the Proceeds are received from the insurance company or the Award is
received from the condemning authority, as the case may be, in which event
Borrower shall pay to Lender an additional amount equal to the Spread
Maintenance Premium or the applicable Prepayment Premium, if any, that may be
required with respect to the amount of the Proceeds or Award applied to the
unpaid Principal.

 

7.4.3       Procedure for Application to Restoration.  If Borrower is entitled
to reimbursement out of the Proceeds or an Award held by Lender, such Proceeds
or Award shall be disbursed from time to time from the Casualty/Condemnation
Subaccount upon Lender being furnished with (i) evidence satisfactory to Lender
of the estimated cost of completion of the Restoration, (ii) a fixed price or
guaranteed maximum cost construction contract for Restoration satisfactory to
Lender, (iii) prior to the commencement of Restoration, all immediately
available funds in addition to the Proceeds or Award that in Lender’s judgment
are required to complete the proposed Restoration, (iv) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey, permits, approvals, licenses and such
other documents and items as Lender may reasonably require and approve in
Lender’s discretion, and (v) all plans and specifications for such Restoration,
such plans and specifications to be approved by Lender prior to commencement of
any work.  Lender may, at Borrower’s expense, retain a consultant to review and
approve all requests for disbursements, which approval shall also be a condition
precedent to any disbursement.  No payment made prior to the final completion of
the Restoration shall exceed ninety percent (90%) of the value of the work
performed from time to time; funds other than the Proceeds or Award shall be
disbursed prior to disbursement of such Proceeds or Award; and at all times, the
undisbursed balance of such Proceeds or Award remaining in the hands of Lender,
together with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all Liens or claims for Lien. 
Provided no

 

58

--------------------------------------------------------------------------------


 

Event of Default then exists, any surplus that remains out of the Proceeds held
by Lender after payment of such costs of Restoration shall be deposited by
Lender into the Deposit Account (i.e. at the “top of the waterfall”) and applied
by Lender in accordance with Section 3.11(a) hereof.  Any surplus that remains
out of the Award received by Lender after payment of such costs of Restoration
shall, in the discretion of Lender, be retained by Lender and applied to payment
of the Debt or returned to Borrower.

 

8.             DEFAULTS

 

8.1          Events of Default.  An “Event of Default” shall exist with respect
to the Loan if any of the following shall occur:

 

(A)           ANY PORTION OF THE DEBT IS NOT PAID WHEN DUE OR ANY OTHER AMOUNT
UNDER SECTION 3.11(A)(I) THROUGH (V) AND (VII) HEREOF IS NOT PAID IN FULL ON
EACH PAYMENT DATE (PROVIDED, HOWEVER, IF ADEQUATE FUNDS ARE AVAILABLE IN THE
DEPOSIT ACCOUNT FOR SUCH PAYMENTS, THE FAILURE BY THE DEPOSIT BANK TO ALLOCATE
SUCH FUNDS INTO THE APPROPRIATE SUBACCOUNTS SHALL NOT CONSTITUTE AN EVENT OF
DEFAULT);

 

(B)           ANY OF THE TAXES ARE NOT PAID WHEN DUE (UNLESS LENDER IS PAYING
SUCH TAXES PURSUANT TO SECTION 3.3 HEREOF), SUBJECT TO BORROWER’S RIGHT TO
CONTEST TAXES IN ACCORDANCE WITH SECTION 5.2 HEREOF;

 

(C)           THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT, OR ARE NOT
DELIVERED TO LENDER WITHIN 10 DAYS AFTER REQUEST;

 

(D)           A TRANSFER OTHER THAN A PERMITTED TRANSFER OCCURS;

 

(E)           ANY REPRESENTATION OR WARRANTY MADE BY BORROWER OR GUARANTOR OR IN
ANY LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER
INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED BY BORROWER OR GUARANTOR IN
CONNECTION WITH ANY LOAN DOCUMENT, SHALL BE FALSE OR MISLEADING IN ANY MATERIAL
RESPECT AS OF THE DATE THE REPRESENTATION OR WARRANTY WAS MADE; PROVIDED THAT IF
SUCH BREACH IS REASONABLY SUSCEPTIBLE TO CURE, THEN NO EVENT OF DEFAULT SHALL
EXIST SO LONG AS BORROWER SHALL CAUSE SUCH BREACH TO BE CURED WITHIN THIRTY (30)
DAYS AFTER NOTICE FROM LENDER;

 

(F)            BORROWER, SOLE MEMBER OR GUARANTOR SHALL (I) MAKE AN ASSIGNMENT
FOR THE BENEFIT OF CREDITORS OR (II) SHALL GENERALLY NOT BE PAYING ITS DEBTS AS
THEY BECOME DUE;

 

(G)           A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR BORROWER,
SOLE MEMBER OR GUARANTOR; OR BORROWER, SOLE MEMBER OR GUARANTOR SHALL BE
ADJUDICATED A BANKRUPT OR INSOLVENT; OR ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, BORROWER, SOLE MEMBER OR GUARANTOR, AS THE CASE MAY BE; OR ANY PROCEEDING
FOR THE DISSOLUTION OR LIQUIDATION OF BORROWER, SOLE MEMBER OR GUARANTOR SHALL
BE INSTITUTED; PROVIDED, HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR
PROCEEDING WAS INVOLUNTARY AND NOT CONSENTED TO BY BORROWER, SOLE MEMBER OR
GUARANTOR, AS THE CASE MAY BE, ONLY UPON THE SAME NOT BEING DISCHARGED, STAYED
OR DISMISSED WITHIN NINETY (90) DAYS;

 

59

--------------------------------------------------------------------------------


 

(H)           BORROWER BREACHES ANY COVENANT CONTAINED IN SECTIONS 5.12.1 (A) -
(F), 5.13, 5.15, 5.22, OR 5.28 HEREOF.

 

(I)            EXCEPT AS EXPRESSLY PERMITTED HEREUNDER, THE ACTUAL OR THREATENED
ALTERATION, IMPROVEMENT, DEMOLITION OR REMOVAL OF ALL OR ANY PORTION OF ANY OF
THE IMPROVEMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER;

 

(J)            AN EVENT OF DEFAULT AS DEFINED OR DESCRIBED ELSEWHERE IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT OCCURS; OR ANY OTHER EVENT SHALL OCCUR
OR CONDITION SHALL EXIST, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO
ACCELERATE OR TO PERMIT LENDER TO ACCELERATE THE MATURITY OF ANY PORTION OF THE
DEBT;

 

(K)           A DEFAULT OCCURS UNDER ANY TERM, COVENANT OR PROVISION SET FORTH
HEREIN OR IN ANY OTHER LOAN DOCUMENT WHICH SPECIFICALLY CONTAINS A NOTICE
REQUIREMENT OR GRACE PERIOD AND SUCH NOTICE HAS BEEN GIVEN AND SUCH GRACE PERIOD
HAS EXPIRED;

 

(L)            ANY OF THE ASSUMPTIONS CONTAINED IN ANY SUBSTANTIVE
NON-CONSOLIDATION OPINION, DELIVERED TO LENDER BY BORROWER’S COUNSEL IN
CONNECTION WITH THE LOAN OR OTHERWISE HEREUNDER, WERE NOT TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF THE DATE OF SUCH OPINION OR THEREAFTER BECAME UNTRUE
OR INCORRECT, PROVIDED THAT IN EITHER CASE, NO EVENT OF DEFAULT SHALL BE DEEMED
TO HAVE OCCURRED IF SUCH COUNSEL REAFFIRMS ITS SUBSTANTIVE NON-CONSOLIDATION
OPINION; OR

 

(M)          A DEFAULT SHALL BE CONTINUING UNDER ANY OF THE OTHER TERMS,
COVENANTS OR CONDITIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT NOT
OTHERWISE SPECIFIED IN THIS SECTION 8.1, FOR TEN (10) DAYS AFTER NOTICE TO
BORROWER (AND GUARANTOR, IF APPLICABLE) FROM LENDER, IN THE CASE OF ANY DEFAULT
WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30) DAYS
AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER DEFAULT; PROVIDED, HOWEVER,
THAT IF SUCH NON-MONETARY DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY
BE CURED WITHIN SUCH THIRTY (30)-DAY PERIOD, AND BORROWER (OR GUARANTOR, IF
APPLICABLE) SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH THIRTY
(30)-DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE
SAME, SUCH THIRTY (30)-DAY PERIOD SHALL BE EXTENDED FOR AN ADDITIONAL PERIOD OF
TIME AS IS REASONABLY NECESSARY FOR BORROWER (OR GUARANTOR, IF APPLICABLE) IN
THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT
TO EXCEED SIXTY (60) DAYS.

 

8.2          Remedies.

 

8.2.1       Acceleration.  Upon the occurrence of an Event of Default (other
than an Event of Default described in paragraph (f) or (g) of Section 8.1 above)
and at any time and from time to time thereafter, in addition to any other
rights or remedies available to it pursuant to the Loan Documents or at law or
in equity, Lender may take such action, without notice or demand, that Lender
deems advisable to protect and enforce its rights against Borrower and in and to
the Property; including declaring the Debt to be immediately due and payable
(including unpaid interest, Default Rate interest, Late Payment Charges, Spread
Maintenance Premium, Prepayment Premium, and any other amounts owing by
Borrower), without notice or demand; and upon any Event of Default described in
paragraph (f) or (g) of Section 8.1 above, the Debt (including unpaid interest,
Default Rate interest, Late Payment Charges, Spread Maintenance Premium, any
Prepayment Premium, and any other amounts owing by Borrower) shall

 

60

--------------------------------------------------------------------------------


 

immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained in any Loan Document to the contrary notwithstanding.

 

8.2.2       Remedies Cumulative.  Upon the occurrence of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under the Loan Documents or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared, or be automatically, due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents.  Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth in the Loan Documents.  Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing, (i) to the extent permitted by applicable law, Lender is not subject
to any “one action” or “election of remedies” law or rule, and (ii) all Liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Property, the Mortgage has been foreclosed, the Property has been sold and/or
otherwise realized upon in satisfaction of the Debt or the Debt has been paid in
full.  To the extent permitted by applicable law, nothing contained in any Loan
Document shall be construed as requiring Lender to resort to any portion of the
Property for the satisfaction of any of the Debt in preference or priority to
any other portion, and Lender may seek satisfaction out of all or less than all
of the entire Property or any part thereof, in its discretion.

 

8.2.3       Severance.  Lender shall have the right from time to time to sever
the Note and the other Loan Documents into one or more separate notes, mortgages
and other security documents in such denominations and priorities of payment and
liens as Lender shall determine in its discretion for purposes of evidencing and
enforcing its rights and remedies.  Borrower shall execute and deliver to Lender
from time to time, promptly after the request of Lender, a severance agreement
and such other documents as Lender shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender.  Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect such severance, Borrower ratifying all that such attorney shall do by
virtue thereof.

 

8.2.4       Delay.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient.  A waiver
of one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon.  Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the

 

61

--------------------------------------------------------------------------------


 

foreclosure of the Mortgage to the extent necessary to foreclose on all or any
portion of the Property, the Rents, the Cash Management Accounts or any other
collateral.

 

8.2.5       Lender’s Right to Perform.  If Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five (5) Business Days after Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Debt ( and to the extent permitted under applicable laws,
secured by the Mortgage and other Loan Documents) and shall bear interest
thereafter at the Default Rate.  Notwithstanding the foregoing, Lender shall
have no obligation to send notice to Borrower of any such failure.

 

9.             SPECIAL PROVISIONS

 

9.1          Sale of Note and Secondary Market Transaction.

 

9.1.1       General; Borrower Cooperation.  Lender shall have the right at any
time and from time to time (i) to sell or otherwise transfer the Loan or any
portion thereof or the Loan Documents or any interest therein to one or more
investors, (ii) to sell participation interests in the Loan to one or more
investors or (iii) to securitize the Loan or any portion thereof in a single
asset securitization or a pooled loan securitization of rated single or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in the Note and the Mortgage (each such sale, assignment,
participation and/or securitization is referred to herein as a “Secondary Market
Transaction”).  In connection with any Secondary Market Transaction, Borrower
shall, at no out-of-pocket cost to Borrower (other than the fees and expenses of
Borrower’s attorneys, accountants and consultants), use all reasonable efforts
and cooperate fully and in good faith with Lender and otherwise assist Lender in
satisfying the market standards to which Lender customarily adheres or which may
be reasonably required in the marketplace or by the Rating Agencies in
connection with any such Secondary Market Transactions, including: (a) to
(i) provide such financial and other information with respect to the Property,
Borrower and its Affiliates, Manager and any tenants of the Property,
(ii) provide business plans and budgets relating to the Property and
(iii) perform or permit or cause to be performed or permitted such site
inspection, appraisals, surveys, market studies, environmental reviews and
reports, engineering reports and other due diligence investigations of the
Property, as may be reasonably requested from time to time by Lender,
prospective investors or the Rating Agencies or as may be necessary or
appropriate in connection with a Secondary Market Transaction or Exchange Act
requirements (the items provided to Lender pursuant to this paragraph (a) being
called the “Provided Information”), together, if customary, with appropriate
verification of and/or consents to the Provided Information through letters of
auditors or opinions of counsel of independent attorneys acceptable to Lender
and the Rating Agencies; (b) at Borrower’s expense, cause counsel to render
updates to opinions as to non-consolidation and any other opinions delivered in
connection with the Loan with respect to the Property, Borrower, Guarantor and
their Affiliates, which updates to opinions shall be reasonably satisfactory to
Lender and the Rating Agencies; (c) make such representations and warranties as
of the closing date of any

 

62

--------------------------------------------------------------------------------


 

Secondary Market Transaction with respect to the Property, Borrower, Guarantor
and the Loan Documents as are customarily provided in such transactions and as
may be reasonably requested by Lender or prospective investors or the Rating
Agencies and consistent with the facts covered by such representations and
warranties as they exist on the date thereof, including the representations and
warranties made in the Loan Documents; (d) provide current certificates of good
standing and qualification with respect to Borrower and Sole Member from
appropriate Governmental Authorities; and (e) execute such amendments to the
Loan Documents and Borrower’s organizational documents, as may be requested by
Lender or the Rating Agencies or otherwise to effect a Secondary Market
Transaction, provided that nothing contained in this subsection (e) shall result
in any economic change in the transaction or increase Borrower’s obligations
under the Loan Documents.  Borrower’s cooperation obligations set forth herein
shall continue until the Loan has been paid in full.

 

9.1.2       Use of Information.  Borrower understands that all or any portion of
the Provided Information and the Required Records may be included in disclosure
documents in connection with a Secondary Market Transaction, including a
prospectus or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers or other parties relating
to the Secondary Market Transaction.  If the Disclosure Document is required to
be revised, Borrower shall cooperate with Lender in updating the Provided
Information or Required Records for inclusion or summary in the Disclosure
Document or for other use reasonably required in connection with a Secondary
Market Transaction by providing all current information pertaining to Borrower,
Manager, Guarantor and the Property necessary to keep the Disclosure Document
accurate and complete in all material respects with respect to such matters.

 

9.1.3       Borrower Obligations Regarding Disclosure Documents.  In connection
with a Disclosure Document, Borrower shall:  (a) if requested by Lender, certify
in writing that Borrower has carefully examined those portions of such
Disclosure Document, pertaining to Borrower, the Property, Manager, Guarantor
and the Loan, and that such portions do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading; and (b) indemnify (in a separate instrument of indemnity, if so
requested by Lender) (i) any underwriter, syndicate member or placement agent
(collectively, the “Underwriters”) retained by Lender or its issuing company
affiliate (the “Issuer”) in connection with a Secondary Market Transaction,
(ii) Lender and (iii) the Issuer that is named in the Disclosure Document or
registration statement relating to a Secondary Market Transaction (the
“Registration Statement”), and each of the Issuer’s directors, each of its
officers who have signed the Registration Statement and each person or entity
who controls the Issuer or the Lender within the meaning of Section 15 of the
Securities Act or Section 30 of the Exchange Act (collectively within (iii), the
“GCM Group”), and each of its directors and each person who controls each of the
Underwriters, within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for any
losses, claims, damages or liabilities (the “Liabilities”) to which Lender, the
GCM Group or the Underwriter Group may become subject (including reimbursing all
of them for any legal or other expenses

 

63

--------------------------------------------------------------------------------


 

actually incurred in connection with investigating or defending the Liabilities)
insofar as the Liabilities arise out of or are based upon any untrue statement
of any material fact contained in any of the Provided Information or in any of
the applicable portions of such sections of the Disclosure Document applicable
to Borrower, Manager, the Guarantor, the Property or the Loan, or arise out of
or are based upon the omission to state therein a material fact required to be
stated in the applicable portions of such sections or necessary in order to make
the statements in the applicable portions of such sections in light of the
circumstances under which they were made, not misleading; provided, however,
that Borrower shall not be required to indemnify Lender for any Liabilities
relating to untrue statements or omissions which Borrower identified to Lender
in writing at the time of Borrower’s examination of such Disclosure Document.

 

9.1.4       Borrower Indemnity Regarding Filings.  In connection with filings
under the Exchange Act, Borrower shall (i) indemnify Lender, the GCM Group and
the Underwriter Group for any Liabilities to which Lender, the GCM Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission to state in the Provided Information a material fact
required to be stated in the Provided Information in order to make the
statements in the Provided Information, in light of the circumstances under
which they were made not misleading and (ii) reimburse Lender, the GCM Group or
the Underwriter Group for any legal or other expenses actually incurred by
Lender, GCM Group or the Underwriter Group in connection with defending or
investigating the Liabilities.

 

9.1.5       Indemnification Procedure.  Promptly after receipt by an indemnified
party under Section 9.1.3 hereof or Section 9.1.4 hereof of notice of the
commencement of any action for which a claim for indemnification is to be made
against Borrower, such indemnified party shall notify Borrower in writing of
such commencement, but the omission to so notify Borrower will not relieve
Borrower from any liability that it may have to any indemnified party hereunder
except to the extent that failure to notify causes prejudice to Borrower.  If
any action is brought against any indemnified party, and it notifies Borrower of
the commencement thereof, Borrower will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice of commencement, to assume the defense thereof
with counsel satisfactory to such indemnified party in its discretion.  After
notice from Borrower to such indemnified party under this Section 9.1.5,
Borrower shall not be responsible for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, if the defendants in
any such action include both Borrower and an indemnified party, and any
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to Borrower, then the indemnified party or
parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Borrower shall not be liable for the
expenses of more than one separate counsel unless there are legal defenses
available to it that are different from or additional to those available to
another indemnified party.

 

9.1.6       Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Section 9.1.3 hereof or Section

 

64

--------------------------------------------------------------------------------


 

9.1.4 hereof is for any reason held to be unenforceable by an indemnified party
in respect of any Liabilities (or action in respect thereof) referred to therein
which would otherwise be indemnifiable under Section 9.1.3 hereof or Section
9.1.4 hereof, Borrower shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation.  In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered: 
(i) the GCM Group’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances.  Lender and
Borrower hereby agree that it may not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

9.1.7       Rating Surveillance.  Lender will retain the Rating Agencies to
provide rating surveillance services on Securities.  The expenses of such
surveillance will be paid for by Lender.

 

9.1.8       Severance of Loan.  Lender shall have the right, at no out-of-pocket
cost to Borrower (other than the fees and expenses of Borrower’s attorneys,
accountants and consultants), at any time (whether prior to, in connection with,
or after any Secondary Market Transaction), with respect to all or any portion
of the Loan, to modify, split and/or sever all or any portion of the Loan as
hereinafter provided.  Without limiting the foregoing, Lender may (i) cause the
Note and the Mortgage to be split into a first and second mortgage loan,
(ii) create one or more senior and subordinate notes (i.e., an A/B or A/B/C
structure), (iii) create multiple components of the Note or Notes (and allocate
or reallocate the principal balance of the Loan among such components) or
(iv) otherwise sever the Loan into two (2) or more loans secured by mortgages
and by a pledge of partnership or membership interests (directly or indirectly)
in Borrower (i.e., a senior loan/mezzanine loan structure), in each such case,
in whatever proportion and whatever priority Lender determines; provided,
however, in each such instance the outstanding principal balance of all the
Notes evidencing the Loan (or components of such Notes) immediately after the
effective date of such modification equals the outstanding principal balance of
the Loan immediately prior to such modification and the weighted average of the
interest rates for all such Notes (or components of such Notes) immediately
after the effective date of such modification equals the interest rate of the
original Note immediately prior to such modification.  If requested by Lender,
Borrower (and Borrower’s constituent members, if applicable, and Guarantor)
shall execute within five (5) Business Days after such request, such
documentation as Lender may reasonably request to evidence and/or effectuate any
such modification or severance, provided that no such severance shall result in
any economic change in the transaction or increase Borrower’s obligations under
the Loan Documents.

 

10.          MISCELLANEOUS

 

10.1        Exculpation.  Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Loan Documents by any action or proceeding wherein
a money judgment shall be sought against Borrower, except that Lender may bring
a foreclosure action, an action for specific performance

 

65

--------------------------------------------------------------------------------


 

or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest and rights under the Loan Documents, or in the
Property, the Rents or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Rents and in
any other collateral given to Lender, and Lender shall not sue for, seek or
demand any deficiency judgment against Borrower in any such action or proceeding
under or by reason of or under or in connection with any Loan Document.  The
provisions of this Section 10.1 shall not, however, (i) constitute a waiver,
release or impairment of any obligation evidenced or secured by any Loan
Document; (ii) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Mortgage; (iii) affect
the validity or enforceability of any of the Loan Documents or any guaranty made
in connection with the Loan or any of the rights and remedies of Lender
thereunder; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of the Assignment of Leases and Rents;
(vi) constitute a prohibition against Lender to commence any other appropriate
action or proceeding in order for Lender to fully realize the security granted
by the Mortgage or to exercise its remedies against the Property; or
(vii) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following (all such liability and obligation of
Borrower for any or all of the following being referred to herein as “Borrower’s
Recourse Liabilities”):

 

(A)           FRAUD OR INTENTIONAL MISREPRESENTATION BY BORROWER, SOLE MEMBER OR
GUARANTOR IN CONNECTION WITH OBTAINING THE LOAN;

 

(B)           PHYSICAL WASTE OF THE PROPERTY OR ANY PORTION THEREOF, OR AFTER AN
EVENT OF DEFAULT THE REMOVAL OR DISPOSAL OF ANY PORTION OF THE PROPERTY;

 

(C)           ANY PROCEEDS PAID BY REASON OF ANY INSURED CASUALTY OR ANY AWARD
RECEIVED IN CONNECTION WITH A CONDEMNATION OR OTHER SUMS OR PAYMENTS
ATTRIBUTABLE TO THE PROPERTY NOT APPLIED IN ACCORDANCE WITH THE PROVISIONS OF
THE LOAN DOCUMENTS (EXCEPT TO THE EXTENT THAT BORROWER DID NOT HAVE THE LEGAL
RIGHT, BECAUSE OF A BANKRUPTCY, RECEIVERSHIP OR SIMILAR JUDICIAL PROCEEDING, TO
DIRECT DISBURSEMENT OF SUCH SUMS OR PAYMENTS);

 

(D)           ALL RENTS OF THE PROPERTY RECEIVED OR COLLECTED BY OR ON BEHALF OF
THE BORROWER AFTER AN EVENT OF DEFAULT AND NOT APPLIED TO PAYMENT OF PRINCIPAL
AND INTEREST DUE UNDER THE NOTE, AND TO THE PAYMENT OF ACTUAL AND REASONABLE
OPERATING EXPENSES OF THE PROPERTY, AS THEY BECOME DUE OR PAYABLE (EXCEPT TO THE
EXTENT THAT SUCH APPLICATION OF SUCH FUNDS IS PREVENTED BY BANKRUPTCY,
RECEIVERSHIP, OR SIMILAR JUDICIAL PROCEEDING IN WHICH BORROWER IS LEGALLY
PREVENTED FROM DIRECTING THE DISBURSEMENT OF SUCH SUMS);

 

(E)           MISAPPROPRIATION (INCLUDING FAILURE TO TURN OVER TO LENDER ON
DEMAND FOLLOWING AN EVENT OF DEFAULT) OF TENANT SECURITY DEPOSITS AND RENTS
COLLECTED IN ADVANCE, OR OF FUNDS HELD BY BORROWER FOR THE BENEFIT OF ANOTHER
PARTY;

 

66

--------------------------------------------------------------------------------


 

(F)            THE FAILURE TO PAY TAXES, PROVIDED BORROWER SHALL NOT BE LIABLE
TO THE EXTENT FUNDS TO PAY SUCH AMOUNTS ARE (1) AVAILABLE IN THE TAX AND
INSURANCE SUBACCOUNT AND LENDER FAILED TO PAY SAME OR (2) WERE, DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, AVAILABLE IN THE TAX AND INSURANCE
SUBACCOUNT AND LENDER APPLIED SUCH FUNDS TO MAKE PAYMENTS OTHER THAN TO THE
PAYMENT OF TAXES; OR

 

(G)           THE BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
INDEMNIFICATION IN ANY LOAN DOCUMENT CONCERNING ENVIRONMENTAL LAWS OR HAZARDOUS
SUBSTANCES, INCLUDING SECTION 4.21 HEREOF AND SECTION 5.8 HEREOF, AND
CLAUSES (VIII) THROUGH (XI) OF SECTION 5.30 HEREOF.

 

Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt in
accordance with the Loan Documents, and (B) Lender’s agreement not to pursue
personal liability of Borrower as set forth above SHALL BECOME NULL AND VOID and
shall be of no further force and effect, and the Debt shall be fully recourse to
Borrower in the event that one or more of the following occurs (each, a
“Springing Recourse Event”):

 

(i)            an Event of Default described in Section 8.1(d) hereof shall have
occurred or

 

(ii)           a breach of the covenants set forth in Section 5.13 hereof, or

 

(iii)          the occurrence of any condition or event described in either
Section 8.1(f)(i) or Section 8.1(g) and, with respect to such condition or event
described in Section 8.1(g), either (A) Borrower, Sole Member or Guarantor or
any Person owning a Controlling interest (directly or indirectly) in Borrower,
Sole Member or Guarantor consents to, aids, solicits, supports, or otherwise
cooperates or colludes to cause such condition or (B) the entity against which
the condition or event described in Section 8.1(g) has been filed or any Person
which Controls (in the sense of clause (ii) of the defined term “Control”) such
entity fails to contest such condition or event.

 

10.2        Brokers and Financial Advisors.  (a)  Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the Loan.  Borrower shall indemnify
and hold Lender harmless from and against any and all claims, liabilities, costs
and expenses (including attorneys’ fees, whether incurred in connection with
enforcing this indemnity or defending claims of third parties) of any kind in
any way relating to or arising from a claim by any Person (including any broker)
that such Person acted on behalf of Borrower in connection with the transactions
contemplated herein.  The provisions of this Section 10.2 shall survive the
expiration and termination of this Agreement and the repayment of the Debt.

 

(B)           NOTWITHSTANDING ANYTHING IN SECTION 10.2(A) ABOVE TO THE CONTRARY,
BORROWER HEREBY ACKNOWLEDGES THAT (I) AT LENDER’S SOLE DISCRETION, A BROKER MAY
RECEIVE CONSIDERATION FROM LENDER RELATING TO THE LOAN OR ANY OTHER MATTER FOR
WHICH LENDER MAY ELECT TO

 

67

--------------------------------------------------------------------------------


 

COMPENSATE A BROKER PURSUANT TO A SEPARATE AGREEMENT BETWEEN LENDER AND SUCH
BROKER AND (II) LENDER SHALL HAVE NO OBLIGATION TO DISCLOSE TO BORROWER THE
EXISTENCE OF ANY SUCH AGREEMENT OR THE AMOUNT OF ANY SUCH ADDITIONAL
CONSIDERATION PAID OR TO BE PAID TO ANY BROKER WHETHER IN CONNECTION WITH THE
LOAN OR OTHERWISE.

 

10.3        Retention of Servicer.  Lender reserves the right to retain the
Servicer to act as its agent hereunder with such powers as are specifically
delegated to the Servicer by Lender, whether pursuant to the terms of this
Agreement, any pooling and servicing agreement or similar agreement entered into
as a result of a Secondary Market Transaction, the Deposit Account Agreement or
otherwise, together with such other powers as are reasonably incidental
thereto.  Borrower shall pay any reasonable fees and expenses of the Servicer
(i) in connection with a release of the Property (or any portion thereof),
(ii) from and after a transfer of the Loan to any “master servicer” or “special
servicer” for any reason, including without limitation, as a result of a decline
in the occupancy level of the Property, (iii) in connection with an assumption
or modification of the Loan, (iv) in connection with the enforcement of the Loan
Documents or (v) in connection with any other action or approval taken by
Servicer hereunder on behalf of Lender.

 

10.4        Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall, unless otherwise expressly stated herein, survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as any of the Debt is
unpaid or such longer period if expressly set forth in this Agreement.  All
Borrower’s covenants and agreements in this Agreement shall inure to the benefit
of the respective legal representatives, successors and assigns of Lender.

 

10.5        Lender’s Discretion.  Whenever pursuant to this Agreement or any
other Loan Document, Lender exercises any right given to it to approve or
disapprove, or consent or withhold consent, or any arrangement or term is to be
satisfactory to Lender or is to be in Lender’s discretion, the decision of
Lender to approve or disapprove, to consent or withhold consent, or to decide
whether arrangements or terms are satisfactory or not satisfactory, or
acceptable or unacceptable or in Lender’s discretion shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

10.6        Governing Law.

 

(A)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE
PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT

 

68

--------------------------------------------------------------------------------


 

OF THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND THE
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE DEBT.  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT
AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

 

(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK COUNTY, NEW YORK AND BORROWER WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES
HEREBY DESIGNATE AND APPOINT MORGANS HOTEL GROUP CO., 475 TENTH AVENUE, 11TH
FLOOR, NEW YORK, NEW YORK 10018, AS ITS AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK,
NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE OF BORROWER MAILED OR DELIVERED TO BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON BORROWER (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF SERVICE), IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER
(I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE
SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

10.7        Modification, Waiver in Writing.  No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given.  Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.  Neither any failure nor any
delay on the part of Lender in

 

69

--------------------------------------------------------------------------------


 

insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder, or under any
other Loan Document, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege.  In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under any Loan Document, Lender shall not be deemed to have waived any
right either to require prompt payment when due of all other amounts due under
the Loan Documents, or to declare an Event of Default for failure to effect
prompt payment of any such other amount.

 

10.8        Trial by Jury.  BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY
IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER.

 

10.9        Headings/Exhibits.  The Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  The Exhibits attached hereto, are
hereby incorporated by reference as a part of the Agreement with the same force
and effect as if set forth in the body hereof.

 

10.10      Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

10.11      Preferences.  Upon the occurrence and continuance of an Event of
Default, Lender shall have the continuing and exclusive right to apply or
reverse and reapply any and all payments by Borrower to any portion of the
Debt.  To the extent Borrower makes a payment to Lender, or Lender receives
proceeds of any collateral, which is in whole or part subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the Debt or part thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender.  This provision shall survive the expiration or
termination of this Agreement and the repayment of the Debt.

 

10.12      Waiver of Notice.  Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal

 

70

--------------------------------------------------------------------------------


 

Requirements, permitted to waive the giving of notice.  Borrower hereby
expressly waives the right to receive any notice from Lender with respect to any
matter for which no Loan Document specifically and expressly requires the giving
of notice by Lender to Borrower.

 

10.13      Remedies of Borrower.  If a claim or adjudication is made that Lender
or any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and Borrower’s sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment.  Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment. 
Borrower specifically waives any claim against Lender and its agents, including
Servicer, with respect to actions taken by Lender or its agents on Borrower’s
behalf.

 

10.14      Prior Agreements.  This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.

 

10.15      Offsets, Counterclaims and Defenses.  Borrower hereby waives the
right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents, including
Servicer, or otherwise offset any obligations to make payments required under
the Loan Documents.  Any assignee of Lender’s interest in and to the Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which Borrower may otherwise have against any assignor of such
documents, and no such offset, counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents, and any such right to interpose or assert any such offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.

 

10.16      Publicity.  All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public, which
refers to the Loan Documents, the Loan, Lender or any member of the GCM Group, a
Loan purchaser, the Servicer or the trustee in a Secondary Market Transaction,
shall be subject to the prior written approval of Lender, provided Borrower
shall not be restricted from the same to the extent a disclosure or announcement
is required by law.  Lender shall have the right to issue any of the foregoing
without Borrower’s approval.

 

10.17      No Usury.  Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 10.17 shall
control every other agreement in the Loan Documents.  If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity

 

71

--------------------------------------------------------------------------------


 

of the Loan or any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable law, then it is Borrower’s
and Lender’s express intent that all excess amounts theretofore collected by
Lender shall be credited against the unpaid Principal and all other Debt (or, if
the Debt has been or would thereby be paid in full, refunded to Borrower), and
the provisions of the Loan Documents immediately be deemed reformed and the
amounts thereafter collectible thereunder reduced, without the necessity of the
execution of any new document, so as to comply with applicable law, but so as to
permit the recovery of the fullest amount otherwise called for thereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance or detention
of the Loan shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Loan
until payment in full so that the rate or amount of interest on account of the
Debt does not exceed the maximum lawful rate from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding.  Notwithstanding
anything to the contrary contained in any Loan Document, it is not the intention
of Lender to accelerate the maturity of any interest that has not accrued at the
time of such acceleration or to collect unearned interest at the time of such
acceleration.

 

10.18      Conflict; Construction of Documents.  In the event of any conflict
between the provisions of this Agreement and any of the other Loan Documents,
the provisions of this Agreement shall control.  The parties hereto acknowledge
that each is represented by separate counsel in connection with the negotiation
and drafting of the Loan Documents and that the Loan Documents shall not be
subject to the principle of construing their meaning against the party that
drafted them.

 

10.19      No Third Party Beneficiaries.  The Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than the Lender and Borrower any right to
insist upon or to enforce the performance or observance of any of the
obligations contained therein.

 

10.20      Spread Maintenance Premium /Prepayment Premium.  Borrower
acknowledges that (a) Lender is making the Loan in consideration of the receipt
by Lender of all interest and other benefits intended to be conferred by the
Loan Documents and (b) if payments of Principal are made to Lender prior to the
Stated Maturity Date, for any reason whatsoever, whether voluntary, as a result
of Lender’s acceleration of the Loan after an Event of Default (or as a result
of the application by Lender of any amounts in any Cash Management Account are
applied to Principal by reason of an Event of Default), by operation of law or
otherwise, Lender will not receive all such interest and other benefits and may,
in addition, incur costs.  For these reasons, and to induce Lender to make the
Loan, Borrower agrees that, except as expressly provided in Articles 2 and 7
hereof, all such prepayments, if any, whether voluntary or involuntary, will be
accompanied by the Spread Maintenance Premium or the applicable Prepayment
Premium, as applicable.  Such Spread Maintenance Premium or Prepayment Premium,
as applicable, shall be required whether payment is made by Borrower, by a
Person on behalf of Borrower, or by the purchaser at any foreclosure sale, and
may be included in any bid by Lender at such sale.  Borrower further
acknowledges that (A) it is a knowledgeable real estate developer and/or
investor; (B) it fully understands the effect of the provisions of this
Section 10.20, as well as the other provisions of the Loan Documents; (C) the
making of the Loan by Lender at the Interest Rate and other terms set forth in
the Loan Documents are sufficient consideration for Borrower’s obligation to pay
a Spread Maintenance Premium or

 

72

--------------------------------------------------------------------------------


 

Prepayment Premium, as applicable (if required); and (D) Lender would not make
the Loan on the terms set forth herein without the inclusion of such
provisions.  Borrower also acknowledges that the provisions of this Agreement
limiting the right of prepayment and providing for the payment of the Spread
Maintenance Premium or Prepayment Premium, as applicable and other charges
specified herein were independently negotiated and bargained for, and constitute
a specific material part of the consideration given by Borrower to Lender for
the making of the Loan except as expressly permitted hereunder.

 

10.21      Assignment.  The Loan, the Note, the Loan Documents and/or Lender’s
rights, title, obligations and interests therein may be assigned by Lender and
any of its successors and assigns to any Person at any time in its discretion,
in whole or in part, whether by operation of law (pursuant to a merger or other
successor in interest) or otherwise.  Upon such assignment, all references to
Lender in this Loan Agreement and in any Loan Document shall be deemed to refer
to such assignee or successor in interest and such assignee or successor in
interest shall thereafter stand in the place of Lender.  Borrower may not assign
its rights, title, interests or obligations under this Loan Agreement or under
any of the Loan Documents.  Lender shall provide Borrower with a notice of any
assignment pursuant to this Section 10.21, provided the failure to do so shall
not subject Lender to any liability to Borrower or any other Person and shall
not otherwise affect Borrower’s obligations or liabilities under the Loan
Documents, or give rise to any claim defense or right of offset with respect to
the Loan.

 

10.22      Certain Additional Rights of Lender.  Notwithstanding anything to the
contrary which may be contained in this Agreement, Lender shall have:

 

(I)            THE RIGHT TO ROUTINELY CONSULT WITH BORROWER’S MANAGEMENT
REGARDING THE SIGNIFICANT BUSINESS ACTIVITIES AND BUSINESS AND FINANCIAL
DEVELOPMENTS OF BORROWER, PROVIDED, HOWEVER, THAT SUCH CONSULTATIONS SHALL NOT
INCLUDE DISCUSSIONS OF ENVIRONMENTAL COMPLIANCE PROGRAMS OR DISPOSAL OF
HAZARDOUS SUBSTANCES.  CONSULTATION MEETINGS SHOULD OCCUR ON A REGULAR BASIS (NO
LESS FREQUENTLY THAN QUARTERLY) WITH LENDER HAVING THE RIGHT TO CALL SPECIAL
MEETINGS AT ANY REASONABLE TIMES;

 

(II)           THE RIGHT, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, TO
EXAMINE THE BOOKS AND RECORDS OF BORROWER AT ANY TIME UPON REASONABLE NOTICE;

 

(III)          THE RIGHT, IN ACCORDANCE WITH ARTICLE 6 HEREOF, TO RECEIVE
MONTHLY, QUARTERLY AND YEAR-END FINANCIAL REPORTS, INCLUDING BALANCE SHEETS,
STATEMENTS OF INCOME, SHAREHOLDER’S EQUITY AND CASH FLOW, A MANAGEMENT REPORT
AND SCHEDULES OF OUTSTANDING INDEBTEDNESS;

 

(IV)          THE RIGHT, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, TO
RESTRICT FINANCING TO BE OBTAINED WITH RESPECT TO THE PROPERTY SO LONG AS ANY
PORTION OF THE DEBT REMAINS OUTSTANDING;

 

(V)           THE RIGHT, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (INCLUDING ANY SIMILAR RIGHT), TO RESTRICT, UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER’S PAYMENTS OF MANAGEMENT,
CONSULTING, DIRECTOR OR SIMILAR FEES TO AFFILIATES OF BORROWER;

 

73

--------------------------------------------------------------------------------


 

(VI)          THE RIGHT, IN ACCORDANCE WITH ARTICLE 6 HEREOF (INCLUDING ANY
SIMILAR RIGHT), TO APPROVE ANY OPERATING BUDGET AND/OR CAPITAL BUDGET OF
BORROWER;

 

(VII)         IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, TO APPROVE ANY
ACQUISITION BY BORROWER OF ANY OTHER SIGNIFICANT PROPERTY (OTHER THAN PERSONAL
PROPERTY REQUIRED FOR THE DAY TO DAY OPERATION OF THE PROPERTY); AND

 

(VIII)        THE RIGHT, IN ACCORDANCE WITH THE TERMS OF LENDER UNDER THIS
AGREEMENT, TO RESTRICT THE TRANSFER OF INTERESTS IN BORROWER HELD BY ITS
MEMBERS, AND THE RIGHT TO RESTRICT THE TRANSFER OF INTERESTS IN SUCH MEMBER,
EXCEPT FOR ANY TRANSFER THAT IS A PERMITTED TRANSFER.

 

The rights described above may be exercised directly or indirectly by any Person
who has the authority to act on behalf of Lender.

 

10.23      Set-Off.  In addition to any rights and remedies of Lender provided
by this Loan Agreement and by law, Lender shall have the right, without prior
notice to Borrower, any such notice being expressly waived by Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Lender or any Affiliate thereof to or
for the credit or the account of Borrower.  Lender agrees promptly to notify
Borrower after any such set-off and application made by Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

10.24      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

 

MHG SCOTTSDALE HOLDINGS LLC, a Delaware
limited liability company

 

 

 

 

By:

Mondrian Scottsdale Mezz Holding Company LLC,
a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Morgans Group LLC, a Delaware limited
liability company, its sole member

 

 

 

 

 

 

 

By:

Morgans Hotel Group Co., a
Delaware corporation, its managing
member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: Marc Gordon

 

 

 

 

 

Title: Chief Investment Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC., a Delaware corporation

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Required Repairs

 

NONE.

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Exceptions to Representations and Warranties

 

Section 4.12: The following are the only service, maintenance or repair
contracts affecting the Property that are not terminable on one (1) month’s
notice or less without cause and without penalty or premium:

 

Arcadia Self Storage

Compax

Fleetwood Financial Services

NXTV

Hoover’s

Moss Creative Advertising Agency

Proclean Pest Elimination

Littleton Marketing Group LLC d/b/a Returnity

Safeguard Security Communications

Thyssenkrupp Elevator Co.

Travel Click

Waste Management

World Cinema

 

--------------------------------------------------------------------------------


 

Schedule 3

 

[Intentionally Reserved]

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Organization of Borrower

 

[see attached]

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Definition of Special Purpose Bankruptcy Remote Entity

 

A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter

 

(i)            was and will be organized solely for the purpose of (A) owning
the Property or (B) acting as a general partner of the limited partnership that
owns the Property or member of the limited liability company that owns the
Property;

 

(ii)           has not engaged and will not engage in any business unrelated to
(A) the ownership of the Property, (B) acting as general partner of the limited
partnership that owns the Property or (C) acting as a member of the limited
liability company that owns the Property, as applicable;

 

(iii)          has not had and will not have any assets other than those related
to the Property or its partnership or member interest in the limited partnership
or limited liability company that owns the Property, as applicable;

 

(iv)          has not engaged, sought or consented to and will not engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation,
merger, asset sale (except as expressly permitted by this Agreement), transfer
of partnership or membership interests or the like, or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable);

 

(v)           if such entity is a limited partnership, has and will have, as its
only general partners, Special Purpose Bankruptcy Remote Entities that are
corporations;

 

(vi)          if such entity is a corporation, has and will have at least one
(1) Independent Director, and has not caused or allowed and will not cause or
allow the board of directors of such entity to take any action requiring the
unanimous affirmative vote of 100% of the members of its board of directors
unless all of the directors and all Independent Directors shall have
participated in such vote;

 

(vii)         if such entity is a limited liability company, has and will have
at least one (1) member that has been and will be a Special Purpose Bankruptcy
Remote Entity that has been and will be a corporation and such corporation is
the managing member of such limited liability company;

 

(viii)        if such entity is a limited liability company, has and will have
articles of organization, a certificate of formation and/or an operating
agreement, as applicable, providing that (A) such entity will dissolve only upon
the bankruptcy of the managing member, (B) the vote of a majority-in-interest of
the remaining members is sufficient to continue the life of the limited
liability company in the event of such bankruptcy of the managing member and
(C) if the vote of a majority-in-interest of the

 

--------------------------------------------------------------------------------


 

remaining members to continue the life of the limited liability company
following the bankruptcy of the managing member is not obtained, the limited
liability company may not liquidate the Property without the consent of the
applicable Rating Agencies for as long as the Loan is outstanding;

 

(ix)           has not, and without the unanimous consent of all of its
partners, directors or members (including all Independent Directors), as
applicable, will not, with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest (A) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from debts or the protection of debtors generally, (B) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for such entity or for all or
any portion of such entity’s properties, (C) make any assignment for the benefit
of such entity’s creditors or (D) take any action that might cause such entity
to become insolvent;

 

(x)            has remained and will remain solvent and has maintained and will
maintain adequate capital in light of its contemplated business operations;

 

(xi)           has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

(xii)          has maintained and will maintain its accounts, books and records
separate from any other Person and will file its own tax returns;

 

(xiii)         has maintained and will maintain its books, records, resolutions
and agreements as official records;

 

(xiv)        has not commingled and will not commingle its funds or assets with
those of any other Person;

 

(xv)         has held and will hold its assets in its own name;

 

(xvi)        has conducted and will conduct its business in its name;

 

(xvii)       has maintained and will maintain its financial statements,
accounting records and other entity documents separate from any other Person;

 

(xviii)      has paid and will pay its own liabilities, including the salaries
of its own employees, out of its own funds and assets;

 

(xix)         has observed and will observe all partnership, corporate or
limited liability company formalities, as applicable;

 

(xx)          has maintained and will maintain an arm’s-length relationship with
its Affiliates;

 

2

--------------------------------------------------------------------------------


 

(xxi)         (a) if such entity owns the Property, has and will have no
indebtedness other than Permitted Indebtedness, or (b) if such entity acts as
the general partner of a limited partnership which owns the Property, has and
will have no indebtedness other than unsecured trade payables in the ordinary
course of business relating to acting as general partner of the limited
partnership which owns the Property which (1) do not exceed, at any time,
$10,000 and (2) are paid within thirty (30) days of the date incurred, or (c) if
such entity acts as a managing member of a limited liability company which owns
the Property, has and will have no indebtedness other than unsecured trade
payables in the ordinary course of business relating to acting as a member of
the limited liability company which owns the Property which (1) do not exceed,
at any time, $10,000 and (2) are paid within thirty (30) days of the date
incurred;

 

(xxii)        has not and will not assume or guarantee or become obligated for
the debts of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except for the Loan;

 

(xxiii)       has not and will not acquire obligations or securities of its
partners, members or shareholders;

 

(xxiv)       has allocated and will allocate fairly and reasonably shared
expenses, including shared office space, and uses separate stationery, invoices
and checks;

 

(xxv)        except in connection with the Loan, has not pledged and will not
pledge its assets for the benefit of any other Person;

 

(xxvi)       has held itself out and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name and not
as a division or part of any other Person;

 

(xxvii)      has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxviii)     has not made and will not make loans to any Person;

 

(xxix)       has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

 

(xxx)        has not entered into or been a party to, and will not enter into or
be a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

 

(xxxi)       has and will have no obligation to indemnify its partners,
officers, directors, members or Special Members, as the case may be, or has such
an obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow

 

3

--------------------------------------------------------------------------------


 

in excess of the amount required to pay the Debt is insufficient to pay such
obligation; and

 

(xxxii)      will consider the interests of its creditors in connection with all
corporate, partnership or limited liability actions, as applicable.

 

“Independent Director” means (x) in the case of a Single Member Bankruptcy
Remote LLC:  a natural person selected by Borrower and reasonably satisfactory
to Lender who shall not have been at the time of such individual’s appointment
as an Independent Director of the Single Member Bankruptcy Remote LLC, does not
thereafter become while serving as an Independent Director (except pursuant to
an express provision in the Single Member Bankruptcy Remote LLC’s limited
liability company agreement providing for the Independent Director to become a
Special Member (defined below) upon the sole member of such Single Member
Bankruptcy Remote LLC ceasing to be a member in such Single Member Bankruptcy
Remote LLC) and shall not have been at any time during the preceding five (5)
years (i) a shareholder/partner/member of, or an officer or employee of,
Borrower or any of its shareholders, subsidiaries or Affiliates, (ii) a director
(other than as an Independent Director or similar capacity of any Person that
does not own any direct or indirect equity interest in Borrower) of any
shareholder, subsidiary or Affiliate of Borrower, (iii) a customer of, or
supplier to, Borrower or any of its shareholders, subsidiaries or Affiliates,
(iv) a Person who Controls any such shareholder, supplier or customer, or (v) a
member of the immediate family of any such shareholder/ director/partner/member,
officer, employee, supplier or customer or of any director of Borrower (other
than as an Independent Director or similar capacity of any Person that does not
own any direct or indirect equity interest in Borrower); and (y) in the case of
a corporation, an individual selected by Borrower and reasonably satisfactory to
Lender who shall not have been at the time of such individual’s appointment as a
director, does not thereafter become while serving as an Independent Director
and shall not have been at any time during the preceding five (5) years (i) a
shareholder/partner/member of, or an officer, employee, consultant, agent or
advisor of, Borrower or any of its shareholders, subsidiaries, members or
Affiliates, (ii) a director (other than as an Independent Director or similar
capacity of any Person that does not own any direct or indirect interest in
Borrower or Borrower’s general partner or managing member) of any shareholder,
subsidiary, member, or Affiliate of Borrower other than Borrower’s general
partner or managing member, (iii) a customer of, or supplier to, Borrower or any
of its shareholders, subsidiaries or Affiliates that derives more than ten
percent (10%) of its purchases or income from its activities with Borrower or
any Affiliate of Borrower, (iv) a Person who Controls any such shareholder,
supplier or customer, or (v) a member of the immediate family (including a
grandchild or sibling) of any such shareholder/director/partner/member, officer,
employee, supplier or customer or of any other director of Borrower’s general
partner or managing member (other than as an Independent Director or similar
capacity of any Person that does not own any direct or indirect interest in
Borrower or Borrower’s general partner or managing member).

 

“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter (i) complies with the following clauses of
the definition of Special Purpose Bankruptcy Remote Entity above:  (i)(A),
(ii)(A), (iii), (iv), (ix), (x), (xi) and (xiii) through (xxxii); (ii) has
maintained and will maintain its accounts, books and records separate from any
other person;

 

4

--------------------------------------------------------------------------------


 

(iii) has and will have an operating agreement which provides that the business
and affairs of Borrower shall be managed by or under the direction of a board of
one or more directors designated by Sole Member, and at all times there shall be
at least two (2) duly appointed Independent Directors on the board of directors,
and the board of directors will not take any action requiring the unanimous
affirmative vote of 100% of the members of its board of directors unless, at the
time of such action there are at least two (2) members of the board of directors
who are Independent Directors, and all of the directors and all Independent
Directors shall have participated in such vote; (iv) has and will have an
operating agreement which provides that, as long as any portion of the Debt
remains outstanding, (A) upon the occurrence of any event that causes Sole
Member to cease to be a member of Borrower (other than (x) upon an assignment by
Sole Member of all of its limited liability company interest in Borrower and the
admission of the transferee, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents, or (y) the resignation of Sole
Member and the admission of an additional member of Borrower, if permitted
pursuant to the organizational documents of Borrower and the Loan Documents),
the person acting as an Independent Director of Borrower shall, without any
action of any Person and simultaneously with Sole Member ceasing to be a member
of Borrower, automatically be admitted as the sole member of Borrower (the
“Special Member”) and shall preserve and continue the existence of Borrower
without dissolution, (B) no Special Member may resign or transfer its rights as
Special Member unless (x) a successor Special Member has been admitted to
Borrower as a Special Member, and (y) such successor Special Member has also
accepted its appointment as an Independent Director and (C) except as expressly
permitted pursuant to the terms of this Agreement, Sole Member may not resign
and no additional member shall be admitted to Borrower; (v) has and will have an
operating agreement which provides that, as long as any portion of the Debt
remains outstanding, (A) Borrower shall be dissolved, and its affairs shall be
would up only upon the first to occur of the following:  (x) the termination of
the legal existence of the last remaining member of Borrower or the occurrence
of any other event which terminates the continued membership of the last
remaining member of Borrower in Borrower unless the business of Borrower is
continued in a manner permitted by its operating agreement or the Delaware
Limited Liability Company Act (the “Act”) or (y) the entry of a decree of
judicial dissolution under Section 18-802 of the Act; (B) upon the occurrence of
any event that causes the last remaining member of Borrower to cease to be a
member of Borrower or that causes Sole Member to cease to be a member of
Borrower (other than (x) upon an assignment by Sole Member of all of its limited
liability company interest in Borrower and the admission of the transferee, if
permitted pursuant to the organizational documents of Borrower and the Loan
Documents, or (y) the resignation of Sole Member and the admission of an
additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), to the fullest extent permitted
by law, the personal representative of such member shall be authorized to, and
shall, within ninety (90) days after the occurrence of the event that terminated
the continued membership of such member in Borrower, agree in writing to
continue the existence of Borrower and to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued membership of such member in Borrower; (C) the bankruptcy of Sole
Member or a Special Member shall not cause such member or Special Member,
respectively, to cease to be a member of Borrower and upon the occurrence of
such an event, the business of Borrower shall continue without dissolution;
(D) in the event of dissolution of Borrower, Borrower shall conduct only such

 

5

--------------------------------------------------------------------------------


 

activities as are necessary to wind up its affairs (including the sale of the
assets of Borrower in an orderly manner), and the assets of Borrower shall be
applied in the manner, and in the order of priority, set forth in Section 18-804
of the Act; and (E) to the fullest extent permitted by law, each of Sole Member
and the Special Members shall irrevocably waive any right or power that they
might have to cause Borrower or any of its assets to be partitioned, to cause
the appointment of a receiver for all or any portion of the assets of Borrower,
to compel any sale of all or any portion of the assets of Borrower pursuant to
any applicable law or to file a complaint or to institute any proceeding at law
or in equity to cause the dissolution, liquidation, winding up or termination of
Borrower.

 

6

--------------------------------------------------------------------------------


 

Schedule 6

 

Approved Operating Budget

 

--------------------------------------------------------------------------------


 

Schedule 7

 

Initial Renovation Work

 

[see attached]

 

--------------------------------------------------------------------------------